EXECUTION COPY











SENIOR SECURED CREDIT AGREEMENT



dated as of May 23, 2002



among



THE TITAN CORPORATION,

as the Borrower,



Various Financial Institutions From Time To Time
Parties Hereto,

as the Lenders,



WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,



THE BANK OF NOVA SCOTIA

and

COMERICA BANK-CALIFORNIA,

as Syndication Agents,



and



BRANCH BANKING AND TRUST COMPANY

and

TORONTO DOMINION (NEW YORK), INC.,

as Documentation Agents







WACHOVIA SECURITIES,

as Sole Lead Arranger and Book Running Manager


Table of Contents



Page



ARTICLE I  DEFINITIONS AND ACCOUNTING
TERMS.......................................................... 1

Section 1.1       Defined
Terms...............................................................................................
1

Section 1.2       Use of Defined
Terms..................................................................................
32

Section 1.3      
Cross‑References........................................................................................
32

Section 1.4       Accounting and Financial
Determinations...................................................... 32

ARTICLE II  COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT         33

Section 2.1       Revolving Loan Commitment and Swing Line Loan
Commitment.................. 33

Section 2.2       Letter of Credit
Commitment.......................................................................
33

Section 2.3       Term Loan
Commitments.............................................................................
33

Section 2.4       Lenders Not Permitted or Required to Make
Loans..................................... 35

Section 2.5       Issuer Not Permitted or Required to Issue Letters of
Credit.......................... 36

Section 2.6       Reduction of the Commitment
Amounts........................................................ 36

Section 2.7       Borrowing
Procedure..................................................................................
37

Section 2.8       Swing Line
Loans........................................................................................
37

Section 2.9       Continuation and Conversion
Elections......................................................... 38

Section 2.10    
Funding.......................................................................................................
39

Section 2.11     Letters of
Credit..........................................................................................
39

Section 2.12    
Notes..........................................................................................................
42

ARTICLE III  REPAYMENTS, PREPAYMENTS, INTEREST AND
FEES................................. 42

Section 3.1       Repayments and
Prepayments......................................................................
42

Section 3.2      
Application..................................................................................................
47

Section 3.3       Interest
Rates..............................................................................................
48

Section 3.4       Default
Rates...............................................................................................
48

Section 3.5       Payment
Dates............................................................................................
48

Section 3.6      
Fees............................................................................................................
49

ARTICLE IV  CERTAIN LIBO RATE AND OTHER
PROVISIONS........................................... 50

Section 4.1       LIBO Rate Lending
Unlawful.......................................................................
50

Section 4.2       Deposits
Unavailable...................................................................................
50

Section 4.3       Increased LIBO Rate Loan Costs,
etc......................................................... 51

Section 4.4       Funding
Losses............................................................................................
51

Section 4.5       Increased Capital
Costs...............................................................................
52

Section 4.6      
Taxes..........................................................................................................
52

Section 4.7       Payments, Computations,
etc....................................................................... 55

Section 4.8       Sharing of
Payments....................................................................................
55

Section 4.9      
Setoff..........................................................................................................
56

Section 4.10     Replacement of
Lender................................................................................
56

ARTICLE V  CONDITIONS TO CREDIT
EXTENSIONS........................................................... 57

Section 5.1       Conditions Precedent to the Effectiveness of this Agreement
and the Making of the Term B Loans and the Initial Revolving
Loans....................................................................................................................
57

Section 5.2       Conditions Precedent to the Making of Incremental Term Loan
Borrowings.. 62

Section 5.3       All Credit
Extensions...................................................................................
63

ARTICLE VI  REPRESENTATIONS AND
WARRANTIES........................................................ 64

Section 6.1       Organization,
etc..........................................................................................
64

Section 6.2       Due Authorization, Non‑Contravention,
etc.................................................. 64

Section 6.3       Government Approval, Regulation,
etc......................................................... 65

Section 6.4       Validity,
etc.................................................................................................
65

Section 6.5       Financial
Information....................................................................................
65

Section 6.6       No Material Adverse
Effect.........................................................................
66

Section 6.7       Litigation, Labor Controversies,
etc.............................................................. 66

Section 6.8      
Subsidiaries.................................................................................................
66

Section 6.9       Ownership of
Properties..............................................................................
66

Section 6.10    
Taxes..........................................................................................................
66

Section 6.11     Pension and Welfare
Plans...........................................................................
67

Section 6.12     Environmental
Warranties............................................................................
67

Section 6.13     Accuracy of
Information..............................................................................
68

Section 6.14     Regulations T, U and
X................................................................................
69

Section 6.15     Government
Contracts.................................................................................
69

Section 6.16     No
Debarment............................................................................................
69

Section 6.17     Assignment of
Payments..............................................................................
69

Section 6.18    
Solvency.....................................................................................................
69

ARTICLE VII  AFFIRMATIVE
COVENANTS............................................................................
70

Section 7.1       Financial Information, Reports, Notices,
etc................................................. 70

Section 7.2       Maintenance of Existence; Compliance with Laws,
etc.................................. 71

Section 7.3       Maintenance of
Properties...........................................................................
72

Section 7.4      
Insurance.....................................................................................................
72

Section 7.5       Books and
Records.....................................................................................
72

Section 7.6       Environmental Law
Covenant.......................................................................
73

Section 7.7       Future Subsidiaries;
Collateral......................................................................
73

Section 7.8       Use of
Proceeds..........................................................................................
75

Section 7.9       Contract
Obligations....................................................................................
75

Section 7.10     Mortgages on Real
Property........................................................................
75

Section 7.11     Compliance with Assignment of Claims
Act.................................................. 76

Section 7.12     SureBeam Loan
Documents.........................................................................
76

ARTICLE VIII  NEGATIVE
COVENANTS.................................................................................
76

Section 8.1       Business
Activities.......................................................................................
76

Section 8.2      
Indebtedness...............................................................................................
77

Section 8.3      
Liens...........................................................................................................
78

Section 8.4       Financial Condition and
Operations.............................................................. 79

Section 8.5      
Investments.................................................................................................
80

Section 8.6       Restricted Payments,
etc..............................................................................
82

Section 8.7       Subordinated
Debt......................................................................................
82

Section 8.8       Stock of Restricted
Subsidiaries...................................................................
83

Section 8.9       Consolidation, Merger,
etc...........................................................................
84

Section 8.10     Permitted
Dispositions.................................................................................
84

Section 8.11     Modification of Certain
Agreements............................................................. 85

Section 8.12     Transactions with
Affiliates...........................................................................
85

Section 8.13     Restrictive Agreements,
etc.......................................................................... 85

Section 8.14     Sale and
Leaseback.....................................................................................
86

Section 8.15     Indebtedness of Foreign
Subsidiaries............................................................ 86

Section 8.16     Restrictions on Titan Capital
Trust................................................................ 86

ARTICLE IX  EVENTS OF
DEFAULT.........................................................................................
87

Section 9.1       Events of
Default.........................................................................................
87

Section 9.2       Action if
Bankruptcy....................................................................................
90

Section 9.3       Action if Other Event of
Default................................................................... 90

ARTICLE X  THE ADMINISTRATIVE
AGENT..........................................................................
90

Section 10.1    
Actions........................................................................................................
90

Section 10.2     Funding Reliance,
etc...................................................................................
92

Section 10.3    
Exculpation..................................................................................................
92

Section 10.4    
Successor....................................................................................................
92

Section 10.5     Credit Extensions by the Administrative
Agent.............................................. 93

Section 10.6     Credit
Decisions..........................................................................................
93

Section 10.7     Copies,
etc..................................................................................................
94

Section 10.8     Collateral
Issues..........................................................................................
94

Section 10.9     Other
Agents...............................................................................................
94

ARTICLE XI  MISCELLANEOUS
PROVISIONS.......................................................................
94

Section 11.1     Waivers, Amendments,
etc.......................................................................... 94

Section 11.2    
Notices.......................................................................................................
95

Section 11.3     Payment of Costs and
Expenses................................................................... 96

Section 11.4    
Indemnification............................................................................................
96

Section 11.5    
Survival.......................................................................................................
98

Section 11.6    
Severability..................................................................................................
98

Section 11.7    
Headings.....................................................................................................
98

Section 11.8     Execution in Counterparts, Effectiveness,
etc................................................ 98

Section 11.9     Governing Law; Entire
Agreement................................................................ 98

Section 11.10   Successors and
Assigns...............................................................................
99

Section 11.11   Sale and Transfer of Loans and Notes; Participations in Loans
and Notes..... 99

Section 11.12   Other
Transactions....................................................................................
103

Section 11.13  
Confidentiality............................................................................................
103

Section 11.14   Forum Selection and Consent to
Jurisdiction............................................... 104

Section 11.15   Waiver of Jury
Trial...................................................................................
105







SCHEDULE I              ‑           Disclosure Schedule

SCHEDULE II ‑           Percentages; Notice Office; LIBO Office; Domestic Office

SCHEDULE III           -           Nonrecurring Cash Items





EXHIBIT A‑1              ‑           Form of Revolving Note

EXHIBIT A‑2              ‑           Form of Swing Line Note

EXHIBIT A‑3              ‑           Form of Term B Note

EXHIBIT A‑4              ‑           Form of Incremental Term Note

EXHIBIT B‑1              ‑           Form of Borrowing Request

EXHIBIT B‑2              ‑           Form of Issuance Request

EXHIBIT C                 ‑           Form of Continuation/Conversion Notice

EXHIBIT D                 ‑           Form of Borrower Closing Date Certificate

EXHIBIT E                  ‑           Form of Compliance Certificate

EXHIBIT F‑1              ‑           Form of Borrower Pledge Agreement

EXHIBIT F‑2              ‑           Form of Subsidiary Pledge Agreement

EXHIBIT G‑1              ‑           Form of Borrower Security Agreement

EXHIBIT G‑2              ‑           Form of Subsidiary Security Agreement

EXHIBIT H                 ‑           Form of Opinion of Counsel to the Obligors

EXHIBIT I                   ‑           Form of Subsidiary Guaranty

EXHIBIT J                   ‑           Form of Interco Subordination Agreement

EXHIBIT K                 ‑           Form of Lender Assignment Agreement

EXHIBIT L                  ‑           Form of Officer’s Solvency Certificate

EXHIBIT M                 ‑           Form of Account Designation Letter








SENIOR SECURED CREDIT AGREEMENT



THIS SENIOR SECURED CREDIT AGREEMENT, dated as of May 23, 2002, is among THE
TITAN CORPORATION, a Delaware corporation (the “Borrower”), the various
financial institutions from time to time parties hereto (the “Lenders”),
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders, THE BANK OF NOVA
SCOTIA (“Scotiabank”), as a syndication agent (in such capacity, a “Syndication
Agent”), COMERICA BANK-CALIFORNIA (“Comerica”), as a syndication agent (in such
capacity, a “Syndication Agent”), BRANCH BANKING AND TRUST (“BB&T”), as a
documentation agent (in such capacity, a “Documentation Agent”), and TORONTO
DOMINION (NEW YORK), INC. (“TD”), as a documentation agent (in such capacity, a
“Documentation Agent”).





W I T N E S S E T H:



WHEREAS, the Borrower has requested that the Lenders provide the credit
facilities as set forth herein;



WHEREAS, the Lenders have agreed to provide such credit facilities in accordance
with the terms and provisions of this Agreement as set forth herein subject to
the terms and conditions contained herein.



NOW, THEREFORE, the parties hereby agree as follows:




ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS




SECTION 1.1       DEFINED TERMS.



The following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):



“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit M.



“Acquisition Incentives” means, with respect to any Person, any earn‑out or
holdback arrangements made in connection with Permitted Acquisitions by such
Person or any of its Subsidiaries; provided that such arrangements are unsecured
and subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.



“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 10.4.



“Affected Lender” is defined in Section 4.10.



“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. 
“Control” of a Person means the power, directly or indirectly,



(a)        to vote 10% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors, managing members or
general partners (as applicable); or



(b)        to direct or cause the direction of the management and policies of
such Person (whether by contract or otherwise).



“Afripa” means Titan Wireless Afripa Holding, Inc., a Delaware corporation.



“Afripa Group” means Afripa and each Subsidiary directly or indirectly owned by
Afripa but not owned directly by Borrower or any Subsidiary of Borrower other
than Afripa or a Subsidiary of Afripa.



“Agents” means, collectively, the Administrative Agent, each Co-Syndication
Agent, each Co-Documentation Agent, and Wachovia in its capacity as Agent (as
defined in each of the Collateral Documents) for each of the Secured Parties
under the Collateral Documents.



“Agreement” means this Senior Secured Credit Agreement, as it may be amended,
restated, supplemented, or otherwise modified from time to time.



“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the higher of



(a)        the Base Rate in effect on such day; and



(b)        the Federal Funds Rate in effect on such day plus ½ of 1%.



Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.  The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Alternate Base Rate; provided that the failure
to give such notice shall not affect the Alternate Base Rate in effect after
such change.



“Applicable Margin” means, subject to the adjustment for Term B Loans in
accordance with Section 5.2(b) and the subsequent addition, if any, of the
Incremental Term Loans, the percentages determined by reference to the Total
Debt to EBITDA Ratio as set forth in the performance pricing grid below:






Total Debt to EBITDA Ratio

LIBO Rate Loans

Base Rate Loans

Revolving Loans

Term B Loans

Revolving Loans

Term B Loans

>3.0

2.50%

3.00%

1.25%

1.75%

>2.5 but < 3.0

2.25%

2.75%

1.00%

1.50%

>2.0 but < 2.5

2.00%

2.75%

0.75%

1.50%

< 2.0

2.00%

2.50%

0.75%

1.25%



The Total Debt to EBITDA Ratio used to compute the Applicable Margin shall be
determined as of the last day of each Fiscal Quarter as set forth in the
Compliance Certificate most recently delivered by the Borrower to the
Administrative Agent; changes in interest rates resulting from changes in such
ratio shall become effective on the date (each a “Calculation Date”) which is
five (5) Business Days after the date on which the financial statements covering
the quarter‑end date as of which such ratio is computed are delivered to the
Administrative Agent in accordance with Section 7.1(a) or (b), as applicable .. 
If the Borrower shall fail to deliver a Compliance Certificate within 60 days
after the end of any Fiscal Quarter (or within 105 days, in the case of the last
Fiscal Quarter of the Fiscal Year), the Applicable Margin from and including the
61st (or 106th, as the case may be) day after the end of such Fiscal Quarter to
but not including the date the Borrower delivers to the Administrative Agent a
Compliance Certificate shall conclusively equal the highest Applicable Margin
set forth above.  Notwithstanding the foregoing, and regardless of the actual
Total Debt to EBITDA Ratio, from theClosing Date until the delivery of the
Compliance Certificate for the fiscal quarter of the Borrower ending September
30, 2002, the Total Debt to EBITDA Ratio shall be deemed to be greater than or
equal to 3.0:1.0 for purposes of determining the Applicable Margin.  Except as
set forth above, each Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date.  Any adjustments in the Applicable Margin
shall be applicable to all existing Loans and Letters of Credit as well as any
new Loans made or Letters of Credit issued after such adjustments, if any.



“Approved Fund” means, with respect to any Lender which is a fund that invests
in bank loans, any other fund or trust or entity that invests in bank loans and
is advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.



“Asset Sale” means any sale, lease, sale and leaseback, assignment, conveyance,
transfer or other disposition by the Borrower or any of its Restricted
Subsidiaries of any of its property or assets, including the Capital Stock of
SureBeam or any Restricted Subsidiary, permitted pursuant to Section 8.10(b).



“Assignee Lender” is defined in Section 11.11(a).



“Assignment of Claims Act” means Title 31, United States Code § 3727 and
Title 41, United States Code § 15, as revised or amended, and any rules or
regulations issued pursuant thereto, and also shall be deemed to include any
other laws, rules or regulations governing the assignment of government
contracts or claims against a Governmental Authority.



“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent, the Lenders
and the Issuers in the certificate of incumbency most recently delivered by such
Obligor.



“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.



“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in Charlotte, North Carolina as its base
rate for U.S. dollars loaned in the United States.  The Base Rate is not
necessarily intended to be the lowest rate of interest determined by the
Administrative Agent in connection with extensions of credit.  The
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Base Rate.



“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.



“Borrower” is defined in the preamble.



“Borrower Pledge Agreement” means the Pledge Agreement executed and delivered by
the Borrower substantially in the form of Exhibit F‑1 hereto, as amended,
restated, supplemented or otherwise modified from time to time.



“Borrower Security Agreement” means the Security Agreement executed and
delivered by the Borrower substantially in the form of Exhibit G‑1 hereto, as
amended, restated, supplemented or otherwise modified from time to time.



“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request.



“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B‑1
hereto.



“Business Day” means



(a)        any day which is neither a Saturday or Sunday nor a legal holiday on
which banks are authorized or required to be closed in Charlotte, North Carolina
or New York, New York; and



(b)        relative to the making, continuing, prepayment or repayment of any
LIBO Rate Loans, any day which is a Business Day described in clause (a) above
and which is also a day on which dealings in Dollars are carried on in the
interbank eurodollar market of the Administrative Agent’s LIBOR Office.



“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower and its Restricted Subsidiaries for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures.



“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non‑voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.



“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Restricted Subsidiaries under any leasing or similar arrangement
which have been (or, in accordance with GAAP, should be) classified as
capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.



“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations), which, at the time of acquisition, are rated A‑1 (or
better) by S&P or P‑1 (or better) by Moody’s; (c) commercial paper of United
States and foreign banks and bank holding companies and their Subsidiaries and
United States and foreign finance, commercial industrial or utility companies
which, at the time of acquisition, are rated A‑1 (or better) by S&P or P‑1 (or
better) by Moody’s; (d) marketable direct obligations of any State of the United
States of America or any political subdivision of any such State given on the
date of such investment the highest credit rating by Moody’s and S&P; provided
that the maturities of all obligations of the type specified in clauses (a)
through (d) above shall not exceed one hundred eighty (180) days; and (e)
reverse purchase agreements covering obligations of the type specified in
clause (a) above.



“Cash Equivalent Investment” means, at any time:



(a)        any direct obligation of (or unconditionally guaranteed by) the
United States of America or a State thereof (or any agency or political
subdivision thereof, to the extent such obligations are supported by the full
faith and credit of the United States of America or a State thereof) maturing
not more than one year after such time;



(b)        commercial paper maturing not more than 270 days from the date of
issue, which is issued by



(i)         a corporation (other than an Affiliate of any Obligor) organized
under the laws of any State of the United States or of the District of Columbia
and rated A‑1 or higher by S&P or P‑1 or higher by Moody’s, or



(ii)        any Lender (or its holding company);



(c)        any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one year after its date of issuance, which is issued by
either



(i)         any bank organized under the laws of the United States (or any State
thereof) and which has (x) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (y) a combined capital and surplus greater than
$500,000,000, or



(ii)        any Lender; or



(d)        any repurchase agreement having a term of 30 days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i) which



(i)         is secured by a fully perfected security interest in any obligation
of the type described in clause (a), and



(ii)        has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder.



“Cayenta Group” means Cayenta, Inc., and each subsidiary directly or indirectly
owned by Cayenta, Inc.



“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.



“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.



“Change in Control” means (i) the acquisition by any person, entity or “group,”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
(excluding, for this purpose, the Borrower or its Restricted Subsidiaries, or
any employee benefit plan of the Borrower or its Restricted Subsidiaries which
acquires beneficial ownership of voting securities of the Borrower) of
beneficial ownership (within the meaning of Rule 13d‑3 promulgated under the
Exchange Act) of 25% or more of either the then outstanding shares of common
stock of the Borrower or the combined voting power of the Borrower’s then
outstanding voting securities entitled to vote generally in the election of
directors; or (ii) individuals who, as of the Closing Date, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors, provided that any person becoming a
director subsequent to the Closing Date whose election, or nomination for
election by the Borrower’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such person were a member of the Incumbent Board; or (iii)
approval by the stockholders of the Borrower of a reorganization, merger or
consolidation, in each case with respect to which Persons who were the
stockholders of the Borrower immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 662/3% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities or (iv) any “Change of Control” (or substantially similar provision)
under (and as defined in) any Sub Debt Document.



“Closing Date” means May 23, 2002.



“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.



“Collateral” means such term as defined in any Loan Document.



“Collateral Documents” means the Borrower Pledge Agreement, the Borrower
Security Agreement, the Subsidiary Pledge Agreement, the Subsidiary Security
Agreement, each Copyright Security Agreement, each Trademark Security Agreement
and each Patent Security Agreement.



“Comerica” is defined in the preamble.



“Commitment” means, as the context may require, a Lender’s respective Term Loan
Commitment, Revolving Loan Commitment or Letter of Credit Commitment, or
Wachovia’s Swing Line Loan Commitment.



“Commitment Amount” means, as the context may require, a Term Loan Commitment
Amount, the Revolving Loan Commitment Amount, the Letter of Credit Commitment
Amount or the Swing Line Loan Commitment Amount.



“Commitment Termination Date” means, as the context may require, a Term Loan
Commitment Termination Date or the Revolving Loan Commitment Termination Date.



“Commitment Termination Event” means



(a)        the occurrence of any Event of Default described in Section 9.1(i);
or



(b)        the occurrence and continuance of any other Event of Default and
either



(i)         the declaration of all or any portion of the Loans to be due and
payable pursuant to Section 9.3, or



(ii)        the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders, to the Borrower that the Commitments have
been terminated.



“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Borrower’s compliance
with the financial covenants contained herein.



“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness or any other
obligation of any other Person (other than (i) by endorsements of instruments in
the course of collection and (ii) guarantees of obligations of Restricted
Subsidiaries incurred in the ordinary course of business and not constituting
Indebtedness such as operating leases).  The amount of any Person’s obligation
under any Contingent Liability shall (subject to any limitation set forth
therein) be deemed to be the outstanding principal amount of the debt,
obligation or other liability guaranteed thereby.  For purposes of this
definition, the SureBeam Loan and the existing guarantees in effect as of the
Closing Date given by the Borrower or any Restricted Subsidiary to guarantee
obligations of any member of the SureBeam Group shall not be deemed to be
Contingent Liabilities.



“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.



“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.



“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit C to any
Security Agreement, as amended, restated, supplemented or otherwise modified
from time to time.



“Credit Extension” means, as the context may require,



(a)        the making of a Loan by a Lender; or



(b)        the issuance of any Letter of Credit, or the extension of any Stated
Expiry Date of any existing Letter of Credit, by an Issuer.



“Credit Extension Request” means, as the context may require, any Borrowing
Request or Issuance Request.



“Declaration of Trust” means the Declaration of Trust, dated as of January 19,
2000, as amended and restated by the Amended and Restated Declaration of Trust,
dated as of February 9, 2000, by and among the Borrower, as depositor,
Wilmington Trust Company, as Delaware trustee and property trustee, and the
administrative trustees thereunder.



“Debentures” means those convertible senior subordinated debentures, due
February 2030, issued by the Borrower to Titan Capital Trust pursuant to the
Indenture, dated as of February 9, 2000, between the Borrower and Wilmington
Trust Company, including as such Debentures may be remarketed pursuant to the
terms of the HIGH TIDES Documents and the Sub Debt Documents.



“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.



“Disbursement” is defined in Section 2.11(c).



“Disbursement Date” is defined in Section 2.11(c).



“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, restated, supplemented or otherwise modified
from time to time by the Borrower with the written consent of the Required
Lenders.



“Disqualified Stock” means any Capital Stock of the Borrower or any Subsidiary
of the Borrower which by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (a) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (b) is convertible or exchangeable for
Indebtedness or Disqualified Stock, or (c) is redeemable or subject to required
repurchase at the option of the holder thereof, in whole or in part, in each
case in this clause (c) before the final Stated Maturity Date; provided that
notwithstanding the foregoing, the HIGH TIDES shall not constitute Disqualified
Stock.



“Documentation Agent” is defined in the preamble.



“Dollar” and the sign “$” mean lawful money of the United States.



“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “Domestic Office” set forth opposite its name on
Schedule II hereto or in a Lender Assignment Agreement, or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by notice from such Lender, as the case may
be, to each other Person party hereto.



“EBITDA” means, for the Borrower and its Restricted Subsidiaries for any
applicable period, the sum (without duplication) of the following:



(a)        Net Income, plus



(b)        all amounts deducted by the Borrower and its Restricted Subsidiaries,
in determining Net Income, representing either non‑cash or non‑recurring items
including fees, costs, charges and other expenses incurred by the Borrower and
its Restricted Subsidiaries in connection with any (i) operation reflected as
discontinued on the consolidated income statement of the Borrower in accordance
with GAAP, (ii) acquisition, (iii) restructuring, (iv) changes in accounting
treatment under GAAP, (v) non-cash asset impairment charges under GAAP and (vi)
non-cash deferred compensation expense.  Each item above in this clause (b)
(other than the item described in subclause (i) above) shall be added back for
the fiscal quarter in which it is incurred.  In addition, each item above in
this clause (b) shall be accounted for on a consistent basis with the past
financial and accounting practices of the Borrower, minus



(c)        all amounts added by the Borrower and its Restricted Subsidiaries in
determining Net Income, representing either non‑cash or non‑recurring gains,
including as a result of changes in accounting treatment under GAAP, plus



(d)        the amount deducted by the Borrower and its Restricted Subsidiaries,
in determining Net Income, representing amortization and/or depreciation of
assets of the Borrower and its Restricted Subsidiaries, as determined in
accordance with GAAP, plus



(e)        the amount deducted, in determining Net Income, of all federal, state
and local income taxes (whether paid in cash or deferred) of the Borrower and
its Restricted Subsidiaries, plus



(f)         the amount deducted, in determining Net Income, of Interest Expense
of the Borrower and its Restricted Subsidiaries, plus



(g)        pro forma cost savings in connection with Permitted Acquisitions (or
such other acquisitions as shall be approved by the Required Lenders) and
related cash expenses incurred in achieving such cost savings identified by the
Borrower at the closing of any such acquisition (or within 30 days immediately
following such closing), in each case which are satisfactory to the Agent;
provided, that any such cost savings may be added back on a pro forma basis only
during the four consecutive Fiscal Quarters immediately preceding such
acquisition;



provided, that the total amount of non-recurring cash items added back pursuant
to clause (b) above and the total amount of cash expenses incurred in achieving
cost savings that are added back pursuant to clause (g) above shall not comprise
more than 25% of total trailing twelve-month EBITDA; and provided, further, that
the non-recurring cash items on Schedule III hereto and under clause (b)(i)
above shall not be included in such limitation.



“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to pollution, public health and
safety and protection of the environment.



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.



“Event of Default” is defined in Section 9.1.



“Excess Cash Flow” means, for the Borrower and its Restricted Subsidiaries for
any Fiscal Year, (a) EBITDA for such Fiscal Year, minus (b) the amount deducted
in determining Net Income representing all federal, state and local income taxes
paid or payable in cash by the Borrower and its Restricted Subsidiaries for such
Fiscal Year, minus (c) the amount deducted in determining Net Income
representing Interest Expense of the Borrower and its Restricted Subsidiaries
paid or payable in cash (excluding interest on the Debentures which has been
deferred by the Borrower in accordance with the terms of the related Indenture)
during such Fiscal Year, minus (d) all principal payments (including all
voluntary payments and mandatory prepayments) on Total Debt made by the Borrower
and its Restricted Subsidiaries during such Fiscal Year, minus (e) all Capital
Expenditures made by the Borrower and its Restricted Subsidiaries during such
Fiscal Year, (f) plus or minus the net change in working capital of the Borrower
and its Restricted Subsidiaries during such Fiscal Year, minus (g) cash
consideration paid during such Fiscal Year for Permitted Acquisitions (less any
portion thereof which is financed with Indebtedness permitted by Section 8.2),
minus (h) cash consideration paid during such Fiscal Year for Investments
consisting of the types described in clauses (a) and (c) of the definition of
“Investment” so long as such Investments do not constitute acquisitions and are
permitted by Section 8.5 (l), plus (j) Net Proceeds from Asset Sales which are
not applied or designated to be applied to purchase Qualified Assets or which
are not applied as a mandatory prepayment pursuant to Section 3.1(e).



“Exchange Act” means the Securities Exchange Act of 1934, as amended.



“Exemption Certificate” is defined in clause (e) of Section 4.6.



“Existing Letters of Credit” means the Letters of Credit issued by Scotiabank
and Comerica prior to the Closing Date which remained outstanding as of the
Closing Date.



“Existing Subordinated Debt” means the Debentures.



“FASB” means the Financial Accounting Standards Board.



“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to



(a)        the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or



(b)        if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.



“Fee Letter” means the confidential letter, dated April 5, 2002, from Wachovia
and First Union Securities, Inc. to the Borrower.



“Fiscal Quarter” means a quarter ending on the last day of each March, June,
September or December.



“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31 of each year; references to a Fiscal Year with a number
corresponding to any calendar year (e.g., the “Fiscal Year 200_”) refer to the
Fiscal Year ending on December 31 of such calendar year.



“Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis of:



(a)        EBITDA (for all such Fiscal Quarters) minus Capital Expenditures made
during such Fiscal Quarters;



to



(b)        the sum (for all such Fiscal Quarters) of



(i)         Interest Expense paid or payable in cash (excluding interest on the
Debentures which has been deferred by the Borrower in accordance with the terms
of the related Indenture); plus



(ii)        scheduled principal payments of the Term Loans pursuant to the
provisions of Section 3.1(h) after giving effect to any reductions in such
scheduled principal repayments attributable to any optional or mandatory
prepayments of the Term Loans; plus



(iii)       all federal, state and foreign income taxes actually paid in cash by
the Borrower and its Restricted Subsidiaries.



“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.



“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.



“GAAP” is defined in Section 1.4.



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.



“Guarantor” means each direct and indirect U.S. Subsidiary of the Borrower
whether now existing or hereafter acquired or organized (other than Titan
Capital Trust, Titan Africa, Inc., Afripa, LinCom Wireless, Sakon and each
member of the SureBeam Group), each of which shall be required to execute and
deliver the Subsidiary Guaranty, or a supplement thereto, to the Administrative
Agent; provided, however, the Borrower may elect to include LinCom Wireless
and/or Sakon as a Guarantor provided that (i) LinCom Wireless and/or Sakon and
the Borrower comply with all of the terms and conditions of Section 7.7 with
respect to such election and (ii) such election shall be irreversible. 



“Hazardous Material” means



(a)        any “hazardous substance,” as defined by CERCLA;



(b)        any “hazardous waste,” as defined by the Resource Conservation and
Recovery Act, as amended; or



(c)        any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance (including any petroleum product) within the
meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct under any
Environmental Law, all as amended.



“Hedging Agreements” means currency exchange agreements, interest rate swap
agreements, interest rate cap agreements and interest rate collar agreements,
and all other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency exchange rates.



“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.



“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.



“HIGH TIDES” means those Convertible Preferred Securities, Remarketable Term
Income Deferrable Equity Securities (HIGH TIDES)(SM)  issued by Titan Capital
Trust in accordance with the terms and provisions of the Declaration of Trust,
including as such HIGH TIDES may be remarketed pursuant to the HIGH TIDES
Documents.  For all purposes under this Agreement, the HIGH TIDES shall be
considered equity.  (The terms Remarketable Term Income Deferrable Equity
Securities (HIGH TIDES)(SM) and HIGH TIDES(SM) are registered service marks of
Credit Suisse First Boston.)



“HIGH TIDES Documents” means (a) the HIGH TIDES, (b) the Declaration of Trust,
(c) the Preferred Securities Guarantee, dated as of February 9, 2000, between
the Borrower and Wilmington Trust Company, as guarantee trustee, issued by the
Borrower with respect to distributions on, the redemption of and liquidation
amounts on the HIGH TIDES, (d) the Common Securities Guarantee, dated as of
February 9, 2000, issued by the Borrower, (e) the Remarketing Agreement, dated
as of February 9, 2000, among Titan Capital Trust, Wilmington Trust Company, as
Tender Agent, and Credit Suisse First Boston Corporation, as Remarketing Agent,
(f) the Registration Rights Agreement, dated as of February 9, 2000, among the
Borrower, Titan Capital Trust and Credit Suisse First Boston Corporation, on
behalf of the several purchasers, and (g) any other documents related to the
issuance of the HIGH TIDES.



“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification



(a)        which is of a “going concern” or similar nature;



(b)        which relates to the limited scope of examination of matters relevant
to such financial statement; or



(c)        which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 8.4.



“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of this Agreement and each
other Loan Document, the parties hereto agree that the rule of ejusdem generis
shall not be applicable to limit a general statement, which is followed by or
referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.



“Incremental Term Loan” is defined in Section 2.3(b).



“Incremental Term Loan Borrowing” is defined in Section 2.3(b).



“Incremental Term Loan Commitment” means, relative to any Lender, such  Lender’s
obligation (if any) to make Incremental Term Loans pursuant to Section 2.3(b).



“Incremental Term Loan Commitment Amount” means, on any date, $150,000,000, as
such amount may be reduced from time to time pursuant to Section 2.6.



“Incremental Term Loan Commitment Termination Date” means the earliest of:



(a)        the date which is four (4) years after the Closing Date;



(b)        the date on which the Incremental Term Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.6; and



(c)        the date on which any Commitment Termination Event occurs.



Upon the occurrence of any event described in clause (a),  (b), or (c), the
Incremental Term Loan Commitments shall terminate automatically without any
further action.



“Incremental Term Loan Lender” means the Lenders (if any) which commit to make
Incremental Term Loans in accordance with Section 2.3(b) hereof and which are
listed on Schedule II (as such Schedule is amended from time to time after the
Closing Date) as holding Incremental Term Loan Commitments and Lenders from time
to time holding Incremental Term Loans and Incremental Term Loan Commitments
after giving effect to any assignments permitted by Section 11.11.



“Incremental Term Note” means a promissory note of the Borrower payable to any
Lender, in the form of Exhibit A‑4 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
Indebtedness of the Borrower to such Lender resulting from outstanding
Incremental Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.



“Incumbent Board” is defined in the definition of “Change in Control.”



“Indebtedness” of any Person means, without duplication:



(a)        all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;



(b)        all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person;



(c)        all Capitalized Lease Liabilities of such Person;



(d)        net liabilities of such Person under all Hedging Obligations;



(e)        whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services (excluding (i) Acquisition Incentives until the amounts thereof are
reduced to a sum certain and become due and payable and (ii) trade accounts
payable in the ordinary course of business which are not overdue for a period of
more than 90 days or, if overdue for more than 90 days, as to which a dispute
exists and adequate reserves in conformity with GAAP have been established on
the books of such Person), and indebtedness or other obligations secured by (or
for which the holder of such indebtedness or other obligations has an existing
right, contingent or otherwise, to be secured by) a Lien on property owned or
being acquired by such Person (including indebtedness or other obligations
arising under conditional sales or other title retention agreements), whether or
not such indebtedness or other obligations shall have been assumed by such
Person or is limited in recourse;



(f)         all Contingent Liabilities of such Person;



(g)        the principal portion of all obligations of such Person under any
Synthetic Lease; and



(h)        all Disqualified Stock of such Person.



For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  In no event shall the HIGH TIDES be considered
Indebtedness under this Agreement.



“Indemnified Liabilities” is defined in Section 11.4.



“Indemnified Parties” is defined in Section 11.4.



“Interco Subordination Agreement” means the Subordination Agreement,
substantially in the form of Exhibit J hereto.



“Interest Coverage Ratio” means, as of the close of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis of:



(a)        EBITDA (for all such Fiscal Quarters)



to



(b)        Interest Expense paid or payable in cash (excluding interest on the
Debentures which has been deferred by the Borrower in accordance with the terms
of the related Indenture).



“Interest Expense” means, for any Fiscal Quarter, the aggregate interest expense
of the Borrower and its Restricted Subsidiaries for such Fiscal Quarter, as
determined in accordance with GAAP, including the portion of any payments made
in respect of Capitalized Lease Liabilities allocable to interest expense;
provided, however, that distributions on the HIGH TIDES shall be included in
Interest Expense.



“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.7 or 2.9 and shall end
on (but exclude) the day which numerically corresponds to such date 2 weeks or
one, two, three or six months thereafter, or, if available to be made by all
Lenders, nine or twelve months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as the Borrower may
select in its relevant notice pursuant to Section 2.7 or 2.9; provided, however,
that



(a)        the Borrower shall not be permitted to select Interest Periods to be
in effect at any one time which have expiration dates occurring on more than ten
different dates;



(b)        if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and



(c)        no Interest Period for any Loan may end later than the Stated
Maturity Date for such Loan.



“Investment” means, relative to any Person, (a) any direct or indirect purchase
or other acquisition by such Person of, or of a beneficial interest in, the
Capital Stock or other debt or equity securities (including options, warrants or
other rights to acquire such Capital Stock or other securities) of any other
Person, (b) any direct or indirect purchase or other acquisition by such Person
of any assets constituting a business unit of any Person or all or substantially
all of a Person’s assets, (c) any direct or indirect loan, advance (excluding
commission, travel, petty cash, relocation and similar advances to officers and
employees made in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness and accounts
receivable acquired from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business,
(d) Hedging Agreements and (e) any Contingent Liability of such Person.  The
amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.



“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B‑2 hereto.



“Issuer” means Scotiabank and Comerica (solely with respect to Existing Letters
of Credit), Wachovia or any other two Lenders acceptable to the Administrative
Agent and the Borrower; provided, however, that no Lender other than Wachovia
shall have any obligation to issue Letters of Credit hereunder.



“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit K hereto.



“Lenders” is defined in the preamble and, in addition, shall include any
commercial bank or other financial institution that becomes a Lender pursuant to
Sections 11.11(a).



“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the present or former Administrative Agent, any
present or former Lender or any present or former Issuer or any of such Person’s
Affiliates, shareholders, directors, officers, employees, and agents in
connection with or arising from:



(a)        any Hazardous Material on, in, under or affecting all or any portion
of any property of the Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Borrower’s or any of its Subsidiaries’ or any of their respective
predecessors’ properties;



(b)        any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.12;



(c)        any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws; or



(d)        the imposition of any lien for damages caused by, or the recovery of
any costs for, the cleanup, release or threatened release of any Hazardous
Material (i) by the Borrower or any of its Subsidiaries or (ii) in connection
with any property owned or formerly owned by the Borrower or any of its
Subsidiaries.



“Letter of Credit” is defined in Section 2.2 and shall include each of the
Existing Letters of Credit.



“Letter of Credit Commitment” means, with respect to an Issuer, such Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.2 and, with respect
to each Revolving Loan Lender, the obligations of each such Lender to
participate in such Letters of Credit pursuant to Section 2.11(b).



“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$50,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.6.



“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of



(a)        the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit,



plus



(b)        the then aggregate amount of all unpaid and outstanding Reimbursement
Obligations.



“LIBO Rate” means for any LIBO Rate Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the display designated as page 3750 by Dow Jones Telerate, Inc. (or
such other page as may replace such page on that service for the purpose of
displaying the British Bankers Association London interbank offered rates) as
the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.  If for any
reason such rate is not available, the term “LIBO Rate” shall mean, for any LIBO
Rate Loan for any Interest Period therefor, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%).  If, for any reason, neither of such
rates is available, then “LIBO Rate” shall mean the rate per annum at which, as
determined by the Administrative Agent, deposits in Dollars in an amount
comparable to the Loans then requested are being offered to leading banks at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected.



“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).



“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum determined pursuant to the following formula:



LIBO Rate

=

LIBO Rate

(Reserve Adjusted)

1.00 ‑ LIBOR Reserve Percentage



The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.



“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “LIBOR Office” set forth opposite its name on
Schedule II hereto or in a Lender Assignment Agreement, or such other office of
a Lender as designated from time to time by notice from such Lender to the
Borrower and the Administrative Agent, whether or not outside the United States,
which shall be making or maintaining LIBO Rate Loans of such Lender hereunder.



“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities,” as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.



“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.



LinCom Wireless” means LinCom Wireless, Inc. a Delaware corporation.



“Loan Documents” collectively means this Agreement, the Letters of Credit, the
Fee Letter, the Interco Subordination Agreement, the Collateral Documents, each
Subsidiary Guaranty, each agreement pursuant to which the Administrative Agent
is granted a Lien to secure the Obligations and each other agreement,
certificate, document or instrument delivered in connection with this Agreement
or such other Loan Documents, whether or not specifically mentioned herein or
therein.



“Loans” means, as the context may require, a Revolving Loan, each Term Loan, or
a Swing Line Loan, of any type.



“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), operations, assets, properties or prospects
of the Borrower or the Borrower and its Subsidiaries taken as a whole, (ii) the
rights and remedies of the Administrative Agent, any Lender or any Issuer under
any Loan Document or (iii) the ability of any Obligor to perform its Obligations
under any Loan Document.



“Moody’s” means Moody’s Investors Service, Inc.



“Net Income” means for any period, the aggregate of all amounts which would be
included as net income on the consolidated financial statements of the Borrower
and its Restricted Subsidiaries for such period, as determined in accordance
with GAAP.



“Net Proceeds” means (a) with respect to the issuance of any equity securities
other than the issuance or exercise of stock options in connection with employee
incentive programs or employee benefit programs of the Borrower, the excess of
(i) the proceeds received by the Borrower from the sale or issuance to any
Person of any stock, warrants or options or the exercise of any such warrants or
options,  over (ii) all reasonable and customary underwriting commissions and
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements actually incurred in connection with such
sale or issuance; (b) with respect to any Asset Sale, the excess of (i) the
proceeds received from any Asset Sale over (ii) the reasonable cash costs of
such Asset Sale, taxes paid or payable as a result thereof, and all reasonable
and customary legal, investment banking, accounting, and other professional
fees, sales commissions or disbursements actually incurred in connection with
such Asset Sale which have not been paid to Affiliates of the Borrower in
connection therewith; (c) the cash proceeds received with respect to any
Recovery Event; and (d) with respect to the incurrence or issuance of
Subordinated Debt (other than Existing Subordinated Debt), the excess of (i) the
proceeds received from the incurrence or issuance of such Subordinated Debt over
(ii) the reasonable costs incurred in such transaction, and all reasonable and
customary legal, investment banking, accounting, and other professional fees,
sales commissions or disbursements actually incurred in connection with such
transaction.



The amount of the proceeds described in clauses (a), (b) and (c) which, at the
option of the Borrower and so long as no Default shall have occurred and be
continuing, the Borrower uses, or causes any Restricted Subsidiary to use, to
purchase (x) assets that are useful in the business of the Borrower or such
Restricted Subsidiary, or (y) Capital Stock of Persons which, immediately after
giving effect to such purchase, become a Restricted Subsidiary (with such assets
or interests described in clauses (x) and (y), collectively, referred to as
“Qualified Assets”) within 180 days (with respect to the proceeds described in
clauses (a) and (c)), and 360 days (with respect to the proceeds described in
clause (b)), after the consummation (and with the proceeds) of such issuance,
receipt, sale, conveyance or disposition, shall be eligible to be used to
acquire Qualified Assets subject to the other terms of this Agreement, and in
the event the Borrower or such Restricted Subsidiary elects to exercise its
right to purchase Qualified Assets with the Net Proceeds pursuant to this
provision, the Borrower shall deliver a certificate of an Authorized Officer to
the Administrative Agent within 120 days following the receipt of Net Proceeds
(with respect to the proceeds described in clauses (a) and (c) above) or within
180 days following receipt of Net Proceeds (with respect to the proceeds
described in clause (b) above) setting forth the amount of the Net Proceeds
which the Borrower or such Restricted Subsidiary expects to use to purchase
Qualified Assets during such 180‑day or 360‑day period, as applicable.  An
amount equal to (i) 50% of such Net Proceeds which the Borrower does not expect
to use to purchase Qualified Assets shall be paid to the Administrative Agent in
accordance with Section 3.1(c) or (e) (as the case may be) on the 120th day
following receipt of such Net Proceeds (with respect to the proceeds described
in clause (a) above), (ii) 100% of the amount of such Net Proceeds which the
Borrower does not expect to use to purchase Qualified Assets shall be paid to
the Administrative Agent in accordance with Section 3.1(d) on the 180th day
following receipt of such Net Proceeds (with respect to the proceeds described
in clause (b) above), if such Net Proceeds exceed $15,000,000 and (iii) 100% of
such Net Proceeds which the Borrower does not expect to use to purchase
Qualified Assets shall be paid to the Administrative Agent in accordance with
Section 3.1(c) on the 120th day following receipt of such Net Proceeds (with
respect to the proceeds described in clause (c) above).  If the Borrower fails
to deliver a certificate within such 120‑ or 180‑day period, as applicable,
specifying the amount of Net Proceeds which the Borrower expects to use to
purchase Qualified Assets, (i) 50% of the Net Proceeds received (in the case of
the proceeds described in clauses (a) and (c) above) shall be paid to the
Administrative Agent in accordance with Section 3.1(c) on the 120th day
following receipt of such Net Proceeds (with respect to the proceeds described
in clauses (a) and (c) above) and (ii) 100% of the Net Proceeds received (in the
case of clause (b) above) shall be paid to the Administrative Agent in
accordance with Section 3.1(d) on the 180th day following receipt of such Net
Proceeds (with respect to the proceeds described in clause (b) above).



If and to the extent that the Borrower or such Restricted Subsidiary has elected
to reinvest Net Proceeds referred to in clauses (a) (b) and (c) as permitted
above, then on the date which is 180 days or 360 days, as appropriate, after the
relevant receipt, sale, conveyance or disposition, the Borrower shall deliver a
certificate of an Authorized Officer to the Administrative Agent certifying as
to the amount and use of such Net Proceeds actually used to purchase Qualified
Assets.  To the extent such Net Proceeds are not so used to purchase Qualified
Assets then the Loans shall be repaid as set forth in Sections 3.1(c), (d) and
(e) and the Revolving Loan Commitment Amount, as appropriate pursuant to
Section 2.6(b), shall be automatically reduced by an amount equal to the
aggregate amount of such proceeds used to repay the Revolving Loans.



“Net Worth” means, with respect to any Person at any date, on a consolidated
basis for such Person and its Restricted Subsidiaries:



(a)        the sum of Capital Stock taken at par value, capital surplus and
retained earnings (or accumulated deficit) of such Person at such date;



minus



(b)        treasury stock of such Person and, to the extent included in the
preceding clause (a), minority interests in Subsidiaries of such Person at such
date.



“Non‑Excluded Taxes” means any Taxes other than net income and franchise taxes
imposed with respect to the Administrative Agent or any Lender by the
Governmental Authority under the laws of which the Administrative Agent or such
Lender, as applicable, is organized or in which it maintains its applicable
lending office.



“Non‑U.S. Lender” means any Lender that is not a “United States person,” as
defined under section 7701(a)(30) of the Code.



“Non‑Utilization Fee” means a fee equal to the percentage specified in the grid
below of the undrawn portion of the Revolving Loan Commitment Amount:



Usage

Non‑Utilization Fee

Usage <30%

1.00%

30% < Usage < 50%

0.75%

Usage > 50%

0.50%



For purposes hereof, “Usage” means a percentage equal to (1) the daily average
of the aggregate principal amount of all outstanding Revolving Loans (including
the aggregate principal amount of all outstanding Swing Line Loans and the
Letter of Credit Outstandings but excluding Revolving Loans made for the purpose
of repaying any Refunded Swing Line Loans or reimbursing the Issuers for any
amount drawn under any Letter of Credit but not yet so applied, to the extent
such amounts are included as outstanding Swing Line Loans or Letter of Credit
Outstandings) divided by (2) the daily average of the Revolving Loan Commitment
Amount.



“Note” means, as the context may require, a Revolving Note, a Term Note, or a
Swing Line Note.



“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and each other Obligor arising
under or in connection with this Agreement, each other Loan Document and any
Hedging Agreement between the Borrower and a Lender or an Affiliate of a Lender.



“Obligor” means, as the context may require, the Borrower and each other Person
(other than a Secured Party) obligated under any Loan Document.



“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by‑laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of such Obligor’s partnership interests, limited liability company interests or
authorized shares of Capital Stock.



“Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment being or being required to be made hereunder or under any Note or from
the execution, delivery, registration, recording or enforcement of this
Agreement or any other Loan Document.



“Participant” is defined in Section 11.11(b).



“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to any Security
Agreement, as amended, restated, supplemented, or otherwise modified from time
to time.



“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.



“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.



“Percentage” means, relative to any Lender, the applicable percentage relating
to Revolving Loans outstanding or Revolving Loan Commitments, Term B Loans
outstanding or Term B Loan Commitments or Incremental Term Loans outstanding or
Incremental Term Loan Commitments, as applicable, set forth opposite its name on
Schedule II hereto under the applicable column heading or set forth in a Lender
Assignment Agreement under the applicable column heading, as such percentage may
be adjusted from time to time pursuant to Lender Assignment Agreement(s)
executed by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11(a).  A Lender shall not have any Commitment to make Revolving
Loans, Term B Loans or Incremental Term Loans if its percentage under the
respective column heading is zero (0%).



“Permitted Acquisitions” means an acquisition (whether pursuant to an
acquisition of stock, assets or otherwise) by the Borrower or any Guarantor of
any Person or the assets of any Person which meets all of the following
conditions:  (i) such Person is primarily engaged in a similar line of business
as the Borrower or such Guarantor as of the Closing Date; (ii) all or
substantially all of the Capital Stock or assets so acquired will become subject
to Liens created under the Loan Documents (or such lesser amount of Capital
Stock or assets in the case of Foreign Subsidiaries as would not have a material
adverse tax impact on the Borrower); (iii) with respect to any single
acquisition, or a series of related acquisitions, the aggregate consideration
paid in cash (which shall include assumed Indebtedness) shall not exceed
$75,000,000, unless the Borrower has obtained the prior consent of the Required
Lenders; (iv) immediately before and after giving effect to such acquisition, no
Default shall have occurred and be continuing or would result therefrom
(including under Section 8.1); (v) the Borrower shall have delivered to the
Administrative Agent a Compliance Certificate for the period of four full Fiscal
Quarters immediately preceding such acquisition (prepared in good faith and in a
manner and using such methodology which is consistent with the most recent
financial statements delivered pursuant to Section 7.1) giving pro forma effect
in accordance with this Agreement to the consummation of such acquisition and
evidencing compliance with the covenants set forth in Section 8.4; and (vi) the
Administrative Agent shall have received a certificate, dated a date reasonably
acceptable to the Administrative Agent, of an Authorized Officer of the Borrower
certifying as to a true and complete copy of each purchase agreement, and all
other documents and instruments delivered in connection with the consummation of
any Permitted Acquisitions and that are required to be delivered pursuant to the
terms of the relevant purchase agreement and the Administrative Agent shall be
satisfied with all amendments, waiver or other modifications of, or other
forbearance to exercise any rights with respect to, any of the terms or
provisions of such purchase agreements and the exhibits and schedules thereto.



“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.



“Plan” means any Pension Plan or Welfare Plan.



“Pledge Agreement” means, as the context may require, the Borrower Pledge
Agreement or the Subsidiary Pledge Agreement.



“Pledged Subsidiary” means, at any time, each Subsidiary in respect of which the
Administrative Agent has been granted, at such time, a security interest in and
to, or a pledge of, (i) any of the issued and outstanding shares of Capital
Stock of such Subsidiary, or (ii) any intercompany notes of such Subsidiary
owing to the Borrower or another Subsidiary of the Borrower.



“Qualified Assets” is defined in the definition of “Net Proceeds.”



“Quarterly Payment Date” means the third Business Day of January, April,
July and October.



“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds of Borrower’s or its Subsidiary’s insurance or
condemnation award in excess of $5,000,000, in each case, payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of their respective property or assets.



“Refunded Swing Line Loans” is defined in Section 2.8.



“Regulation S‑X” means Regulation S‑X promulgated by the SEC.



“Reimbursement Obligation” is defined in Section 2.11(d).



“Release” means a “release,” as such term is defined in CERCLA.



“Replacement Equity Securities” means (i) common Capital Stock of the Borrower
and (ii) any other equity security of the Borrower with terms and provisions
substantially similar to the HIGH TIDES and reasonably satisfactory to the
Required Lenders.



“Replacement Lender” is defined in Section 4.10.



“Required Lenders” means, at any time, Lenders holding at least 51% of the Total
Exposure Amount.



“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.



“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in common stock of the Borrower) on, or the making
of any payment or distribution on account of, or setting apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of any class of Capital Stock of the Borrower or
any Subsidiary or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or the making of any other distribution in
respect thereof, either directly or indirectly, whether in cash or property,
obligations of the Borrower or any Subsidiary or otherwise.



“Restricted Subsidiaries” means all Guarantors, Titan Africa, Inc., Sakon and
Titan Capital Trust.



“Revolving Loan” is defined in Section 2.1.



“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.



“Revolving Loan Commitment Amount” means, on any date, $135,000,000, as such
amount may be reduced from time to time pursuant to Section 2.6.



“Revolving Loan Commitment Termination Date” means the earliest of:



(a)        the sixth anniversary of the Closing Date;



(b)        the date on which the Revolving Loan Commitment Amount is terminated
in full or reduced to zero pursuant to Section 2.6; and



(c)        the date on which any Commitment Termination Event occurs.



Upon the occurrence of any event described in the preceding clause (a), (b) or
(c), the Revolving Loan Commitments shall terminate automatically and without
any further action.



“Revolving Loan Lender” means the Lenders listed on Schedule II with Revolving
Loan Commitments and Lenders from time to time holding Revolving Loans and
Revolving Loan Commitments after giving effect to any assignments permitted by
Section 11.11.



“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A‑1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Revolving Loan
Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.



“S&P” means Standard & Poor’s Rating Services.



“Sakon” means Sakon, LLC, a Delaware limited liability company.



“Scotiabank” is defined in the preamble.



“SEA” means Science & Engineering Associates, Inc.



“SEA Acquisition” means the acquisition of SEA pursuant to the SEA Acquisition
Agreement.



“SEA Acquisition Agreement” means Agreement and Plan of Merger and
Reorganization among the Borrower, Thunderbird Acquisitions, Inc. and SEA, dated
February 23, 2002.



“SEC” means the Securities and Exchange Commission.



“Secured Parties” means the Lenders, any Lender or Affiliate of a Lender which
has entered into a Hedging Agreement with the Borrower, the Issuers, the
Administrative Agent, and (in each case), each of their respective successors,
transferees and assigns.



“Security Agreement” means, as the context may require, the Borrower Security
Agreement and the Subsidiary Security Agreement, in each case as amended,
restated, supplemented, or otherwise modified from time to time.



“Significant Subsidiary” has the meaning given to such term in Rule 1‑02(w) of
Regulation S‑X.



“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (a) the then fair saleable value of the property sold as
a going concern of such Person is (y) greater than the total amount of
liabilities (including contingent liabilities but excluding amounts payable
under intercompany promissory notes) of such Person and (z) not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to such
Person; (b) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; and (c) such Person does
not intend to incur, or believe that it will incur, debts beyond its ability to
pay such debts as they become due; and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.



“Stated Amount,” means on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.



“Stated Expiry Date” is defined in Section 2.11(a).



“Stated Maturity Date” means with respect to



(a)        the Revolving Loans, the sixth anniversary of the Closing Date; and



(b)        the Term B Loans and the Incremental Term Loans, June 30, 2009.



“Sub Debt Documents” means, collectively, the loan agreements, indentures, note
purchase agreements, promissory notes, guarantees, and other instruments and
agreements evidencing the terms of Subordinated Debt, as amended, supplemented,
amended and restated in accordance with Section 8.11.



“Subordinated Debt” means (i) the Existing Subordinated Debt, and (ii) unsecured
Indebtedness of the Borrower and/or one or more of the Restricted Subsidiaries
that is subordinated in right of payment to the Obligations pursuant to
documentation containing maturities, amortization schedules, covenants,
defaults, remedies, subordination provisions and other terms reasonably
satisfactory to the Required Lenders.



“Subordinated Notes” means, collectively, any promissory notes, bonds or other
instruments evidencing Subordinated Debt, as such bonds, notes or instruments
may be amended, supplemented or otherwise modified from time to time in
accordance with Section 8.11.



“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which more than 50% of the
outstanding securities (or other ownership interest) having ordinary voting
power to elect the board of directors, managers or other voting members of the
governing body of such corporation, limited liability company, partnership or
other entity (irrespective of whether at the time securities (or other ownership
interest) of any other class or classes of such corporation, limited liability
company, partnership or other entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person.  Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of the Borrower.  In addition, the term “Subsidiary”
shall include Sakon.



“Subsidiary Guaranty” means the subsidiary guaranty executed and delivered by
each Guarantor pursuant to the terms of this Agreement, substantially in the
form of Exhibit I hereto, as amended, restated, supplemented or otherwise
modified from time to time.



“Subsidiary Pledge Agreement” means the Pledge Agreement executed and delivered
by each Guarantor that in turn has any Subsidiaries, substantially in the form
of Exhibit F‑2 hereto, in each case as amended, restated, supplemented or
otherwise modified from time to time.



“Subsidiary Security Agreement” means, collectively, each Security Agreement
executed and delivered by any Guarantor in favor of the Administrative Agent for
the benefit of the Secured Parties pursuant to the terms of this Agreement, in
substantially the form of Exhibit G‑2 hereto, in each case, as amended,
restated, supplemented or otherwise modified from time to time.



“SureBeam” means SureBeam Corporation.



“SureBeam Group” means SureBeam and each Subsidiary directly or indirectly owned
by SureBeam but not owned directly by the Borrower or any Subsidiary of the
Borrower other than SureBeam or a Subsidiary of SureBeam.



“SureBeam Loan” is defined in Section 5.1(s).



“SureBeam Spin-Off” means the disposition of the SureBeam Group effected
pursuant to an agreement and plan of distribution (or similar document) adopted
by the board of directors of the Borrower providing for the tax-free
distribution of 100% of the shares of SureBeam held by the Borrower to the
shareholders of the Borrower.



“Swing Line Lender” means, subject to the terms of this Agreement, Wachovia.



“Swing Line Loan” is defined in clause (b) of Section 2.1.



“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.



“Swing Line Loan Commitment Amount” means, on any date, $20,000,000, as such
amount may be reduced from time to time pursuant to Section 2.6.



“Swing Line Note” means a promissory note of the Borrower payable to Wachovia,
in the form of Exhibit A‑2 hereto (as such promissory note may be amended,
endorsed or otherwise modified from time to time), evidencing the aggregate
Indebtedness of the Borrower to Wachovia resulting from outstanding Swing Line
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.



“Synthetic Lease” means any synthetic lease, tax retention operating lease or
off‑balance sheet financing product where such transaction is considered
borrowed money Indebtedness for tax purposes but which is classified as an
operating lease pursuant to GAAP.



“Taxes” means any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.



“Term B Loan” is defined in Section 2.3(a).



“Term B Loan Commitment” means, relative to any Lender, such Lender’s obligation
(if any) to make Term B Loans pursuant to Section 2.3(a).



“Term B Loan Commitment Amount” means, on any date, $350,000,000.



“Term B Loan Commitment Termination Date” means the earliest of:



(a)        the date the initial Credit Extensions are made (immediately after
the making of the Term B Loans on such date); and



(b)        the date on which any Commitment Termination Event occurs.



Upon the occurrence of any event described in clause (a) or (b), the Term B Loan
Commitments shall terminate automatically and without any further action.



“Term B Note” means a promissory note of the Borrower payable to any Lender, in
the form of Exhibit A‑3 hereto (as such promissory note may be amended, endorsed
or otherwise modified from time to time), evidencing the Indebtedness of the
Borrower to such Lender resulting from outstanding Term Loans, and also means
all other promissory notes accepted from time to time in substitution therefor
or renewal thereof.



“Term Loan” means, as the context may require, a Term B Loan and/or an
Incremental Term Loan.



“Term Loan Commitment” means, as the context may require, a Term B Loan
Commitment and/or an Incremental Term Loan Commitment.



“Term Loan Commitment Amount” means, as the context may require, the Term B Loan
Commitment Amount and/or the Incremental Term Loan Commitment Amount.



“Term Loan Commitment Termination Date” means, as the context may require, the
Term B Loan Commitment Termination Date and/or the Incremental Term Loan
Commitment Termination Date.



“Term Loan Lender” means, as the context may require, each Term B Loan Lender
and each Incremental Term Loan Lender.



“Term Note” means, as the context may require, a Term B Note and/or an
Incremental Term Note.



“Titan Capital Trust” means Titan Capital Trust, a Delaware business trust and a
wholly owned Subsidiary of the Borrower.



“Total Debt” means, on any date of determination, the outstanding principal
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries
(which, in the case of the Loans, shall be deemed to equal the aggregate amount
of Loans outstanding on such date and which, in the case of Letter of Credit
Outstandings shall be deemed to equal the aggregate amount of Letter of Credit
Outstandings on such date), exclusive of (i) intercompany Indebtedness between
the Borrower and any of its Subsidiaries (including, without limitation, the
Debentures so long as they are held by Titan Capital Trust) and (ii) the
Indebtedness of Titan Africa, Inc. in connection with the project financing in
Benin, so long as such Indebtedness remains non‑recourse to the Borrower and its
Subsidiaries (other than Titan Africa, Inc.) and the Borrower and its
Subsidiaries (other than Titan Africa, Inc.) have no liability or obligations
with respect to such Indebtedness.



“Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of:



(a)        Total Debt outstanding on the last day of such Fiscal Quarter,



to



(b)        EBITDA computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters.



“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments.



“Total Percentage” means, relative to any Lender, the applicable percentage
equal to the sum of (a) the total outstanding amount of Loans made by such
Lender, (b) without duplication of clause (a), such Lender’s participation
interest in Letter of Credit Outstandings, if any, and (c) the total unfunded
amount of the Commitments of such Lender, divided by the Total Exposure Amount,
as such percentage may be adjusted from time to time pursuant to Lender
Assignment Agreement(s) executed by such Lender and its Assignee Lender(s) and
delivered pursuant to Section 11.11(a).



“Total Senior Debt to EBITDA Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of:



(a)        Total Debt outstanding on the last day of such Fiscal Quarter, minus
Subordinated Debt outstanding on the last day of such Fiscal Quarter,



to



(b)        EBITDA computed for the period consisting of such Fiscal Quarter and
each of the three immediately preceding Fiscal Quarters.



“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to any
Security Agreement, as amended, restated, supplemented or otherwise modified
from time to time.



“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.



“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.



“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.



“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.



“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.



“Wachovia” means Wachovia Bank, National Association.



“Welfare Plan” means a “welfare plan,” as such term is defined in section 3(1)
of ERISA.



“wholly owned” means any Subsidiary all of the outstanding common stock (or
similar equity interest) of which (other than any director’s qualifying shares
or investments by foreign nationals mandated by applicable laws) is owned
directly or indirectly by the Borrower and the officers, directors or employees
of such Subsidiary.




SECTION 1.2       USE OF DEFINED TERMS.

Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall have such meanings when used in
each other Loan Document and the Disclosure Schedule.




SECTION 1.3       CROSS‑REFERENCES.

Unless otherwise specified, references in this Agreement and in each other Loan
Document to any Article or Section are references to such Article or Section of
this Agreement or such other Loan Document, as the case may be, and, unless
otherwise specified, references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.




SECTION 1.4       ACCOUNTING AND FINANCIAL DETERMINATIONS.

Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, and all accounting determinations and
computations hereunder or thereunder (including under Section 8.4) shall be
made, in accordance with, those generally accepted accounting principles
(“GAAP”) in effect on the Closing Date.  Unless otherwise expressly provided,
all financial covenants and defined financial terms shall be computed on a
consolidated basis for the Borrower and its U.S. Subsidiaries, in each case
without duplication.




ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT




SECTION 2.1       REVOLVING LOAN COMMITMENT AND SWING LINE LOAN COMMITMENT.



(a)        On the terms and subject to the conditions set forth in this
Agreement, from time to time on any Business Day occurring after the Closing
Date but prior to the Revolving Loan Commitment Termination Date, each Revolving
Loan Lender will make loans (relative to such Revolving Loan Lender, its
“Revolving Loans”) to the Borrower equal to such Revolving Loan Lender’s
Percentage of the aggregate amount of each Borrowing of the Revolving Loans
requested by the Borrower to be made on such day.  On the terms and subject to
the conditions hereof, the Borrower may from time to time borrow, prepay and
reborrow the Revolving Loans.



(b)        On the terms and subject to the conditions set forth in this
Agreement, from time to time on any Business Day occurring after the Closing
Date but prior to the Revolving Loan Commitment Termination Date, Wachovia will
make loans (relative to Wachovia , its “Swing Line Loan”) to the Borrower equal
to the principal amount of the Swing Line Loan requested by the Borrower to be
made on such day.  The Commitment of Wachovia described in this clause (b) is
herein referred to as its “Swing Line Loan Commitment.”  On the terms and
subject to the conditions hereof, the Borrower may from time to time borrow,
prepay and reborrow Swing Line Loans.




SECTION 2.2       LETTER OF CREDIT COMMITMENT.



On the terms and subject to the conditions set forth in this Agreement, from
time to time on any Business Day occurring from and after the Closing Date but
prior to the Revolving Loan Commitment Termination Date, the Issuer will
(a) issue one or more standby letters of credit (together with the Existing
Letters of Credit, each a “Letter of Credit”) at the request of the Borrower or
any Guarantor, in the Stated Amount requested by the Borrower on such day or
(b) extend the Stated Expiry Date of a standby Letter of Credit previously
issued hereunder (but excluding any Existing Letter of Credit) to a date not
later than the earlier of (i) five Business Days prior to the Revolving Loan
Commitment Termination Date and (ii) 24 months from the original date of
issuance.




SECTION 2.3       TERM LOAN COMMITMENTS.



(a)        Term B Loans.  On the terms and subject to the conditions set forth
in this Agreement, in a single borrowing (which shall be a Business Day)
occurring on or prior to the Term B Loan Commitment Termination Date, each Term
B Loan Lender will make loans (relative to such Term B Loan Lender, its “Term B
Loans”) to the Borrower equal to such Term B Loan Lender’s Percentage of the
aggregate amount of each Borrowing of the Term B Loans requested by the Borrower
to be made on the Closing Date.  No amounts paid or prepaid with respect to Term
B Loans may be reborrowed.



(b)        Incremental Term Loans. 



(i)         Subject to the terms and conditions set forth herein, the Borrower
shall have the right, at any time and from time to time from the Closing Date
until the Incremental Term Loan Commitment Termination Date, to request term
loans (“Incremental Term Loans”) in up to three (3) Borrowings (individually, an
“Incremental Term Loan Borrowing” and collectively, the “Incremental Term Loan
Borrowings”), each in a minimum amount of $50,000,000 and integral multiples of
$1,000,000 in excess thereof (provided, however, that if the aggregate amount of
the prior Incremental Term Loan Borrowings exceeds $100,000,000, then the final
Incremental Term Loan Borrowing may be made in an amount equal to the remaining
amount of the unused Incremental Term Loan Commitment Amount).  The following
additional terms and conditions shall apply to any Incremental Term Loan
Borrowing:  (i) any such borrowing shall be obtained from existing Lenders or
from other banks or other financial institutions, in each case in accordance
with the terms set forth below and in Section 5.2(a) hereof, (ii) any such
borrowing shall amortize in accordance with the amortization schedule set forth
in Section 3.1(h)(ii) hereof and the interest rate thereon shall be determined
in accordance with Section 5.2(b) hereof, and (iii) Schedule II shall be amended
by the Administrative Agent (without the consent or approval of the Required
Lenders) to include the applicable Incremental Term Loan Commitments and the
Incremental Term Loan Lenders. 



(ii)        The amount of any Incremental Term Loan Borrowing hereunder shall be
offered first to the existing Lenders, and in the event the additional
commitments which existing Lenders are willing to take shall exceed the amount
requested by the Borrower, such excess shall be allocated at the discretion of
the Administrative Agent and the Borrower.  If the amount of the Incremental
Term Loan Borrowings requested by the Borrower shall exceed the additional
commitments which the existing Lenders are willing to take, then the Borrower
and the Administrative Agent may invite other banks and financial institutions
reasonably acceptable to the Borrower and the Administrative Agent to join this
Agreement as Lenders hereunder for the portion of commitments not taken by
existing Lenders, provided that such other banks and financial institutions
shall enter into such joinder agreements to give effect thereto as the
Administrative Agent and the Borrower may reasonably request.  Each Lender may
determine in its sole discretion whether to take any such requested additional
commitments for Incremental Term Loans.



(iii)       On and after the date that the Incremental Term Loan Lenders have
issued their Incremental Term Loan Commitments for an Incremental Term Loan
Borrowing, subject to the terms and conditions set forth in this Agreement, from
time to time on any Business Day occurring thereafter but prior to the earlier
of (x) thirty (30) days following the date on which all of the related
Incremental Term Loan Commitments have been received by the Borrower and (y) the
Incremental Term Loan Commitment Termination Date, each Incremental Term Loan
Lender will make Incremental Term Loans to the Borrower equal to such
Incremental Term Loan Lender’s Percentage of the aggregate amount of the
Incremental Term Loan Borrowing requested by the Borrower to be made on such
day.  No amounts paid or prepaid with respect to Incremental Term Loans may be
reborrowed.  Each request for an Incremental Term Loan Borrowing shall be
delivered to the Administrative Agent on or before 1:00 p.m., Charlotte time, on
a Business Day, not less than one Business Day’s notice in the case of Base Rate
Loans, or three Business Days’ notice in the case of LIBO Rate Loans, and in
either case not more than five Business Days’ notice, prior to the requested
date of borrowing.  Incremental Term Loans which are Base Rate Loans shall be
made in a minimum amount of $2,000,000 and an integral multiple of $1,000,000
and Incremental Term Loans which are LIBO Rate Loans shall be made in a minimum
amount of $3,000,000 and an integral multiple of $1,000,000.




SECTION 2.4       LENDERS NOT PERMITTED OR REQUIRED TO MAKE LOANS.



No Lender shall be permitted or required to make any Loan if, after giving
effect thereto, the aggregate outstanding principal amount of:



(a)        all Revolving Loans



(i)         of all Revolving Loan Lenders and the outstanding principal amount
of all Swing Line Loans, together with the aggregate amount of all Letter of
Credit Outstandings, would exceed the then existing Revolving Loan Commitment
Amount; or



(ii)        of such Revolving Loan Lender, together with such Lender’s
Percentage of the aggregate amount of all Swing Line Loans and Letter of Credit
Outstandings, would exceed such Lender’s Percentage of the then existing
Revolving Loan Commitment Amount;



(b)        all Term B Loans



(i)         of all Lenders made on the Closing Date would exceed the Term B Loan
Commitment Amount; or



(ii)        of such Lender with a Term B Loan Commitment made on the Closing
Date would exceed such Lender’s Percentage of the Term B Loan Commitment Amount;



(c)        all Incremental Term Loans



(i)         of all Lenders made prior to the Incremental Term Loan Commitment
Termination Date would exceed the Incremental Term Loan Commitment Amount; or



(ii)        of such Lender with an Incremental Term Loan Commitment made prior
to the Incremental Term Loan Commitment Termination Date would exceed such
Lender’s Incremental Term Loan Commitment; and



(d)        all Swing Line Loans



(i)         would exceed the then existing Swing Line Loan Commitment Amount; or



(ii)        would exceed the then existing Revolving Loan Commitment Amount.




SECTION 2.5       ISSUER NOT PERMITTED OR REQUIRED TO ISSUE LETTERS OF CREDIT.



No Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (a) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (b) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the Revolving Loan Commitment Amount.




SECTION 2.6       REDUCTION OF THE COMMITMENT AMOUNTS.



The Commitment Amounts are subject to reduction from time to time pursuant to
this Section 2.6.



(a)        Optional.  The Borrower may, from time to time on any Business Day
occurring after the Closing Date, voluntarily reduce the amount of the Revolving
Loan Commitment Amount, the Swing Line Loan Commitment Amount or the Letter of
Credit Commitment Amount on the Business Day so specified by the Borrower;
provided, however, that all such reductions shall require at least one Business
Day’s prior notice to the Administrative Agent and be permanent, and any partial
reduction of any Commitment Amount shall be in a minimum amount of $1,000,000
and in an integral multiple of $500,000.  Any reduction of the Revolving Loan
Commitment Amount which reduces the Revolving Loan Commitment Amount below the
then current amount of the Swing Line Loan Commitment Amount shall result in an
automatic and corresponding reduction of the Swing Line Loan Commitment Amount
to the amount of the Revolving Loan Commitment Amount, as so reduced, without
any further action on the part of Wachovia or otherwise.  Any reduction of the
Revolving Loan Commitment Amount which reduces the Revolving Loan Commitment
Amount below the then current amount of the Letter of Credit Commitment Amount
shall result in an automatic and corresponding reduction of the Letter of Credit
Commitment Amount to the amount of the Revolving Loan Commitment Amount, as so
reduced, without any further action on the part of the Administrative Agent, the
Issuers or otherwise.



(b)        Mandatory.  (i) On the Incremental Term Loan Commitment Termination
Date, the Incremental Term Loan Commitment Amount shall automatically and
without the requirement of any action on the part of any Person be permanently
reduced to zero and (ii) on the date the Borrower or any of its Restricted
Subsidiaries makes any prepayment with respect to Net Proceeds required to be
applied to prepay Revolving Loans in accordance with clause (d) of Section 3.1
and Section 3.2, the Revolving Loan Commitment Amount shall be reduced by an
amount equal to the amount of such prepayment required to be applied to prepay
the Revolving Loans.  Any reduction of the Revolving Loan Commitment Amount
which reduces the Revolving Loan Commitment Amount below the then current amount
of the Swing Line Loan Commitment Amount shall result in an automatic and
corresponding reduction of the Swing Line Loan Commitment Amount to the amount
of the Revolving Loan Commitment Amount, as so reduced, without any further
action on the part of Wachovia or otherwise.  Any reduction of the Revolving
Loan Commitment Amount which reduces the Revolving Loan Commitment Amount below
the then current amount of the Letter of Credit Commitment Amount shall result
in an automatic and corresponding reduction of the Letter of Credit Commitment
Amount to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of the Administrative Agent, the Issuers
or otherwise.




SECTION 2.7       BORROWING PROCEDURE.



In the case of other than Swing Line Loans, by delivering a Borrowing Request to
the Administrative Agent on or before 1:00 p.m., Charlotte time, on a Business
Day, the Borrower may from time to time irrevocably request, on not less than
one Business Day’s notice in the case of Base Rate Loans, or three Business
Days’ notice in the case of LIBO Rate Loans, and in either case not more than
five Business Days’ notice, that a Borrowing be made, in the case of Revolving
Loans which are Base Rate Loans, in a minimum amount of $2,000,000 and an
integral multiple of $1,000,000 and in the case of Revolving Loans which are
LIBO Rate Loans, in a minimum amount of $3,000,000 and an integral multiple of
$1,000,000.  On the terms and subject to the conditions of this Agreement, each
Borrowing shall be comprised of the type of Loans, and shall be made on the
Business Day, specified in such Borrowing Request.  Promptly after receipt of a
Borrowing Request, the Administrative Agent shall provide a notice to the
applicable Lenders specifying the global amount of the Borrowing, such Lender’s
pro rata share thereof, the type of Loan, and, in the case of LIBO Rate Loans,
the Interest Period with respect thereto.  In the case of other than Swing Line
Loans, on or before 2:00 p.m. (Charlotte time) on such Business Day each Lender
that has a Commitment to make the Loans being requested shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing.  Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders.  To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request.  No
Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan.




SECTION 2.8       SWING LINE LOANS.



By telephonic notice, promptly followed (within one Business Day) by the
delivery of a confirming Borrowing Request, to Wachovia on or before 2:00 p.m.,
Charlotte time, on the Business Day the proposed Swing Line Loan is to be made,
the Borrower may from time to time irrevocably request that Swing Line Loans be
made by Wachovia in an aggregate minimum principal amount of $100,000 and an
integral multiple of $50,000.  All Swing Line Loans shall be made as Base Rate
Loans and shall not be entitled to be converted into LIBO Rate Loans.  The
proceeds of each Swing Line Loan shall be made available by Wachovia, by its
close of business on the Business Day telephonic notice is received by it as
provided in this clause to the Borrower by wire transfer to the account the
Borrower shall have specified in its notice therefor.



If (i) any Swing Line Loan shall be outstanding for more than four Business Days
or (ii) any Default shall occur and be continuing, each Revolving Loan Lender
(other than Wachovia) irrevocably agrees that it will, at the request of
Wachovia, make a Revolving Loan (which shall initially be funded as a Base Rate
Loan) in an amount equal to such Lender’s Percentage of the aggregate principal
amount of all such Swing Line Loans then outstanding (such outstanding Swing
Line Loans hereinafter referred to as the “Refunded Swing Line Loans”).  On or
before 2:00 p.m. (Charlotte time) on the first Business Day following receipt by
each Lender of a request to make Revolving Loans as provided in the preceding
sentence, each Revolving Loan Lender shall deposit in an account specified by
Wachovia the amount so requested in same day funds and such funds shall be
applied by Wachovia to repay the Refunded Swing Line Loans.  At the time the
aforementioned Lenders make the above referenced Revolving Loans, Wachovia shall
be deemed to have made, (in consideration of the making of the Refunded Swing
Line Loans), Revolving Loans in an amount equal to Wachovia’s Percentage
(determined by reference to its Revolving Loan Commitment) of the aggregate
principal amount of the Refunded Swing Line Loans.  Upon the making (or deemed
making, in the case of Wachovia) of any Revolving Loans pursuant to this clause,
the amount so funded shall become outstanding under such Revolving Loan Lender’s
Revolving Note and shall no longer be owed under the Swing Line Note.  All
interest payable with respect to any Revolving Loans made (or deemed made, in
the case of Wachovia) pursuant to this clause shall be appropriately adjusted to
reflect the period of time during which Wachovia had outstanding Swing Line
Loans in respect of which such Revolving Loans were made.  Each Revolving Loan
Lender’s obligation to make the Revolving Loans referred to in this clause shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any set‑off, counterclaim, recoupment, defense or other right
which such Lender may have against Wachovia, any Obligor or any Person for any
reason whatsoever; (ii) the occurrence or continuance of any Default; (iii) any
adverse change in the condition (financial or otherwise) of any Obligor;
(iv) the acceleration or maturity of any Obligations or the termination of any
Commitment after the making of any Swing Line Loan; (v) any breach of this
Agreement or any other Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.




SECTION 2.9       CONTINUATION AND CONVERSION ELECTIONS.



By delivering a Continuation/Conversion Notice to the Administrative Agent on or
before 1:00 p.m., Charlotte time, on a Business Day, the Borrower may from time
to time irrevocably elect, on not less than one Business Days’ notice in the
case of conversion to Base Rate Loans, or three Business Days’ notice in the
case of conversion to LIBO Rate Loans, and in either case not more than five
Business Days’ notice, that all, or any portion in an aggregate minimum amount
of $2,000,000 and an integral multiple of $1,000,000 be, in the case of Base
Rate Loans, converted into LIBO Rate Loans or be, in the case of LIBO Rate
Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in the
absence of delivery of a Continuation/Conversion Notice with respect to any LIBO
Rate Loan at least three Business Days (but not more than five Business Days)
before the last day of the then current Interest Period with respect thereto,
such LIBO Rate Loan shall, on such last day, automatically convert to a Base
Rate Loan); provided, however, that (x) each such conversion or continuation
shall be pro rated among the applicable outstanding Loans of all Lenders that
have made such Loans, and (y) no portion of the outstanding principal amount of
any Loans may be continued as, or be converted into, LIBO Rate Loans when any
Default has occurred and is continuing.




SECTION 2.10     FUNDING.



Each Lender may, if it so elects, fulfill its obligation to make, continue or
convert LIBO Rate Loans hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such LIBO Rate Loan; provided, however, that such LIBO Rate Loan
shall nonetheless be deemed to have been made and to be held by such Lender, and
the obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless
be to such Lender for the account of such foreign branch, Affiliate or
international banking facility.  In addition, the Borrower hereby consents and
agrees that, for purposes of any determination to be made for purposes of
Section 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing Dollar deposits in its LIBOR
Office’s interbank eurodollar market.




SECTION 2.11     LETTERS OF CREDIT.



(a)        Issuance Procedures.  By delivering to the Administrative Agent an
Issuance Request on or before 12:00 noon, Charlotte time, on a Business Day, the
Borrower may from time to time irrevocably request on not less than three (or
such shorter period as may be agreed to by the Issuers in their sole discretion)
nor more than ten Business Days’ notice, that an Issuer issue, or extend the
Stated Expiry Date of, as the case may be, an irrevocable Letter of Credit in
such form as may be requested by the Borrower and approved by such Issuer, for
general corporate purposes.  Each Letter of Credit shall by its terms be stated
to expire on a date (its “Stated Expiry Date”) no later than the earlier to
occur of (i) five Business Days prior to the Revolving Loan Commitment
Termination Date and (ii) 24 months from the date of its issuance.  Each Issuer
will make available to the beneficiary thereof the original of the Letter of
Credit which it issues hereunder.



(b)        Other Lenders’ Participation.  Upon the issuance of each Letter of
Credit issued by an Issuer pursuant hereto, and without further action, each
Revolving Loan Lender (other than such Issuer) shall be deemed to have
irrevocably purchased, to the extent of its Percentage to make Revolving Loans,
a participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Revolving Loan Lender shall, to the extent of its Percentage to make Revolving
Loans, be responsible for reimbursing promptly (and in any event within one
Business Day) the Issuer for Reimbursement Obligations which have not been
reimbursed by the Borrower in accordance with Section 2.11(d).  In addition,
such Revolving Loan Lender shall, to the extent of its Percentage to make
Revolving Loans, be entitled to receive a ratable portion of the Letter of
Credit fees payable pursuant to Section 3.6(c) with respect to each Letter of
Credit (other than the fronting and issuance fees payable to an Issuer pursuant
to Section 3.6(c)(i)(1) and Section 3.6(c)(ii)) and of interest payable pursuant
to Section 3.3 with respect to any Reimbursement Obligation.  To the extent that
any Revolving Loan Lender has reimbursed any Issuer for a Disbursement, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Borrower or otherwise) in respect of such
Disbursement.



(c)        Disbursements.  An Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”).  Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit.  Prior to 1:00 p.m.,
Charlotte time, on the first Business Day following the Disbursement Date, the
Borrower will reimburse the Administrative Agent, for the account of the
applicable Issuer, for all amounts which such Issuer has disbursed under such
Letter of Credit, together with interest thereon at a rate per annum equal to
the rate per annum then in effect for Base Rate Loans (with the then Applicable
Margin for Revolving Loans accruing on such amount) pursuant to Section 3.3 for
the period from the Disbursement Date through the date of such reimbursement. 
Without limiting in any way the foregoing and notwithstanding anything to the
contrary contained herein or in any separate application for any Letter of
Credit, the Borrower hereby acknowledges and agrees that it shall be obligated
to reimburse the applicable Issuer upon each Disbursement of a Letter of Credit,
and it shall be deemed to be the obligor for purposes of each such Letter of
Credit issued hereunder (whether the account party on such Letter of Credit is
the Borrower or a Subsidiary).



(d)        Reimbursement.  The obligation (a “Reimbursement Obligation”) of the
Borrower under Section 2.11(c) to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the Borrower
to reimburse an Issuer, each Revolving Loan Lender’s obligation under
Section 2.11(b) to reimburse an Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Revolving Loan Lender, as the case
may be, may have or have had against such Issuer or any Lender, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in such Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non‑application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of the Borrower or
such Lender, as the case may be, to commence any proceeding against an Issuer
for any wrongful Disbursement made by such Issuer under a Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of such Issuer.



(e)        Deemed Disbursements.  Upon the occurrence and during the
continuation of any Default under Section 9.1(i) or upon notification by the
Administrative Agent (acting at the direction of the Required Lenders) to the
Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,



(i)         the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Borrower or any other Person, be deemed to have
been paid or disbursed by the Issuers of such Letters of Credit (notwithstanding
that such amount may not in fact have been paid or disbursed); and



(ii)        the Borrower shall be immediately obligated to reimburse the Issuers
for the amount deemed to have been so paid or disbursed by such Issuers.



Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Administrative Agent and held as collateral
security for the Reimbursement Obligations and all other Obligations.  When all
Defaults giving rise to the deemed disbursements under this Section have been
cured or waived the Administrative Agent shall, if no other Default is then
existing, return to the Borrower all amounts then on deposit with the
Administrative Agent pursuant to this Section which have not been applied to the
satisfaction of the Reimbursement Obligations and all other Obligations.



(f)         Nature of Reimbursement Obligations.  The Borrower, each other
Obligor and, to the extent set forth in Section 2.11(b), each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof.  No Issuer (except to the extent of its own
gross negligence or willful misconduct) shall be responsible for:



(i)         the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;



(ii)        the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;



(iii)       failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;



(iv)       errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or



(v)        any loss or delay in the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit.



None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Loan Lender hereunder. 
In furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon each
Obligor and each such Secured Party, and shall not put such Issuer under any
resulting liability to any Obligor or any Secured Party, as the case may be.



(g)        Reporting Requirements for Issuers.  Within two Business Days
following the last day of each calendar month, each Issuer shall deliver to the
Administrative Agent a report detailing all activity during the preceding month
with respect to any Letters of Credit issued by any such Issuer, including the
face amount, the account party, the beneficiary and the expiration date of such
Letters of Credit and any other information with respect thereto as may be
requested by the Administrative Agent.




SECTION 2.12     NOTES.



Each Lender’s Loans under a Commitment shall, upon request of any such Lender,
be evidenced by a Note payable to the order of such Lender in a maximum
principal amount equal to such Lender’s Percentage of the original applicable
Commitment Amount.  The Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period applicable to the Loans evidenced thereby. 
Such notations shall be rebuttably presumptive evidence of the accuracy of the
information so set forth; provided, however, that the failure of any Lender to
make any such notations shall not limit or otherwise affect any Obligations of
any Obligor.




ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES




SECTION 3.1       REPAYMENTS AND PREPAYMENTS.



The Borrower shall repay in full the unpaid principal amount of each Loan upon
the applicable Stated Maturity Date therefor.  Prior thereto, payments and
prepayments of Loans shall or may be made as set forth below.



(a)        From time to time on any Business Day, the Borrower may make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any:



(i)         Loans (other than Swing Line Loans), provided, however, that



(1)        any such prepayment of the Term Loans shall be made pro rata among
all the Term Loans and, if applicable, having the same Interest Period of all
Lenders that have made such Term Loans, and shall be applied to the remaining
amortization payments, for the relevant Term Loans as provided for in
Section 3.1(h) and any such prepayment of Revolving Loans shall be made pro rata
among the Revolving Loans of the same type and, if applicable, having the same
Interest Period of all Lenders that have made such Revolving Loans;



(2)        all such voluntary prepayments shall require at least one but no more
than five Business Days’ prior written notice to the Administrative Agent; and



(3)        all such voluntary partial prepayments shall be in an aggregate
minimum amount of $1,000,000 and an integral multiple of $1,000,000; and



(ii)        Swing Line Loans, provided that



(1)        all such voluntary prepayments shall require prior telephonic notice
to Wachovia on or before 2:00 p.m., Charlotte time, on the day of such
prepayment (such notice to be confirmed in writing within 24 hours thereafter);
and



(2)        all such voluntary partial prepayments shall be in an aggregate
minimum amount of $500,000 and an integral multiple of $500,000.



(b)        On each date when the sum of (i) the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans and (ii) the aggregate amount
of all Letter of Credit Outstandings exceeds the Revolving Loan Commitment
Amount (as it may be reduced from time to time, including pursuant to
Section 2.6), the Borrower shall make a mandatory prepayment of all the
Revolving Loans or all Swing Line Loans (or both) and, if necessary, give cash
collateral to the Administrative Agent pursuant to an agreement satisfactory to
the Administrative Agent to collateralize Letter of Credit Outstandings, in an
aggregate amount equal to such excess.



(c)        Subject to the last sentence of this clause (c), if the Borrower
receives (or is deemed to receive) Net Proceeds described in clause (a) of the
definition thereof and no Default has occurred and is continuing, the Borrower
shall make a mandatory prepayment of the Loans (i) on or before the required
date of the delivery of the certificate of an Authorized Officer identified in
the second paragraph of the definition of Net Proceeds equal to the product of
(x) the amount of such Net Proceeds minus the amount of such Net Proceeds
identified in such certificate which the Borrower expects to use to purchase
Qualified Assets, in accordance with this Agreement, during the 180‑day period
following such receipt of Net Proceeds times (y) 0.50 and (ii) on or before the
180th day following such receipt of Net Proceeds equal to the excess, if any, of
(A) the product of (x) the amount of such Net Proceeds minus the amount of such
Net Proceeds used to acquire Qualified Assets in accordance with this Agreement
during the 180‑day period following such receipt of Net Proceeds times (y) 0.50
over (B) the prepayment made pursuant to the immediately preceding  clause (i). 
If the Borrower receives (or is deemed to receive) Net Proceeds described in
clause (a) of the definition thereof and a Default has occurred and is
continuing, the Borrower shall concurrently upon receipt of such Net Proceeds
make a mandatory prepayment of the Loans with 50% of such Net Proceeds, unless
otherwise agreed by the Required Lenders.  Notwithstanding the foregoing, Net
Proceeds described in clause (a) of the definition thereof derived from the
issuance of Capital Stock or any other equity security of the Borrower for the
purpose of redeeming all or a portion of the HIGH TIDES and/or the Subordinated
Debt shall not be required to be prepaid pursuant to this clause (c).



(d)        If the Borrower or any Restricted Subsidiary of the Borrower receives
(or is deemed to receive) Net Proceeds described in clause (b) of the definition
thereof in excess of $15,000,000 and no Default has occurred and is continuing,
the Borrower shall make a mandatory prepayment of the Loans (i) on or before the
required date of the delivery of the certificate of an Authorized Officer
identified in the second paragraph of the definition of Net Proceeds equal to
the amount of such Net Proceeds minus the amount thereof identified in such
certificate which the Borrower expects to use to purchase Qualified Assets in
accordance with this Agreement during the 360‑day period following such receipt
of Net Proceeds and (ii) on or before the 360th day following such receipt of
Net Proceeds equal to the excess, if any, of (A) the amount of such Net Proceeds
minus the amount of such Net Proceeds used to acquire Qualified Assets in
accordance with this Agreement during the 360‑day period following such receipt
of Net Proceeds over (B) the prepayment made pursuant to the immediately
preceding clause (i).  If the Borrower or any Restricted Subsidiary of the
Borrower receives (or is deemed to receive) Net Proceeds described in clause (b)
of the definition thereof and a Default has occurred and is continuing, the
Borrower shall concurrently upon receipt of such Net Proceeds make a mandatory
prepayment of the Loans with 100% of such Net Proceeds, unless otherwise agreed
by the Required Lenders.



(e)        If the Borrower receives (or is deemed to receive) Net Proceeds
described in clause (c) of the definition thereof and no Default has occurred
and is continuing, the Borrower shall make a mandatory prepayment of the Loans
(i) on or before the required date of the delivery of the certificate of an
Authorized Officer identified in the second paragraph of the definition of Net
Proceeds equal to the amount of such Net Proceeds minus the amount of such Net
Proceeds identified in such certificate which the Borrower expects to use to
purchase Qualified Assets, in accordance with this Agreement, during the 180‑day
period following such receipt of Net Proceeds and (ii) on or before the 180th
day following such receipt of Net Proceeds equal to the excess, if any, of (A)
the amount of such Net Proceeds minus the amount of such Net Proceeds used to
acquire Qualified Assets in accordance with this Agreement during the 180‑day
period following such receipt of Net Proceeds over (B) the prepayment made
pursuant to the immediately preceding  clause (i).  If the Borrower receives (or
is deemed to receive) Net Proceeds described in clause (c) of the definition
thereof and a Default has occurred and is continuing, the Borrower shall
concurrently upon receipt of such Net Proceeds make a mandatory prepayment of
the Loans with 100% of such Net Proceeds, unless otherwise agreed by the
Required Lenders.



(f)         Concurrently with the receipt (or deemed receipt) of any Net
Proceeds with respect to Net Proceeds described in clause (d) of such definition
by the Borrower or any of its Restricted Subsidiaries, the Borrower shall make a
mandatory prepayment of the Loans in an amount equal to 50% of such Net
Proceeds.  The Borrower will, prior to prepaying the Loans, give the
Administrative Agent telephone notice (promptly confirmed in writing) requesting
that the Administrative Agent provide notice of such prepayment to each Lender
entitled to receive any portion of such prepayment.



(g)        Within 120 days after the end of each Fiscal Year (commencing with
the Fiscal Year ending December 31, 2003), the Borrower shall make a mandatory
prepayment of the Loans in an amount equal to 50% of Excess Cash Flow for such
Fiscal Year.



(h)        The Borrower shall make a scheduled repayment of the aggregate
outstanding principal amount of:



(i)         Term B Loans in installments on the dates set forth below (provided
that if such date is not a Business Day, the installment shall be paid on the
preceding Business Day), each such installment to be in an amount equal to the
corresponding percentages set forth below of the principal amount of the Term B
Loans outstanding on the Closing Date:



DATE

SCHEDULED REPAYMENT

OF

TERM B LOANS

September 30, 2002

0.25%

December 31, 2002

0.25%

March 31, 2003

0.25%

June 30, 2003

0.25%

September 30, 2003

0.25%

December 31, 2003

0.25%

March 31, 2004

0.25%

June 30, 2004

0.25%

September 30, 2004

0.25%

December 31, 2004

0.25%

March 31, 2005

0.25%

June 30, 2005

0.25%

September 30, 2005

0.25%

December 31, 2005

0.25%

March 31, 2006

0.25%

June 30, 2006

0.25%

September 30, 2006

0.25%

December 31, 2006

0.25%

March 31, 2007

0.25%

June 30, 2007

0.25%

September 30, 2007

0.25%

December 31, 2007

0.25%

March 31, 2008

0.25%

June 30, 2008

0.25%

September 30, 2008

23.5%

December 31, 2008

23.5%

March 31, 2009

23.5%

June 30, 2009

23.5%



provided that the scheduled installments of principal of the Term B Loans set
forth above shall be reduced in inverse order of maturities in connection with
any voluntary or mandatory prepayments of the Term B Loans in accordance with
Section 3.1; and provided further, that the final installment specified above
for the repayment by the Borrower of the Term B Loans shall be in an amount, if
such amount is different from that specified above, sufficient to repay all
amounts owing by the Borrower under this Agreement with respect to the Term B
Loans.



(ii)        Incremental Term Loans in quarterly installments on each June 30,
September 30, December 31 and March 31 and on the Stated Maturity Date (provided
that if such date is not a Business Day, the installment shall be paid on the
preceding Business Day), commencing, for each Incremental Term Loan Borrowing,
on the first such quarterly date to occur after such borrowing that is not fewer
than 85 days after such borrowing; each such installment (except for the final
four installments) shall be in an amount equal to 0.25% of the original
principal amount of the applicable Incremental Term Loan Borrowing and the last
four installments to occur on September 30, 2008, December 31, 2008, March 31,
2009 and June 30, 2009 shall be in an amount equal to 25% of the Incremental
Term Loan Borrowing outstanding as of September 30, 2008; provided that the
scheduled installments of principal of the Incremental Term Loans set forth
herein shall be reduced in inverse order of maturities in connection with any
voluntary or mandatory prepayments of the Incremental Term Loans in accordance
with Section 3.1; and provided further that the final installment specified
above for the repayment by the Borrower of the Incremental Term Loans shall be
in an amount, if such amount is different from that specified above, sufficient
to repay all amounts owing by the Borrower under this Agreement with respect to
the Incremental Term Loans.



(iii)       Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 9.2 or Section 9.3, the Borrower shall repay all the
Loans, unless, pursuant to Section 9.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).



Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No prepayment of
principal of any Revolving Loans or Swing Line Loans pursuant to clause (a) or
(b) shall cause a reduction in the Revolving Loan Commitment Amount or the Swing
Line Loan Commitment Amount, as the case may be.




SECTION 3.2       APPLICATION.



Amounts prepaid shall be applied as set forth in this Section.



(a)        Subject to clause (b), each prepayment or repayment of the principal
of the Loans shall be applied, to the extent of such prepayment or repayment,
first, to the principal amount thereof being maintained as Base Rate Loans, and
second, to the principal amount thereof being maintained as LIBO Rate Loans;
provided that prepayments of LIBO Rate Loans made pursuant to Section 3.1, if
not made on the last day of the Interest Period with respect thereto, shall be
(i) prepaid subject to the provisions of Section 4.4 (together with a payment of
all accrued interest) or (ii) upon the written request of the Borrower, so long
as no Default or Event of Default has occurred and is continuing, the last day
of the relevant Interest Period so long as the funds representing such
prepayment are deposited with the Administrative Agent pursuant to arrangements
and documentation in form and substance reasonably satisfactory to the
Administrative Agent.



(b)        Each prepayment of Loans made pursuant to clause (c), (d), (e), (f),
and (g) of Section 3.1 shall be applied (i) first, to the mandatory prepayment
of the outstanding principal amount of all Term Loans (with the amount of such
prepayment of the Term Loans being applied in inverse order to all remaining
amortization payments of each Term Loan, pro rata among all such outstanding
Term Loans), until all Term Loans have been paid in full, and except that with
respect to the amount of any such prepayment that is allocated to the then
outstanding Term B Loans and Incremental Term Loans, each such Term B Loan
Lender and Incremental Term Loan Lender shall have the right to refuse any such
prepayment by giving written notice of such refusal to the Administrative Agent
(such written notice to be delivered to the Borrower upon request) within five
Business Days after such Term B Loan Lender’s or such Incremental Term Loan
Lender’s receipt of notice from the Administrative Agent of such prepayment,
(ii) second, after all Term Loans have been prepaid, to the mandatory prepayment
of the outstanding principal of all Revolving Loans, (iii) third, after all
Revolving Loans have been prepaid, to the mandatory prepayment of all Swing Line
Loans and (iv) fourth, after all Revolving Loans and Swing Line Loans have been
prepaid, to cash collateralize all outstanding Letters of Credit.  If the Term
Loan Lenders shall have refused to accept prepayment of the Term Loans
hereunder, then amounts not accepted shall be retained by the Borrower.




SECTION 3.3       INTEREST RATES.



Subject to Section 2.8, pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that Loans comprising
a Borrowing accrue interest at a rate per annum:



(a)        on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that all Swing Line Loans shall always accrue
interest at the then effective Applicable Margin for Revolving Loans maintained
as Base Rate Loans; and



(b)        on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
for such Interest Period plus the Applicable Margin.



All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan. 
Following the occurrence and during the continuance of a Default or an Event of
Default, all Loans shall be maintained as Base Rate Loans; provided that LIBO
Rate Loans in effect upon the occurrence thereof shall be converted to Base Rate
Loans upon the expiration of the then current Interest Period.




SECTION 3.4       DEFAULT RATES.



Upon the occurrence and during the continuation of a Default or an Event of
Default, the Borrower shall pay interest on all Obligations at a rate per annum
equal to two percent (2%) above the otherwise applicable interest rate or, if no
such rate is applicable, at a rate per annum equal to the Alternate Base Rate
from time to time in effect plus the Applicable Margin then in effect plus a
margin of 2%.




SECTION 3.5       PAYMENT DATES.



Interest accrued on each Loan shall be payable, without duplication:



(a)        on the Stated Maturity Date therefor;



(b)        on the date of any conversion of a LIBO Rate Loan to a Base Rate
Loan;



(c)        on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;



(d)        with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Closing Date for the period ending on (and including) the
last day of the immediately preceding December, March, June or September,
respectively;



(e)        with respect to LIBO Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three‑month interval occurring after the first day of
such Interest Period); and



(f)         on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration.



Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand.




SECTION 3.6       FEES.



The Borrower agrees to pay the fees set forth in this Section 3.6.  All such
fees shall be non‑refundable.



(a)        Non‑Utilization Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, in accordance with such
Lender’s Percentage of the Revolving Loan Commitment Amount commencing on the
Closing Date and continuing through the Revolving Loan Commitment Termination
Date, the Non‑Utilization Fee.  The Non‑Utilization Fee payable pursuant to this
Section shall be calculated on a year comprised of 360 days and payable by the
Borrower in arrears on each Quarterly Payment Date, commencing with the first
Quarterly Payment Date following the Closing Date, for the period ending on (and
including) the last day of the immediately preceding December, March, June or
September, respectively, and on the Revolving Loan Commitment Termination Date.



(b)        Agent’s Fee.  The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees in the amounts and on the dates set forth in the
Fee Letter.



(c)        Letter of Credit Fee.     The Borrower agrees to pay the following
amounts to the Administrative Agent for the account of the Issuers and the
Revolving Loan Lenders, as applicable, with respect to Letters of Credit issued
by the Issuers for the account of the Borrower or any of its Subsidiaries:



(i)         with respect to each Letter of Credit, (1) a fronting fee payable to
the Issuer of such Letter of Credit equal to 0.25% per annum of the Stated
Amount of such Letter of Credit and (2) a Letter of Credit fee equal to the
product of (x) the then Applicable Margin for Revolving Loans maintained as LIBO
Rate Loans and (y) the Stated Amount of such Letter of Credit, in each case
payable in arrears on each Quarterly Payment Date for the period ending on (and
including) the last day of the immediately preceding December, March, June or
September, respectively, and on the Revolving Loan Commitment Termination Date
and computed on the basis of a 360‑day year for the actual number of days
elapsed; and



(ii)        with respect to the issuance, amendment or transfer of each Letter
of Credit (without duplication of the fees payable under clause (i) above),
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of such issuance, amendment or
transfer, as the case may be.



Promptly upon receipt by the Administrative Agent of any amount described in
clause (i)(2) of this Section 3.6(c), the Administrative Agent shall distribute
to each other Revolving Loan Lender its Percentage of such amount.




ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS




SECTION 4.1       LIBO RATE LENDING UNLAWFUL.



If any Lender shall determine (which determination shall, upon notice thereof to
the Borrower and the other Lenders, be conclusive and binding on the Borrower)
that the introduction of or any change in or in the interpretation of any law
makes it unlawful, or any central bank or other Governmental Authority asserts
that it is unlawful, for such Lender to make, continue or maintain any Loan as,
or to convert any Loan into, a LIBO Rate Loan, the obligations of such Lender to
make, continue, maintain or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans of such Lender shall automatically
convert into Base Rate Loans at the end of the then current Interest Periods
with respect thereto or sooner, if required by such law or assertion.




SECTION 4.2       DEPOSITS UNAVAILABLE.



If the Administrative Agent shall have determined that:



(a)        Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or



(b)        by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans,



then, upon notice from the Administrative Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.7 and Section 2.9 to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.




SECTION 4.3       INCREASED LIBO RATE LOAN COSTS, ETC.



The Borrower agrees to reimburse each Lender for any increase in the cost to
such Lender of, or any reduction in the amount of any sum receivable by such
Lender in respect of, making, continuing or maintaining (or of its obligation to
make, continue or maintain) any Loans as, or of converting (or of its obligation
to convert) any Loans into, LIBO Rate Loans that arise in connection with any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase‑in after the Closing Date hereof of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other Governmental
Authority, except for such changes with respect to increased capital costs and
taxes which are governed by Sections 4.5 and 4.6, respectively.  Such Lender
shall promptly notify the Administrative Agent and the Borrower in writing of
the occurrence of any such event, such notice to state, in reasonable detail,
the reasons therefor and the additional amount required fully to compensate such
Lender for such increased cost or reduced amount.  Such additional amounts shall
be payable by the Borrower directly to such Lender within five days (with at
least one day being a Business Day) of its receipt of such notice, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrower.




SECTION 4.4       FUNDING LOSSES.



In the event any Lender shall incur any loss or expense (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to make, continue or maintain any portion of
the principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a LIBO Rate Loan) as a result of:



(a)        any conversion or repayment or prepayment of the principal amount of
any LIBO Rate Loans on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 3.1 or otherwise;



(b)        any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor; or



(c)        any Loans not being continued as, or converted into, LIBO Rate Loans
in accordance with the Continuation/Conversion Notice therefor,



then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice (which shall include calculations in reasonable detail)
shall be rebuttably presumptive evidence of the amount of such loss or expense.




SECTION 4.5       INCREASED CAPITAL COSTS.



If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase‑in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Lender
(including any Issuer) or any Person controlling such Lender, and such Lender
determines (in good faith but in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of the
Commitments or the Loans made, or the Letters of Credit issued by or
participated in, by such Lender is reduced to a level below that which such
Lender or such controlling Person could have achieved but for the occurrence of
any such circumstance, then, in any such case upon notice from time to time by
such Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return.  A statement of such
Lender as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall be rebuttably presumptive evidence of the
amount of such loss or expense.  In determining such amount, such Lender may use
any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.




SECTION 4.6       TAXES.



(a)        Any and all payments by the Borrower and each other Obligor under
this Agreement and each other Loan Document shall be made without setoff,
counterclaim or other defense, and free and clear of, and without deduction or
withholding for or on account of, any Taxes, except to the extent such Taxes are
required by law to be deducted or withheld.  In the event that any Taxes are
required by law to be deducted or withheld from any payment required to be made
by the Borrower or any other Obligor to or on behalf of the Administrative Agent
or any Lender hereunder or under any other Loan Document, then:



(i)         subject to clause (f), if such Taxes are Non‑Excluded Taxes, the
amount of such payment shall be increased as may be necessary such that such
payment is made, after withholding or deduction for or on account of such Taxes,
in an amount that is not less than the amount provided for herein or in such
other Loan Document; and



(ii)        the Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.



(b)        In addition, the Borrower and each other Obligor shall pay any and
all Other Taxes imposed to the relevant Governmental Authority imposing such
Other Taxes in accordance with applicable law.



(c)        within 45 days of any such payment being due, the Borrower shall
furnish to the Administrative Agent a copy of an official receipt (or a
certified copy thereof) evidencing the payment of such Taxes or Other Taxes. 
The Administrative Agent shall make copies thereof available to any Lender upon
request therefor.



(d)        Subject to clause (f), the Borrower shall indemnify the
Administrative Agent and each Lender for any Non‑Excluded Taxes and Other Taxes
levied, imposed or assessed on (and whether or not paid directly by) the
Administrative Agent or such Lender (and whether or not such Non‑Excluded Taxes
or Other Taxes are correctly or legally asserted by the relevant Governmental
Authority).  Promptly upon having knowledge that any such Non‑Excluded Taxes or
Other Taxes have been levied, imposed or assessed, and promptly upon notice
thereof by the Administrative Agent or any Lender, the Borrower shall pay such
Non‑Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that neither the Administrative Agent nor any
Lender shall be under any obligation to provide any such notice to the
Borrower).  In addition, the Borrower shall indemnify the Administrative Agent
and each Lender for any incremental Taxes that may become payable by the
Administrative Agent or any Lender as a result of any failure of the Borrower to
pay any Taxes when due to the appropriate Governmental Authority or to deliver
to the Administrative Agent, pursuant to clause (c), documentation evidencing
the payment of Taxes or Other Taxes.  With respect to indemnification for
Non‑Excluded Taxes and Other Taxes actually paid by the Administrative Agent or
any Lender or the indemnification provided in the immediately preceding
sentence, such indemnification shall be made within 30 days after the date the
Administrative Agent or such Lender, as the case may be, makes written demand
therefor.  The Borrower acknowledges that any payment made to the Administrative
Agent or any Borrower or to any Governmental Authority in respect of the
indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.



(e)        Lender hereunder (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only for so long as such
Non‑U.S. Lender is legally entitled to do so), shall deliver to the Borrower and
the Administrative Agent either



(i)         two duly completed copies of either (A) Internal Revenue Service
Form W‑8BEN or (B) Internal Revenue Service Form W‑8ECI, or in either case an
applicable successor form; or



(ii)        in the case of a Non‑U.S. Lender claiming exemption from U.S.
federal income withholding tax under Section 871(h) or 881(c) of the Code with
respect to payment of “portfolio interest,” (x) a certificate of a duly
authorized officer of such Non‑U.S. Lender to the effect that such Non‑U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two duly completed copies of  Internal Revenue Service Form W‑8BEN or an
applicable successor form.



(f)         The Borrower shall not be obligated to gross up any payments to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to the Borrower
the form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e), (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that the Borrower shall be obligated to gross up any payments to any such Lender
pursuant to clause (a)(i), and to indemnify any such Lender pursuant to
clause (d), in respect to United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of the
Borrower or (iii) the obligation to gross up payments to any such Lender
pursuant to clause (a)(i) or to indemnify any such Lender pursuant to clause (d)
is with respect to an Assignee Lender that becomes an Assignee Lender as a
result of an assignment made at the request of the Borrower.




SECTION 4.7       PAYMENTS, COMPUTATIONS, ETC.



Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement, the Notes, each Letter of Credit or any other Loan Document
shall be made by the Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment.  All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 1:00 p.m., Charlotte time, on the date
due, in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the Borrower. 
Funds received after that time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day.  The Administrative
Agent shall promptly remit in same day funds to each Lender its share, if any,
of such payments received by the Administrative Agent for the account of such
Lender.  All interest (including interest on LIBO Rate Loans) and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days (or, in the case of interest on
a Base Rate Loan (calculated at other than the Federal Funds Rate), 365 days or,
if appropriate, 366 days).  Whenever any payment to be made shall otherwise be
due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.




SECTION 4.8       SHARING OF PAYMENTS.



If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of setoff or otherwise) on account of any Loan or
Reimbursement Obligation (other than pursuant to the terms of Section 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Credit Extensions made by them as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.9) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation.  If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.




SECTION 4.9       SETOFF.



Each Lender shall, upon the occurrence and during the continuance of any Event
of Default or any Default described in Section 9.1(i), have the right to
appropriate and apply to the payment of the Obligations (whether or not then
due), and (as security for such Obligations) the Borrower hereby grants to each
Lender a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender or any Affiliate of such Lender; provided, however, that any such
appropriation and application shall be subject to the provisions of
Section 4.8.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
or its Affiliate; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff under applicable law or otherwise) which such
Lender may have.




SECTION 4.10     REPLACEMENT OF LENDER.



Each Lender agrees that, upon the occurrence of any event set forth in
Section 4.1, 4.3, 4.5, or 4.6, such Lender will use reasonable efforts to book
and maintain its Loans through a different lending office or to transfer its
Loans to an Affiliate with the objective of avoiding or minimizing the
consequences of such event; provided that such booking or transfer is not
otherwise disadvantageous to such Lender as determined by such Lender in its
sole and absolute discretion.  If any Lender has demanded to be paid additional
amounts pursuant to Section 4.1, 4.3, 4.5 or 4.6, and the payment of such
additional amounts are, and are likely to continue to be, more onerous in the
reasonable judgment of the Borrower than with respect to the other Lenders, then
the Borrower shall have the right at any time when no Default or Event of
Default shall have occurred and be continuing to seek one or more financial
institutions which are not Affiliates of the Borrower (each, a “Replacement
Lender”) to purchase with the written consent of the Administrative Agent (which
consent shall not be (x) required if such proposed Replacement Lender is already
a Lender, or an Affiliate of a Lender, or (y) unreasonably delayed or withheld)
the outstanding Loans and Commitments of such Lender (the “Affected Lender”),
and if the Borrower locates a Replacement Lender, the Affected Lender shall,
upon



(a)        prior written notice to the Administrative Agent,



(b)        (i) payment to the Affected Lender of the purchase price agreed
between it and the Replacement Lender (or, failing such agreement, a purchase
price in the amount of the outstanding principal amount of the Affected Lender’s
Loans and accrued interest thereon to the date of payment) by the Replacement
Lender plus (ii) payment by the Borrower of all amounts (other than principal
and interest) then due to the Affected Lender or accrued for its account
hereunder or under any other Loan Document,



(c)        satisfaction of the provisions set forth in Section 11.11(a), and



(d)        payment by the Borrower to the Affected Lender and the Administrative
Agent of all reasonable out‑of‑pocket expenses in connection with such
assignment and assumption (including the processing fees described in
Section 11.11(a)),



assign and delegate all its rights and obligations under this Agreement and any
other Loan Document to which it is a party (including its outstanding Loans) to
the Replacement Lender (such assignment to be made without recourse,
representation or warranty), and the Replacement Lender shall assume such rights
and obligations, whereupon the Replacement Lender shall in accordance with
Section 11.11(a) become a party to each Loan Document to which the Affected
Lender is a party and shall have the rights and obligations of a Lender
thereunder and the Affected Lender shall be released from its obligations
hereunder and each other Loan Document to the extent of such assignment and
delegation.




ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS




SECTION 5.1       CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENTAND
THE MAKING OF THE TERM B LOANS AND THE INITIAL REVOLVING LOANS.



This Agreement shall become effective, and the Lenders shall be obligated to
make the Term B Loans and their initial Revolving Loans, on the date when each
of the conditions precedent set forth in this Section 5.1 have been satisfied
(unless waived by the Lenders or unless the deadline for delivery has been
extended in writing by the Administrative Agent pursuant to a post-closing
agreement).  All such conditions may occur contemporaneously but shall be deemed
to have occurred simultaneously.



(a)        Execution of Agreement.  The Administrative Agent shall have received
(i) counterparts of this Agreement, executed by a duly authorized officer of
each party hereto, (ii) for the account of each Lender which has made a request
therefor, Revolving Notes and Term B Notes and for the account of the Swing Line
Lender, a Swing Line Note and (iii) counterparts of the Subsidiary Guaranty, the
Borrower Pledge Agreement, the Borrower Security Agreement, the Subsidiary
Pledge Agreement, the Subsidiary Security Agreement, each Copyright Security
Agreement, each Trademark Security Agreement and each Patent Security Agreement
and the Interco Subordination Agreement,in each case conforming to the
requirements of this Agreement and executed by duly authorized officers of the
Obligors or other Person, as applicable.



(b)        Authority Documents.  The Administrative Agent shall have received
the following:



                                    (i)         Certificate of
Formation/Articles of Incorporation.  Copies of the certificate of formation,
articles of incorporation or other charter documents, as applicable, of each
Obligor certified to be true and complete as of a recent date by, in the case of
Borrower, the appropriate governmental authority of the state of its
incorporation, and in the case of each other Obligor, the secretary or assistant
secretary of such Obligor.



                                    (ii)        Resolutions.  Copies of
resolutions of the managing members or the board of directors, as applicable, of
each Obligor approving and adopting the Loan Documents, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by an officer of such Obligor as of the Closing Date to be true and correct and
in force and effect as of such date.



                                    (iii)       Operating Agreements/Bylaws.  A
copy of the operating agreement and/or bylaws, as applicable, of each Obligor
certified by an officer of such Obligor as of the Closing Date to be true and
correct and in force and effect as of such date.



                                    (iv)       Good Standing.  Copies of (i)
certificates of good standing, existence or its equivalent with respect to each
Obligor certified as of a recent date by the appropriate governmental
authorities of the state of organization and state in which the chief executive
office of such Obligor is located and (ii) if available, a certificate
indicating payment of all corporate and other franchise taxes certified as of a
recent date by the appropriate governmental taxing authorities.



                        (v)        Incumbency.  An incumbency certificate of
each Obligor certified by a secretary or assistant secretary to be true and
correct as of the Closing Date.



(c)        Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:



(i)         searches of Uniform Commercial Code filings in the jurisdiction of
the chief executive office and the jurisdiction of organization of each Obligor
and each jurisdiction where any material Collateral is located or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Liens permitted by
Section 8.3;



(ii)        duly executed (as required) UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s
reasonable judgment, to perfect the Administrative Agent’s security interest in
the Collateral;



(iii)       searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Collateral;



                                    (iv)       all stock certificates, if any,
evidencing the Capital Stock pledged to the Administrative Agent pursuant to the
Borrower Pledge Agreement or any Subsidiary Pledge Agreement, together with duly
executed in blank undated stock powers attached thereto;



                                    (v)        such patent/trademark/copyright
filings as requested by the Administrative Agent in order to perfect the
Administrative Agent’s security interest in any intellectual property pledged
pursuant to any Copyright Security Agreement, any Trademark Security Agreement
and any Patent Security Agreement;



(vi)       all instruments and chattel paper in the possession of any of the
Obligors, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and



(vii)      duly executed consents as are necessary, in the Administrative
Agent’s reasonable judgment, to perfect the Lenders’ security interest in the
Collateral.



(d)        Liability and Casualty Insurance.  The Administrative Agent shall
have received copies of insurance policies or certificates of insurance
evidencing liability and casualty insurance (including, but not limited to,
business interruption insurance) meeting the requirements set forth herein or in
the Collateral Documents.  The Administrative Agent shall be named as loss payee
on all casualty insurance policies the benefit of the Lenders and the
Administrative Agent and each Lender shall be named as additional insured on all
liability insurance policies.



(e)        Fees.  The Administrative Agent shall have received all fees, if any,
owing pursuant to the Fee Letter and Sections 3.6 and 11.3 of this Agreement, if
then invoiced (in reasonable detail).



(f)         Litigation, etc.  There shall exist no pending or, to the knowledge
of the Borrower, threatened, litigation, proceedings or investigations which
could reasonably be expected to have a Material Adverse Effect.



(g)        Solvency Certificate.  The Administrative Agent shall have received
an officer’s certificate for the Obligors (taken as a whole) prepared by the
chief financial officer of the Borrower as to the financial condition, solvency
and related matters of the Obligors (taken as a whole), in each case after
giving effect to the initial borrowings under this Agreement.



(h)        Account Designation Letter.  The Administrative Agent shall have
received the executed Account Designation Letter in the form of Exhibit M
hereto.



(i)         Sources and Uses; Payment Instructions.  The Administrative Agent
shall have received (i) a statement of sources and uses of funds covering all
payments reasonably expected to be made by the Obligors in connection with the
transactions contemplated by the Agreement to be consummated on the Closing
Date, including an itemized estimate of all fees, expenses and other closing
costs and (ii) payment instructions with respect to each wire transfer to be
made by the Administrative Agent on behalf of the Lenders or the Borrower on the
Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.



(j)         Opinions of Counsel.  The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Administrative Agent and
all Lenders, from Morgan, Lewis & Bockius, LLP, and Cooley Godward LLP, each
counsel to the Obligors, in form and substance reasonably satisfactory to the
Administrative Agent.



(k)        Material Adverse Change.  Since December 31, 2001, there shall not
have occurred or become known to the Lenders any event or events, adverse
condition or change that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.



(l)         Closing Date Certificate.  The Administrative Agent shall have
received, with counterparts for each Lender, a certificate (the “Closing Date
Certificate”), dated the Closing Date and duly executed and delivered by an
Authorized Officer of the Borrower, in which certificate the Borrower shall
agree and acknowledge that the statements made therein shall be deemed to be
true and correct representations and warranties of the Borrower as of such date,
and, at the time each such certificate is delivered, such statements shall in
fact be true and correct.  All documents and agreements required to be appended
to the Closing Date Certificate shall be in form and substance reasonably
satisfactory to the Administrative Agent.



(m)       Financial Information, etc.  The Administrative Agent shall have
received, with copies for each Lender, financial statements of the Borrower
(including notes thereto), consisting of (i) consolidated financial statements
of the Borrower and its Subsidiaries including balance sheets as of the end of
each of the last three Fiscal Years and income and cash flow statements as of
the end of and for each of the last three Fiscal Years, in each case audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, together with the report thereon which shall not contain
an Impermissible Qualification; and (ii) five-year financial projections in
respect of the Obligors and their respective Subsidiaries in form and substance
satisfactory to the Lenders.  All such financial statements delivered pursuant
to subclause (i) of this clause (m) shall be in compliance with the requirements
of Regulation S-X for a public offering registered under the Securities Act of
1933, and all financial statements and projections referred to in this clause
(m) shall not be materially inconsistent with financial statements, projections
and estimated previously provided to the Lenders.



(n)        Payment of Outstanding Indebtedness, etc.  After giving effect to the
transactions contemplated by this Agreement, no Obligor shall have outstanding
any Indebtedness or preferred stock other than (i) the Loans and Letters of
Credit hereunder, (ii) the Debentures and HIGH TIDES, (iii) the Indebtedness
permitted under Section 8.2, and (iv) preferred stock issued by Cayenta
Operating Company and by the Borrower.  The Administrative Agent shall have
received payoff letters satisfactory in form and substance to the Administrative
Agent with respect to any Indebtedness to be repaid on the Closing Date.



(o)        Consents, etc.  All governmental and third party approvals and
consents required to be obtained prior to the Closing Date in connection with
the financing contemplated pursuant to this Agreement (including the execution
and delivery of this Agreement and each other Loan Document required hereunder
by each Obligor and the performance of their respective Obligations) and the
continuing operations of the Borrower and each Guarantor shall have been
obtained and be in full force and effect (and, to the extent requested by the
Administrative Agent, the Administrative Agent, shall have received true and
correct copies of such approvals and consents).



(p)        Compliance Certificate.  The Administrative Agent shall have
received, with counterparts for each Lender, a Compliance Certificate on a pro
forma basis as if the Credit Extension to be made on the Closing Date had
occurred as of March 31, 2002 and as to such items therein as the Administrative
Agent reasonably requests, dated the Closing Date, duly executed (and with all
schedules thereto duly completed) and delivered by the chief executive officer,
the chief financial officer, the treasurer, the assistant treasurer or the
Director of Corporate Treasury of the Borrower.



(q)        Minimum EBITDA.  The Administrative Agent shall have received
evidence satisfactory to it that EBITDA (computed for the twelve‑month period
ended March 31, 2002 and taking into account EBITDA of SEA for such period
regardless of whether the SEA Acquisition has been consummated prior to the
Closing Date) shall not be less than $125,000,000.



(r)        Maximum Leverage Ratio.  The Administrative Agent shall have received
evidence satisfactory to it that the ratio of Total Debt (computed as of March
31, 2002) to EBITDA (computed for the twelve‑month period ended March 31, 2002
and taking into account EBITDA of SEA for such period regardless of whether the
SEA Acquisition has been consummated prior to the Closing Date) shall not be
greater than 3.1 to 1.0.



(s)        SureBeam Documents.  The Administrative Agent shall have received the
following items in connection with the $50,000,000 loan to be made by the
Borrower to SureBeam (the “SureBeam Loan”):



(i)         a copy of the final, executed summary of principal terms and
conditions for the SureBeam Loan;



(ii)        a copy of the final, executed License Agreement between the Borrower
and SureBeam dated as of October 17, 2001 (the “Technology Rights Agreement”),
together with a collateral assignment thereof in favor of the Agent and a
consent and acknowledgment from SureBeam with respect to such collateral
assignment, each in form and substance satisfactory to the Administrative Agent;



(iii)       duly executed UCC financing statements and assignments for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s
reasonable judgment, to perfect the Administrative Agent’s security interest in
the SureBeam collateral.



(t)         Other Legal Details, etc.   The Administrative Agent and the Lenders
shall have received such further documents, certificates, opinions and
agreements as may be reasonably requested.  All documents executed or submitted
pursuant hereto shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.  The Administrative Agent and its counsel
shall have received all information and such counterpart originals or such
certified or other copies or such materials, as the Administrative Agent or its
counsel may reasonably request, and all legal, tax and accounting matters
incident to the transactions contemplated by this Agreement shall be
satisfactory to the Administrative Agent and its counsel.




SECTION 5.2       CONDITIONS PRECEDENT TO THE MAKING OF INCREMENTAL TERM LOAN
BORROWINGS.



In addition to the conditions set forth in Sections 5.1and 5.3, the Incremental
Term Loan Lenders shall be obligated to make their initial Incremental Term
Loans on the date when each of the conditions precedent set forth in this
Section 5.2 have been satisfied (unless waived by the Incremental Term Loan
Lenders or unless the deadline for delivery has been extended by the
Administrative Agent).  All such conditions may occur contemporaneously but
shall be deemed to have occurred simultaneously.



(a)        Receipt of Incremental Term Loan Commitments.  Incremental Term Loan
Commitments in an amount at least equal to the amount of the requested
Incremental Term Loan Borrowing shall have been received from the Incremental
Term Loan Lenders in accordance with Section 2.3(b) hereof.



(b)        Agreement Regarding Pricing.  The Borrower and the Incremental Term
Loan Lenders shall have agreed as to the interest rates to be applicable to the
requested Incremental Term Loan Borrowing.  If such interest rates are higher
than the interest rates for the Term B Loans, such higher rates shall be
applicable for the Term B Loans with such higher rates to be effective on the
date of the making of the requested Incremental Term Loan Borrowing.  The
Borrower and the Lenders agree that this Agreement may be amended by the
Administrative Agent and the Borrower (without the consent of the Required
Lenders) for purposes of incorporating the interest rates for the requested
Incremental Term Loan Borrowing and to the extent applicable, the higher
interest rates for the Term B Loans, including, without limitation, modifying
the definition of Applicable Margin to incorporate such interest rates.



(c)        Execution of Incremental Term Notes.  The Administrative Agent shall
have received for the account of each Incremental Term Loan Lender which has
made a request therefor, an Incremental Term Note.




(d)        Compliance.  The Administrative Agent shall have received evidence
satisfactory to it that the Borrower will be in compliance with the financial
covenants set forth in Section 8.4 on a pro forma basis after the making of the
requested Incremental Term Loan Borrowing.




SECTION 5.3       ALL CREDIT EXTENSIONS.



The obligation of each Lender and each Issuer to make any Credit Extension
(including the initial Credit Extension) shall be subject to Sections 2.4 and
2.5 and the satisfaction of each of the conditions precedent set forth in this
Section 5.3.



(a)        Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any Credit Extension, the following statements shall be true
and correct:



(i)         the representations and warranties set forth in Article VI
(excluding, however, those contained in Section 6.7) and in each other Loan
Document shall, in each case, be true and correct in all respects (with respect
to representations and warranties qualified by materiality or Material Adverse
Effect) and in all material respects (with respect to all other representations
and warranties) with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date
unless such representations and warranties are qualified by materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct as of such earlier date);



(ii)        except as disclosed by the Borrower to the Administrative Agent and
the Lenders pursuant to Section 6.7,



(1)        no labor controversy, litigation, arbitration or governmental
investigation or proceeding shall be pending or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, or which would
adversely affect the legality, validity or enforceability of this Agreement or
any other Loan Document; and



(2)        no development shall have occurred in any labor controversy,
litigation, arbitration or governmental investigation or proceeding disclosed
pursuant to Section 6.7 which could reasonably be expected to have a Material
Adverse Effect; and



(iii)       no Default shall have then occurred and be continuing.



(b)        Credit Extension Request, etc.  Subject to Section 2.8, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended.  Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrower of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrower that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.3(a) are true and correct in all material respects.



(c)        Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of the Borrower or any of its Subsidiaries or
any other Obligors shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, approvals, opinions, documents or
instruments as the Administrative Agent or its counsel may reasonably request.




ARTICLE VI

REPRESENTATIONS AND WARRANTIES



In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, the Borrower represents and warrants to each
Secured Party as set forth in this Article.




SECTION 6.1       ORGANIZATION, ETC.



The Borrower and each of its Subsidiaries is (a) validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, and (b) duly qualified to do business and is in
good standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except where the failure to so qualify
would not result in a Material Adverse Effect, and has full power and authority
and holds all requisite governmental licenses, permits and other approvals to
enter into and perform its Obligations under this Agreement and each other Loan
Document to which it is a party and to own and hold under lease its property and
to conduct its business substantially as currently conducted by it except where
the failure to hold such licenses, permits and other approvals would not result
in a Material Adverse Effect.




SECTION 6.2       DUE AUTHORIZATION, NON‑CONTRAVENTION, ETC.



The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document executed or to be executed by it and the execution,
delivery and performance by each other Obligor of each Loan Document executed or
to be executed by it, are in each case within each such Person’s powers, have
been duly authorized by all necessary action, and do not



(a)        contravene any such Person’s Organic Documents;



(b)        contravene any contractual restriction binding on or affecting any
such Person;



(c)        contravene (i) any court decree or order binding on or affecting any
such Person or (ii) any law or governmental regulation binding on or affecting
any such Person; or



(d)        result in, or require the creation or imposition of, any Lien on any
of such Person’s properties (except as permitted by this Agreement).




SECTION 6.3       GOVERNMENT APPROVAL, REGULATION, ETC.



Except as set forth in Item 6.3 of the Disclosure Schedule, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or other Person other than those that have been
duly obtained or made and which are in full force and effect is required for the
due execution, delivery or performance by the Borrower or any other Obligor of
any Loan Document to which it is a party.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.




SECTION 6.4       VALIDITY, ETC.



This Agreement and each other Loan Document executed by the Borrower will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms; and each other Loan Document executed by each other
Obligor will, on the due execution and delivery thereof by such Obligor,
constitute the legal, valid and binding obligation of such Obligor enforceable
against such Obligor in accordance with its terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).




SECTION 6.5       FINANCIAL INFORMATION.



The financial statements of the Borrower and its Subsidiaries furnished to the
Administrative Agent and each Lender as of the Closing Date have been prepared
in accordance with GAAP consistently applied, and present fairly the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.  All
balance sheets, all statements of operations, shareholders’ equity and cash flow
and all other financial information of each of the Borrower and its Subsidiaries
furnished pursuant to Section 7.1 have been and will for periods following the
Closing Date be prepared in accordance with GAAP consistently applied, and do or
will present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.




SECTION 6.6       NO MATERIAL ADVERSE EFFECT.



No Material Adverse Effect has occurred since December 31, 2001with respect to
the Borrower and its Subsidiaries.




SECTION 6.7       LITIGATION, LABOR CONTROVERSIES, ETC.



There is no pending or, to the knowledge of the Borrower or its Subsidiaries,
threatened litigation, action, proceeding, investigation or labor controversy
(a) affecting the Borrower or any of its Subsidiaries or any Obligor, or any of
their respective properties, businesses, assets or revenues, which could, if
adversely determined, have a Material Adverse Effect except as disclosed in Item
6.7 of the Disclosure Schedule or (b) which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document.




SECTION 6.8       SUBSIDIARIES.



The Borrower has no Subsidiaries, except those Subsidiaries



(a)        which are identified in Item 6.8 of the Disclosure Schedule; or



(b)        which constitute Investments permitted by Section 8.5 or which are
permitted to have been organized or acquired in accordance with Section 8.5 or
8.9.




SECTION 6.9       OWNERSHIP OF PROPERTIES.



The Borrower and each of its Subsidiaries owns (a) in the case of owned real
property, good and marketable fee title to, and (b) in the case of owned
personal property, good and valid title to, or, in the case of leased real or
personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever, free and clear in each case of all Liens
or claims, except for Liens permitted pursuant to Section 8.3.




SECTION 6.10     TAXES.



The Borrower and each of its Subsidiaries has timely filed all tax returns and
reports required by law to have been filed by it, and all such tax returns are
complete, accurate and correct in all material respects.  The Borrower and each
of its Subsidiaries has paid all material taxes and governmental charges due and
payable on or prior to the date hereof, except any such taxes or charges which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.




SECTION 6.11     PENSION AND WELFARE PLANS.



During the twelve‑consecutive‑month period prior to the date of the execution
and delivery of this Agreement and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan under
circumstances in which the Pension Plan has insufficient assets to pay all of
its benefit liabilities (as required by section 4041(b)(1) of ERISA), and no
contribution failure has occurred with respect to any Pension Plan, sufficient
to give rise to a Lien under section 302(f) of ERISA.  No condition exists or
event or transaction has occurred with respect to any Pension Plan which might
result in the incurrence by the Borrower or any member of the Controlled Group
of any material liability, material fine or material penalty.  Except as
disclosed in Item 6.11 of the Disclosure Schedule, neither the Borrower nor any
member of the Controlled Group has any material contingent liability with
respect to any post‑retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.




SECTION 6.12     ENVIRONMENTAL WARRANTIES.



Except as set forth in Item 6.12 of the Disclosure Schedule:



(a)        all facilities and property (including underlying groundwater) owned
or leased by the Borrower or any of its Subsidiaries have been, and continue to
be, owned or leased by the Borrower and its Subsidiaries in material compliance
with all Environmental Laws;



(b)        there have been no past, and there are no pending or threatened



(i)         actions, investigations, claims, complaints, notices or requests for
information received by the Borrower or any of its Subsidiaries with respect to
any alleged violation of any Environmental Law which could result in a liability
to the Borrower or its Restricted Subsidiaries in excess of $5,000,000
individually or $10,000,000 in the aggregate, or



(ii)        actions, investigations, complaints, notices or inquiries to the
Borrower or any of its Subsidiaries regarding potential liability under any
Environmental Law which could result in a liability to the Borrower or its
Restricted Subsidiaries in excess of $5,000,000 individually or $10,000,000 in
the aggregate;



(c)        there have been no Releases of Hazardous Materials at, on or under
any property now or previously owned or leased by the Borrower or any of its
Subsidiaries that have, or could reasonably be expected to result in a liability
to the Borrower or its Restricted Subsidiaries in excess of $5,000,000
individually or $10,000,000 in the aggregate;



(d)        the Borrower and its Subsidiaries have been issued and are in
material compliance with all permits, certificates, approvals, licenses and
other authorizations relating to environmental matters and necessary for their
businesses;



(e)        no property now or previously owned or leased by the Borrower or any
of its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean‑up;



(f)         there are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any property now or previously
owned or leased by the Borrower or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to result in a liability to
the Borrower or its Restricted Subsidiaries in excess of $5,000,000 individually
or $10,000,000 in the aggregate;



(g)        neither the Borrower nor any Subsidiary of the Borrower has directly
transported or directly arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which may lead to material claims against the Borrower or such
Subsidiary for any response costs, remedial work, damage to natural resources or
personal injury, including claims under CERCLA;



(h)        there are no polychlorinated biphenyls or friable asbestos present at
any property now or previously owned or leased by the Borrower or any Subsidiary
of the Borrower that, singly or in the aggregate, have, or could reasonably be
expected to result in a liability to the Borrower or its Restricted Subsidiaries
in excess of $5,000,000 individually or $10,000,000 in the aggregate; and



(i)         no conditions exist at, on or under any property now or previously
owned or leased by the Borrower which, with the passage of time, or the giving
of notice or both, would give rise to material liability under any Environmental
Law.




SECTION 6.13     ACCURACY OF INFORMATION.



None of the factual information heretofore or contemporaneously furnished by or
on behalf of the Borrower in writing to any Secured Party for purposes of or in
connection with this Agreement, or any transaction contemplated hereby or with
respect to any Permitted Acquisition or the financing contemplated hereby (true
and complete copies of which were furnished to the Secured Parties in connection
with its execution and delivery hereof), contains any untrue statement of a
material fact, and none of the other factual information hereafter furnished in
connection with this Agreement or any other Loan Document by the Borrower or any
other Obligor to any Secured Party will contain any untrue statement of a
material fact on the date as of which such information is dated or certified
and, as of the date of the execution and delivery of this Agreement by the
Administrative Agent and each Lender, the information delivered prior to the
date of execution and delivery of this Agreement (unless such information
specifically relates to a prior date) does not, and the factual information
hereafter furnished shall not on the date as of which such information is dated
or certified, omit to state any material fact necessary to make any information
not misleading.




SECTION 6.14     REGULATIONS T, U AND X.



No Obligor is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Credit Extensions
will be used to purchase or carry margin stock or otherwise for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation T, U or X. 
Terms for which meanings are provided in F.R.S. Board Regulation T, U or X or
any regulations substituted therefor, as from time to time in effect, are used
in this Section with such meanings.




SECTION 6.15     GOVERNMENT CONTRACTS.



The Borrower is not materially in default as to the terms of any government
contract and has received no notices of default or notices to cure under any
government contract for which the performance deficiency noted by any
Governmental Authority has not been cured or otherwise resolved to such
Governmental Authority’s satisfaction.




SECTION 6.16     NO DEBARMENT.



The Borrower is not subject to any pending or threatened debarment proceedings.




SECTION 6.17     ASSIGNMENT OF PAYMENTS.



Except with respect to contracts for which the government has determined that a
prohibition on assignment of claims is in the government’s interest, the
Borrower has the right to assign to the Administrative Agent all payments due or
to become due under each of the Borrower’s or the Restricted Subsidiary’s
government contracts, and there exists no uncancelled prior assignment of
payments under any of such Person’s government contracts.




SECTION 6.18     SOLVENCY.



The Borrower and its Subsidiaries, taken as a whole, are, and, upon the
incurrence of any Obligations by any Obligor (including, without limitation, the
making of the Loans, the delivery of the Subsidiary Guaranty and the Liens
created by the Collateral Documents) on any date on which this representation is
made, will be, Solvent.




ARTICLE VII

AFFIRMATIVE COVENANTS




The Borrower agrees with each Lender, each Issuer and the Administrative Agent
that until all Commitments have expired or terminated, all Obligations have been
paid and performed in full and all Letters of Credit have expired or terminated
(or the Administrative Agent shall have received cash (in a cash collateral
account on terms satisfactory to the Administrative Agent) in the amount of all
Letters of Credit Outstanding), the Borrower will, and will cause its
Subsidiaries to, perform or cause to be performed the obligations set forth
below.




SECTION 7.1       FINANCIAL INFORMATION, REPORTS, NOTICES, ETC.



The Borrower will furnish or cause to be furnished to the Administrative Agent
(with sufficient copies for each Lender) copies of the following financial
statements, reports, notices and information:



(a)        as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of the Borrower;



(b)        as soon as available and in any event within 105 days after the end
of each Fiscal Year, a copy of the consolidated balance sheet of the Borrower
and its Subsidiaries, and the related consolidated statements of stockholders’
equity and cash flow and the consolidated statements of income of the Borrower
and its Subsidiaries for such Fiscal Year, setting forth in comparative form the
figures for the immediately preceding Fiscal Year, audited (without any
Impermissible Qualification) by independent public accountants acceptable to the
Administrative Agent, stating that, in performing the examination necessary to
deliver the audited financial statements of the Borrower, no knowledge was
obtained of any Default;



(c)        concurrently with the delivery of the financial information pursuant
to clauses (a) and (b), a Compliance Certificate, executed by the chief
executive, financial or accounting Authorized Officer of the Borrower, showing
compliance with the financial covenants set forth in Section 8.4 and stating
that no Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that the Borrower has
taken or proposes to take with respect thereto);



(d)        as soon as possible and in any event within five days after the
Borrower or any of its Subsidiaries obtains knowledge of the occurrence of a
Default, a statement of the chief executive, financial or accounting Authorized
Officer of the Borrower setting forth details of such Default and the action
which the Borrower has taken and proposes to take with respect thereto;



(e)        as soon as possible and in any event within five days after the
Borrower or any of its Subsidiaries obtains knowledge of (i) the occurrence of
any material adverse development with respect to any litigation, action,
proceeding or labor controversy described in Item 6.7 of the Disclosure
Schedule or (ii) the commencement of any litigation, action, proceeding or labor
controversy of the type and materiality described in Section 6.7, notice thereof
and, to the extent the Administrative Agent requests, copies of all
documentation relating thereto;



(f)         promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which the Borrower or any of
its Subsidiaries files with the SEC or any national securities exchange;



(g)        immediately upon becoming aware of (i) the institution of any steps
by the Borrower or any other Person to terminate any Pension Plan, (ii) the
failure to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under Section 302(f) of ERISA, (iii) the
taking of any action with respect to a Pension Plan which could result in the
requirement that the Borrower furnish a bond or other security to the PBGC or
such Pension Plan, or (iv) the occurrence of any event with respect to any
Pension Plan which could result in the incurrence by the Borrower of any
material liability, fine or penalty, notice thereof and copies of all
documentation relating thereto;



(h)        promptly upon receipt thereof from the Borrower’s audit committee,
copies of all “management letters” submitted to the Borrower by the independent
public accountants referred to in clause (b) in connection with each audit made
by such accountants; and



(i)         such other financial and other information as any Lender through the
Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).




SECTION 7.2       MAINTENANCE OF EXISTENCE; COMPLIANCE WITH LAWS, ETC.



The Borrower will, and will cause each of its Subsidiaries to,



(a)        except as otherwise permitted by Section 8.9, preserve and maintain
its legal existence; and



(b)        comply in all material respects with all applicable laws, rules,
regulations and orders, including the payment, before the same become
delinquent, of all taxes, assessments and governmental charges imposed upon the
Borrower or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Borrower or its Subsidiaries, as applicable.




SECTION 7.3       MAINTENANCE OF PROPERTIES.



The Borrower will, and will cause each of its Subsidiaries to, maintain,
preserve, protect and keep its and their respective properties in good repair,
working order and condition (ordinary wear and tear excepted), and make
necessary repairs, renewals and replacements so that the business carried on by
the Borrower and its Subsidiaries may be properly conducted at all times, unless
the Borrower determines in good faith that the continued maintenance of such
property is no longer economically desirable.




SECTION 7.4       INSURANCE.



The Borrower will, and will cause each of its Subsidiaries to:



(a)        maintain insurance on its property with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as the Borrower and its
Subsidiaries; and



(b)        all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.



Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Administrative Agent on behalf of the Secured Parties
as loss payee (in the case of property insurance) or additional insured (in the
case of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice (or ten days’ prior written notice with respect to failure to pay the
premium), to the Administrative Agent and (ii) be in addition to any
requirements to maintain specific types of insurance contained in the other Loan
Documents.  Notwithstanding the foregoing, the insurance proceeds for casualty
and liability insurance covering Titan Africa shall be excluded from the
above-requirements.




SECTION 7.5       BOOKS AND RECORDS.



The Borrower will, and will cause each of its Subsidiaries to, keep books and
records in accordance with GAAP which accurately reflect all of its business
affairs and transactions and permit the Administrative Agent and each Lender or
any of their respective representatives, at reasonable times and intervals upon
reasonable notice to the Borrower, to visit its offices, to discuss its
financial matters with its officers and employees, and its independent public
accountants (and the Borrower hereby authorizes such independent public
accountants to discuss the Borrower’s and Subsidiaries’ financial matters with
the Administrative Agent and each Lender or their representatives whether or not
any representative of the Borrower is present so long as the Borrower has been
given reasonable prior written notice of such meeting) and to examine (and
photocopy extracts from) any of its books and records.  The Borrower shall pay
any fees of such independent public accountants incurred in connection with the
Administrative Agent’s or any Lender’s exercise of its rights pursuant to this
Section.  In addition to having the right to perform field audits of the
Borrower’s books and records, the Administrative Agent shall have the right, but
not the obligation, to contact the contracting officer under any government
contract directly to determine the Borrower’s or any Restricted Subsidiary’s
contract performance status on the government contract; however, any contact
between the Administrative Agent and the contracting officer shall be made on
reasonable notice to the Borrower and in the presence of a representative or
representatives of the Borrower.  At the Administrative Agent’s request, the
Borrower shall promptly arrange for such communications between the
Administrative Agent and a contracting officer.




SECTION 7.6       ENVIRONMENTAL LAW COVENANT.



The Borrower will, and will cause each of its Subsidiaries to,



(a)        use and operate all of its facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws; and



(b)        promptly notify the Administrative Agent and provide copies upon
receipt of all material written claims, complaints, notices or inquiries
relating to the condition of its facilities and properties in respect of, or as
to compliance with, Environmental Laws, and shall promptly resolve any
non‑compliance with Environmental Laws and keep its property free of any Lien
imposed by any Environmental Law.




SECTION 7.7       FUTURE SUBSIDIARIES; COLLATERAL.



The Borrower shall promptly notify the Administrative Agent upon any Person
becoming a Subsidiary, or upon an Obligor directly or indirectly acquiring
additional Capital Stock of any existing Subsidiary or real property described
in clause (d) below or upon the acquisition of a majority of the Capital Stock
of Sakon by one or more Obligors, and



(a)        such Person shall, if it is a U.S. Subsidiary, (i) execute and
deliver to the Administrative Agent a supplement to the Subsidiary Guaranty and
a supplement to the Subsidiary Security Agreement and (ii) to the extent such
U.S. Subsidiary is required to pledge stock of a Subsidiary pursuant to
clause (b) of Section 7.7, execute and deliver to the Administrative Agent a
supplement to the Subsidiary Pledge Agreement, if not already a party thereto as
a pledgor, in a manner satisfactory to the Administrative Agent;



(b)        the Borrower and each U.S. Subsidiary shall, pursuant to the
applicable Pledge Agreement (as supplemented, if necessary, by a foreign pledge
agreement in form and substance satisfactory to the Administrative Agent),
pledge to the Administrative Agent all of the outstanding shares of Capital
Stock of (i) each U.S. Subsidiary and (ii) any Subsidiary that is not a U.S.
Subsidiary that in either case is owned (other than where such ownership is in
such U.S. Subsidiary’s capacity as a nominee shareholder) directly by the
Borrower or such U.S. Subsidiary (provided that subject to the provisions below,
not more than 65% of the Capital Stock of any Foreign Subsidiary shall be so
pledged), along with undated stock powers for such certificates, executed in
blank (or, if any such shares of Capital Stock are uncertificated, confirmation
and evidence satisfactory to the Administrative Agent that the security interest
in such uncertificated securities has been perfected (as a first priority Lien)
by the Administrative Agent, for the benefit of the Secured Parties, in
accordance with the U.C.C. or any other similar or local or foreign law which
may be applicable); and



(c)        the Borrower and each U.S. Subsidiary shall, pursuant to the
applicable Pledge Agreement, pledge to the Administrative Agent for its benefit
and that of the Secured Parties, all intercompany notes evidencing Indebtedness
in favor of the Borrower or such U.S. Subsidiary (which shall be in a form
acceptable to the Administrative Agent);



together, in each case, with such opinions of legal counsel for the Borrower,
which may be the corporate general counsel of the Borrower (which shall be from
counsel satisfactory to the Administrative Agent) relating thereto which may be
requested by the Administrative Agent or the Required Lenders, which legal
opinions shall be in form and substance satisfactory to the Administrative
Agent.  The Borrower agrees that if, as a result of a change in law after the
date hereof, (i) a Foreign Subsidiary can execute and deliver a supplement to
the Subsidiary Guaranty or execute and deliver a supplement to the Subsidiary
Pledge Agreement as a pledgor or (ii) the Borrower or any Subsidiary can pledge
more than 65% of the Capital Stock of any Foreign Subsidiary or any intercompany
Indebtedness of any Subsidiary evidenced by a note or other instrument, in any
such case without material adverse tax consequences to the Borrower or such
Subsidiary, then the provisions of clause (a) of this Section shall thereafter
apply to any Foreign Subsidiary and/or (as the case may be) the provisions of
clause (b) of this Section shall thereafter apply to 100% of the Capital Stock
of such Foreign Subsidiary owned by the Borrower or a Guarantor.



The Borrower shall, and shall cause each of its Subsidiaries to, cause the
Administrative Agent on behalf of the Secured Parties to have at all times a
first priority perfected security interest (subject only to Liens permitted
under Section 8.3 and subject to the Obligors’ right to sell, lease, transfer,
contribute and otherwise convey assets in accordance with Sections 8.10 and 8.14
free and clear of all Secured Party Liens) in all of the property (real and
personal, including Capital Stock owned by such Obligors) now or hereafter
acquired from time to time by the Borrower and such Subsidiaries to the extent
the same is of the type of property that constitutes Collateral or is required
to be pledged or assigned to the Administrative Agent on behalf of the Secured
Parties hereunder.  Without limiting the generality of the foregoing, the
Borrower shall, and shall cause each of its Subsidiaries to, promptly execute,
deliver and/or file (as applicable) U.C.C. financing statements and other
instruments and documentation deemed necessary by the Administrative Agent to
grant and perfect such security interest, in each case in form and substance
satisfactory to the Administrative Agent.



Notwithstanding the foregoing, in no event shall (i) any member of the SureBeam
Group, LinCom Wireless and its Subsidiaries, Titan Capital Trust, Titan Africa,
Inc. and its Subsidiaries, Sakon and its Subsidiaries, or any other Subsidiary
which is not a Restricted Subsidiary, be subject to the provisions of this
Section 7.7 or be required to grant any Liens in favor of the Administrative
Agent on behalf of the Secured Parties, (ii) the Borrower or any Subsidiary be
required to grant any Lien on any Capital Stock of Titan Capital Trust or any
member of the SureBeam Group or (iii) Afripa be required to execute the
Subsidiary Guaranty, the Subsidiary Security Agreement or the Subsidiary Pledge
Agreement or grant any Lien on any Capital Stock of any of its Foreign
Subsidiaries.




SECTION 7.8       USE OF PROCEEDS.



The Borrower will apply the proceeds of the Loans only in accordance with
clauses (i), (ii), (iii) and (iv) below:



(i)         for working capital and general corporate purposes of the Borrower
and its Restricted Subsidiaries, including Permitted Acquisitions and other
Investments by such Persons;



(ii)        to pay fees and expenses related to the Loans and the Letters of
Credit;



(iii)       to finance Capital Expenditures; and



(iv)       to repay certain existing Indebtedness of the Borrower and its
Subsidiaries and pay related fees and expenses.




SECTION 7.9       CONTRACT OBLIGATIONS.



The Borrower shall, and shall cause each Restricted Subsidiary, to perform in
accordance with its terms every contract, agreement, obligation or other
arrangement to which such Person is a party or by which it or any of its
property is bound, including government contracts.  In the event that any
material default or material performance deficiency occurs, the Borrower shall
notify the Administrative Agent promptly in writing.  The Borrower shall provide
the Administrative Agent promptly with copies of any cure notices or default
notices it may receive from a Governmental Authority on any government contract
and detail the proposed corrective action.  At the Administrative Agent’s
request, the Borrower shall also provide the Administrative Agent with copies of
any stop work notices in effect at the date of the Administrative Agent’s
request.




SECTION 7.10     MORTGAGES ON REAL PROPERTY.



If the Borrower and the Restricted Subsidiaries shall own, individually or in
the aggregate, real property having an aggregate value as determined in good
faith by the Administrative Agent in excess of $25,000,000, upon the request of
the Administrative Agent, the Persons owning a sufficient portion of such real
property so as to reduce the unmortgaged portion of all such real property to a
value less than $25,000,000 (the “Excess Real Property”), will execute and
deliver to the Administrative Agent a mortgage in form and substance
satisfactory to the Administrative Agent for such Excess Real Property, together
with (i) mortgagee’s title insurance policies in amounts, in form and substance
(including, if available, a revolving credit endorsement) and issued by insurers
satisfactory to the Administrative Agent, and such policies shall be accompanied
by evidence of the payment in full of all premiums thereon, and (ii) such
opinions of legal counsel for the Borrower requested by the Administrative Agent
in form and substance satisfactory to the Administrative Agent.  If one or more
parcels of real property constitute Excess Real Property, the Administrative
Agent shall be entitled to elect the parcel having the higher value to become
subject to a mortgage as provided above.  The Borrower and the Restricted
Subsidiaries will promptly furnish written notice to the Administrative Agent
upon their acquisition of real property in excess of $25,000,000.




SECTION 7.11     COMPLIANCE WITH ASSIGNMENT OF CLAIMS ACT. 



Upon the occurrence and during the continuation of an Event of Default, and if
requested by the Administrative Agent, the Borrower and its Restricted
Subsidiaries will take all actions and execute any necessary documents requested
by the Administrative Agent (and pay all expenses in connection therewith) to
comply with the Assignment of Claims Act with respect to all government
contracts of the Borrower and its Restricted Subsidiaries with, or all claims of
the Borrower and its Restricted Subsidiaries against, a Governmental Authority
to the extent such governmental contracts are subject to the Assignment of
Claims Act.




SECTION 7.12     SUREBEAM LOAN DOCUMENTS. 



The Borrower shall deliver to the Administrative Agent promptly after execution
thereof, a final executed copy of the loan agreement evidencing the SureBeam
Loan, which agreement shall be satisfactory to the Administrative Agent,
together with all stock certificates and other instruments securing the SureBeam
Loan.




ARTICLE VIII

NEGATIVE COVENANTS



The Borrower covenants and agrees with each Lender, each Issuer and the
Administrative Agent that until all Commitments have expired or terminated, all
Obligations have been paid and performed in full and all Letters of Credit have
expired or terminated (or the Administrative Agent shall have received
immediately available funds in a collateral account on terms satisfactory to the
Administrative Agent in the amount of all Letters of Credit Outstanding), the
Borrower will not, and will not permit its Restricted Subsidiaries to, do any of
the following.




SECTION 8.1       BUSINESS ACTIVITIES.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business activity except those business activities primarily
engaged in by the Borrower and its Restricted Subsidiaries as of the Closing
Date and activities reasonably incidental thereto.




SECTION 8.2       INDEBTEDNESS.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, create, incur, assume or permit to exist any Indebtedness, other than:



(a)        Indebtedness in respect of the Obligations;



(b)        Indebtedness in respect of Hedging Obligations;



(c)        Indebtedness existing as of the Closing Date which is identified in
Item 8.2 of the Disclosure Schedule;



(d)        unsecured Indebtedness not owing to the Borrower or a Restricted
Subsidiary (i) incurred in the ordinary course of business of the Borrower and
the Restricted Subsidiaries (including open accounts extended by suppliers on
normal trade terms in connection with purchases of goods and services which are
not overdue for a period of more than 90 days or, if overdue for more than 90
days, as to which a dispute exists and adequate reserves in conformity with GAAP
have been established on the books of the Borrower or such Restricted
Subsidiary) and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;



(e)        Indebtedness of any Guarantor or wholly owned Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary; provided that in each
case, such Indebtedness shall be evidenced by one or more promissory notes in
form and substance satisfactory to the Administrative Agent, duly executed and
delivered in pledge to the Administrative Agent pursuant to a Loan Document, and
shall not be forgiven or otherwise discharged for any consideration other than
payment in full or in part in cash (provided that only the amount repaid in full
or in part shall be discharged and provided, further any such amounts owed by
any member of the Cayenta Group or Sakon may be converted to or exchanged for
equity of such Person);



(f)         unsecured Indebtedness (not evidenced by a note or other instrument)
of the Borrower owing to a Restricted Subsidiary that has previously executed
and delivered to the Administrative Agent the Interco Subordination Agreement;



(g)        Indebtedness incurred after the Closing Date of the Borrower and the
Restricted Subsidiaries in respect of purchase money Indebtedness and
Capitalized Lease Liabilities which does not exceed $50,000,000 in the
aggregate;



(h)        Indebtedness of the Borrower to Titan Capital Trust consisting of the
Debentures in an aggregate principal amount not to exceed $257,732,000 plus the
amount of any accrued interest which is added to principal in accordance with
the HIGH TIDES Documents and the Sub Debt Documents;



(i)         Subordinated Debt described in clause (ii) of the definition
thereof;



(j)         Indebtedness of a newly-acquired Subsidiary of the Borrower, which
entity (or the assets thereof) was acquired after the Closing Date as a
Permitted Acquisition and which Indebtedness was in existence at the time of
acquisition by the Borrower of such entity (or the assets thereof), and not
incurred in contemplation of such acquisition, not to exceed $20,000,000 in the
aggregate outstanding;



(k)        unsecured Indebtedness of Sakon owing to the Borrower or any
Restricted Subsidiary in an aggregate amount not to exceed $15,000,000
outstanding at any time; and



(l)         other unsecured Indebtedness incurred after the Closing Date of the
Borrower and the Restricted Subsidiaries in an aggregate amount at any time
outstanding not to exceed $50,000,000.




SECTION 8.3       LIENS.



The Borrower will not, and will not permit any of its Restricted  Subsidiaries
to, create, incur, assume or permit to exist any Lien upon any of its property
(including Capital Stock of any Person), revenues or assets, whether now owned
or hereafter acquired, except:



(a)        Liens securing payment of the Obligations;



(b)        Liens existing as of the Closing Date and disclosed in Item 8.3 of
the Disclosure Schedule securing Indebtedness described in clause (c) of
Section 8.2; provided that no such Lien shall encumber any additional collateral
and the amount of Indebtedness secured by such Lien is not increased from that
existing on the Closing Date;



(c)        Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;



(d)        Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;



(e)        Liens incurred or deposits made in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;



(f)         judgment Liens in existence for less than 45 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 9.1(f);



(g)        easements, rights‑of‑way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached; and



(h)        Liens securing payment of Indebtedness described in Section 8.2(g)
used to purchase or lease assets of the Borrower or any Restricted Subsidiary so
long as such Lien extends only to the asset or assets so financed.




SECTION 8.4       FINANCIAL CONDITION AND OPERATIONS.



The Borrower will not permit to occur any of the events set forth below.



(a)        Total Debt to EBITDA Ratio.  The Borrower will not permit the Total
Debt to EBITDA Ratio as of the last day of any Fiscal Quarter to be greater than
the ratio set forth opposite such date:



Fiscal Year

March 31

June 30

September 30

December 31

2002

3.50 to 1.0

3.50 to 1.0

3.50 to 1.0

3.50 to 1.0

2003

3.50 to 1.0

3.25 to 1.0

3.25 to 1.0

3.25 to 1.0

2004

3.25 to 1.0

3.00 to 1.0

3.00 to 1.0

3.00 to 1.0

2005

3.00 to 1.0

3.00 to 1.0

3.00 to 1.0

2.75 to 1.0

Thereafter

2.75 to 1.0

2.75 to 1.0

2.75 to 1.0

2.75 to 1.0





(b)        Minimum Net Worth.  The Borrower shall not at any time permit its Net
Worth to be less than the sum of (u) $475,000,000, plus (v) 50% of Net Income in
excess of zero for all Fiscal Quarters, commencing with the Fiscal Quarter
ending June 30, 2002, plus (w) the product of 80% times the net cash proceeds
derived from the issuance of common stock by the Borrower after the Closing
Date, minus (x) the net decrease to the Borrower’s shareholders’ equity
resulting from the deferred compensation charge related to employee, director,
officer and consultant stock options, minus (y) the net decrease to the
Borrower’s shareholders’ equity resulting from the tax free spin-off of
SureBeam, minus (z) charges resulting from the implementation of FASB 142 taken
not later than December 31, 2002.



(c)        Fixed Charge Coverage Ratio.   The Borrower will not permit the Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter to be less than the
ratio set forth opposite such date:



Fiscal Year

March 31

June 30

September 30

December 31

2002

1.20 to 1.0

1.20 to 1.0

1.20 to 1.0

1.20 to 1.0

2003

1.20 to 1.0

1.25 to 1.0

1.25 to 1.0

1.25 to 1.0

2004

1.25 to 1.0

1.35 to 1.0

1.35 to 1.0

1.35 to 1.0

Thereafter

1.35 to 1.0

1.35 to 1.0

1.35 to 1.0

1.35 to 1.0



(d)        Interest Coverage Ratio.  The Borrower will not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, commencing with the
Fiscal Quarter ending March 31, 2002 through March 31, 2004, to be less than
2.75 to 1.0. and for each Fiscal Quarter thereafter, to be less than 3.0 to 1.0.



(e)        Any calculation to determine compliance with clause (a), (b), (c) or
(d) of this Section 8.4, to determine the Applicable Margin or to determine
whether a Default has occurred or would occur as a result of a particular
transaction shall be on a pro forma basis and calculated on the assumption that
any Permitted Acquisitions or other relevant transaction which occurred during
the relevant period were consummated on the first day of such period.




SECTION 8.5       INVESTMENTS. 



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, purchase, make, incur, assume or permit to exist any Investment in any other
Person, except:



(a)        Investments existing on the Closing Date and identified in Item 8.5
of the Disclosure Schedule;



(b)        Cash Equivalent Investments;



(c)        without duplication, Investments to the extent permitted as
Indebtedness pursuant to Section 8.2;



(d)        Investments by way of contributions to capital or purchases of equity
(i) by the Borrower in any Guarantor or any wholly owned Restricted Subsidiary,
or by any Guarantor or any wholly owned Restricted Subsidiary in another
Guarantor or wholly owned Restricted Subsidiary; or (ii) by any Subsidiary in
the Borrower; provided that all Capital Stock or notes acquired pursuant to this
clause (d) shall be pledged to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to Section 7.7 and the Collateral Documents;



(e)        Investments constituting (i) accounts receivable arising, (ii) trade
debt granted or (iii) deposits made in connection with the purchase price of
goods or services, in each case in the ordinary course of business;



(f)         Investments by way of Permitted Acquisitions;



(g)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;



(h)        Investments consisting of any deferred portion of the sales price
received by the Borrower or any Restricted Subsidiary in connection with any
asset sale permitted under Section 8.10;



(i)         Hedging Agreements;



(j)         Investments after the Closing Date consisting of loans or advances
to employees of the Borrower or any Restricted Subsidiary in connection with any
stock option relinquishment plan duly adopted by the Borrower or any Restricted
Subsidiary so long as the aggregate amount outstanding with respect to such
loans and advances does not exceed $10,000,000 at any time;



(k)        the HIGH TIDES or the Existing Subordinated Debt acquired in exchange
for common Capital Stock of the Borrower;



(l)         after the Closing Date, other Investments (other than a Permitted
Acquisition) in an amount not to exceed $95,000,000 in the aggregate over the
remaining term of this Agreement (or $170,000,000 in the aggregate if as of the
last day of the fiscal quarter ending prior to the date of any such Investment
the ratio of Total Debt (as of the last day of such fiscal quarter) to EBITDA
(for the four fiscal quarterly periods then ending) is less than 2.5 to 1.0);



(m)       the Borrower and its Restricted Subsidiaries may make Restricted
Payments as permitted under Section 8.6; and



(n)        the SureBeam Loan;



provided, however, that



(i)         any Investment which when made complies with the requirements of
clause (a), (b) or (c) of the definition of the term “Cash Equivalent
Investment” may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements; and



(ii)        no Investment otherwise permitted by clause (c), (d), (e), (f), (g),
(j), (k), (l), (m) or (n) shall be permitted to be made if any Default has
occurred and is continuing or would result therefrom.




SECTION 8.6       RESTRICTED PAYMENTS, ETC.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, declare or make a Restricted Payment, or make any deposit for any Restricted
Payment, other than:



(a)        dividends or distributions by the Borrower payable in common stock of
the Borrower;



(b)        Restricted Payments made by Restricted Subsidiaries to the Borrower,
any Guarantor or any wholly owned Restricted Subsidiary;



(c)        Restricted Payments consisting of the cashing-out of employee stock
options in the Borrower’s or any Restricted Subsidiary’s Capital Stock so long
as the aggregate amount of all such Restricted Payments during the term of this
Agreement does not exceed $3,500,000;



(d)        the conversion of HIGH TIDES or Existing Subordinated Debt into
common Capital Stock of the Borrower;



(e)        the payments and issuance and distribution of common Capital Stock
made in connection with the SureBeam Spin-Off;



(f)         the Borrower and its Restricted Subsidiaries may take such actions
as are permitted under Sections 8.5 and 8.7;



(g)        the payment of accrued and unpaid distributions by Titan Capital
Trust on the HIGH TIDES so long as no Default shall have occurred and be
continuing or would result therefrom; and



(h)        the payment of dividends on the preferred stock of the Borrower
payable on a quarterly basis not to exceed $180,000 per quarter so long as no
Default shall have occurred and be continuing or would result therefrom.




SECTION 8.7       SUBORDINATED DEBT.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, (a) make any payment or prepayment of principal of, or premium or interest
on, any Subordinated Debt; (b) pay or cause to be paid any consideration,
whether by way of payment of principal, interest, fee, indemnity or otherwise,
to (i) any holder of any Indebtedness (in its capacity as such) that is
subordinate or junior in right of payment to amounts owing hereunder or (ii) any
holder (in its capacity as such) of any Capital Stock or other securities of any
Obligor or any warrants, options or subscription rights with respect to any
Capital Stock of any Obligor (whether as payment of such obligations, Capital
Stock, securities, warrants, options or subscription rights or otherwise or as
inducement to, any consent, waiver or amendment of any of the terms or
provisions of the documentation evidencing such Subordinated Debt or such
Capital Stock, securities, warrants, options or subscription rights); (c)
refinance, redeem, retire, purchase, defease or otherwise acquire any
Subordinated Debt; or (d) make any deposit (including the payment of amounts
into a sinking fund or other similar fund) for any of the foregoing purposes;
provided that



(i)         the Borrower and its Restricted Subsidiaries may pay, in the case of
interest only, interest on such Subordinated Debt no earlier than the stated,
scheduled date for such payment of interest set forth in the Sub Debt Documents
governing such Subordinated Debt, so long as no Default shall have occurred and
be continuing or would result therefrom;



(ii)        the Borrower may remarket the Debentures in accordance with the HIGH
TIDES Documents and the Sub Debt Documents and pay any interest thereon in
accordance with clause (i) above;



(iii)       the Borrower may redeem the HIGH TIDES and/or the Existing
Subordinated Debt with up to 100% of the Net Proceeds of Replacement Equity
Securities;



(iv)       the Borrower may redeem the HIGH TIDES and/or the Existing
Subordinated Debt with up to 50% of the Net Proceeds of new Subordinated Debt so
long (A) no Default shall have occurred and be continuing or would result
therefrom and (B) after giving effect to the incurrence of such new Subordinated
Debt the Total Senior Debt to EBITDA Ratio on a pro forma basis would not be
greater than 2.0 to 1.0;



(v)        the Borrower may (A) redeem Subordinated Debt with Net Proceeds from
the issuance of its common Capital Stock or (B) convert or exchange Subordinated
Debt into or for its common Capital Stock so long as any such Capital Stock is
as subordinated and junior in right of payment to amounts owing hereunder as is
the Subordinated Debt; and



(vi)       the Borrower and its Restricted Subsidiaries may make Restricted
Payments as permitted under Section 8.6.




SECTION 8.8       STOCK OF RESTRICTED SUBSIDIARIES.



The Borrower will not permit any of its Restricted Subsidiaries to (a) issue any
Capital Stock (whether for value or otherwise) to any Person other than (i)
officers or employees of the Restricted Subsidiaries, in connection with
incentive compensation programs or employee benefit plans, (ii) the Borrower, a
Guarantor or another wholly owned Restricted Subsidiary and (iii) in connection
with any remarketing of the HIGH TIDES or (b) other than as set forth in
Section 8.6, become liable in respect of any obligation (contingent or
otherwise) to purchase, redeem, retire, acquire or make any other payment in
respect of any shares of Capital Stock of the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such shares of
Capital Stock; provided, however, that Titan Capital Trust may incur such
obligations contemplated by the HIGH TIDES Documents (it being understood that
performance of such obligations shall be subject to the provisions of this
Agreement); provided further, that the options and warrants issued by the
Guarantors as set forth in Item 8.8 of the Disclosure Schedule shall be
permitted; and provided further, that each Restricted Subsidiary may issue
options and warrants for up to twenty-five percent (25%) of such Restricted
Subsidiary’s Capital Stock, inclusive of options and warrants issued by such
Restricted Subsidiary as set forth in Item 8.8 of the Disclosure Schedule.




SECTION 8.9       CONSOLIDATION, MERGER, ETC.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, liquidate or dissolve, consolidate with, or merge into or with, any other
Person, or purchase or otherwise acquire all or substantially all of the assets
of any Person (or of any division thereof), except:



(a)        any Guarantor may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower (provided that the Borrower is the surviving
Person) or any other Guarantor, and the assets or stock of any Guarantor may be
purchased or otherwise acquired by the Borrower or any other Guarantor; provided
further, that in no event shall any Guarantor consolidate with or merge with and
into any other Guarantor unless after giving effect thereto, the Administrative
Agent shall have a perfected pledge of, and security interest in and to, at
least the same percentage of the issued and outstanding shares of Capital Stock
of the surviving Person as the Administrative Agent had immediately prior to
such merger or consolidation in form and substance satisfactory to the
Administrative Agent and its counsel, pursuant to such documentation and
opinions as shall be necessary in the opinion of the Administrative Agent to
create, perfect or maintain the collateral position of the Administrative Agent
and the Secured Parties therein as contemplated by this Agreement; and



(b)        so long as no Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any Guarantor may (to the extent
permitted by clause (f) of Section 8.5) purchase all or substantially all of the
assets or stock of any Person (or any division thereof) (other than the Borrower
or any Restricted Subsidiary, such intercompany transactions being subject to
clause (a)), or acquire such Person by merger (provided, in each case, that the
Borrower is the surviving Person in any merger or consolidation it is a party
to).




SECTION 8.10     PERMITTED DISPOSITIONS.



Other than in connection with the Borrower’s incentive compensation
arrangements, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, transfer, lease, contribute or otherwise convey
(including by way of merger), or grant options, warrants or other rights with
respect to, any of the Borrower’s or such Restricted Subsidiaries’ assets
(including accounts receivable and Capital Stock of the Restricted Subsidiaries)
to any Person in one transaction or series of transactions unless such
transaction is (a)(i) in the ordinary course of its business (including, without
limitation, leasing of equipment of the Titan Wireless or Titan Scan business
units) so long as such transaction does not involve all or substantially all of
the Borrower’s or a Restricted Subsidiary’s assets, or (ii) transactions between
or among the Borrower and the Guarantors or the Borrower’s wholly owned
Restricted Subsidiaries, (b) of assets having an aggregate fair market value not
in excess of $75,000,000 per transaction or series of related transactions so
long as the Borrower complies with Section 3.1 (subject to the right to purchase
Qualified Assets as provided in the definition of Net Proceeds) or (c) the
SureBeam Spin-Off.




SECTION 8.11     MODIFICATION OF CERTAIN AGREEMENTS.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, consent to any amendment, supplement, waiver or other modification of, or
enter into any forbearance from exercising any rights with respect to the terms
or provisions contained in,



(a)        the Sub Debt Documents or the HIGH TIDES Documents, other than (i)
pursuant to the remarketing provisions contained in the HIGH TIDES Documents or
(ii) any amendment, supplement, waiver or modification which (x) extends the
date or reduces the amount of any required repayment, prepayment or redemption
of the principal of such Subordinated Debt or the liquidation value of the HIGH
TIDES, (y) reduces the rate or extends the date of payment of the interest,
premium (if any) or fees payable on such Subordinated Debt or the distributions
payable on the HIGH TIDES, or (z) makes the covenants, events of default or
remedies in such Sub Debt Documents or HIGH TIDES Documents less restrictive on
the Borrower or Titan Capital Trust; or



(b)        each purchase agreement pursuant to which a Permitted Acquisition
occurs; or



(c)        the Borrower’s or any Restricted Subsidiary’s Organic Documents to
the extent that any such change would be adverse to the interests of the Secured
Parties.




SECTION 8.12     TRANSACTIONS WITH AFFILIATES.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into or cause or permit to exist any arrangement or contract
(including for the purchase, lease or exchange of property or the rendering of
services) with any of its other Affiliates, unless such arrangement or contract
(i) is on fair and reasonable terms no less favorable to the Borrower or such
Restricted Subsidiary than it could obtain in an arm’s‑length transaction with a
Person that is not an Affiliate and (ii) is of the kind which would be entered
into by a prudent Person in the position of the Borrower or such Restricted
Subsidiary with a Person that is not one of its Affiliates.




SECTION 8.13     RESTRICTIVE AGREEMENTS, ETC.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any agreement prohibiting



(a)        the creation or assumption of any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired;



(b)        the ability of any Obligor to amend or otherwise modify this
Agreement or any other Loan Document; or



(c)        the ability of any Restricted Subsidiary to make any payments,
directly or indirectly, to the Borrower, including by way of dividends,
advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.



The foregoing prohibitions shall not apply to restrictions contained in this
Agreement and any other Loan Document.




SECTION 8.14     SALE AND LEASEBACK.



The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly enter into any agreement or arrangement providing for
the sale or transfer by it of any property (now owned or hereafter acquired) to
a Person and the subsequent lease or rental of such property or other similar
property from such Person involving an amount of sale proceeds in excess of
$15,000,000 per transaction or series of related transactions.  The Net Proceeds
of such sale and leaseback shall be applied by the Borrower pursuant to
Section 3.1(d) (subject to the right to purchase Qualified Assets as provided in
the definition of Net Proceeds).




SECTION 8.15     INDEBTEDNESS OF FOREIGN SUBSIDIARIES.



The Borrower will not permit any of its direct or indirect Foreign Subsidiaries
(other than any Foreign Subsidiary which is a member of the Afripa Group) to
create, incur, assume or permit to exist any Indebtedness in excess of
$20,000,000 in the aggregate at any one time outstanding, other than any such
Indebtedness which is non‑recourse to the Borrower or any of its U.S. or Foreign
Subsidiaries (other than the Foreign Subsidiary which incurred such
Indebtedness).




SECTION 8.16     RESTRICTIONS ON TITAN CAPITAL TRUST.



Notwithstanding anything herein to the contrary, the Borrower shall not permit
Titan Capital Trust to engage in any business or conduct any activities other
than as permitted under the Declaration of Trust.




ARTICLE IX

EVENTS OF DEFAULT




SECTION 9.1       EVENTS OF DEFAULT.



Each of the following events or occurrences described in this Article shall
constitute an “Event of Default.”



(a)        Non‑Payment of Obligations.  The Borrower shall default in the
payment or prepayment when due of



(i)         any principal of or interest on any Loan, or any Reimbursement
Obligation or any deposit of cash for collateral purposes pursuant to
Section 2.11(e); or



(ii)        any fee described in Article III or any other monetary Obligation
and such default shall continue unremedied for a period of three days (including
one Business Day) after such amount was due.



(b)        Breach of Warranty.  Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V is or shall be incorrect (i) in any respect when
made or deemed to have been made (with respect to representations and warranties
qualified by materiality or a Material Adverse Effect) or (ii) in any material
respect when made or deemed to have been made (with respect to all other
representations or warranties).



(c)        Non‑Performance of Certain Covenants and Obligations.  The Borrower
shall default in the due performance or observance of any of its obligations
under Section 7.1, Section 7.8 or Article VIII or any Obligor shall default in
the due performance or observance of its obligations under (i) Article III or IV
of the Subsidiary Guaranty, (ii) Article III or IV of a Security Agreement, or
(iii) Article III or IV of a Pledge Agreement.



(d)        Non‑Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of 30 days after notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender.



(e)        Default on Other Indebtedness.  A default shall occur in the payment
when due (subject to any applicable grace period), whether by acceleration or
otherwise, of any Indebtedness (including for purposes of this Section 9.1(e),
all items which, in accordance with GAAP, would be included as liabilities on
the liability side of the balance sheet of a Person as of the date at which
Indebtedness is to be determined, but excluding Indebtedness described in
Section 9.1(a)) of the Borrower or any of its Subsidiaries (other than any
member of the SureBeam Group) or any other Obligor having a principal amount,
individually or in the aggregate, in excess of $10,000,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.



(f)         Judgments.  Any judgment or order for the payment of money in excess
of $10,000,000 (exclusive of any amounts fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against the
Borrower or any of its Subsidiaries (other than any member of the SureBeam
Group) or any other Obligor and such judgment shall not have been vacated or
discharged or stayed or bonded pending appeal within 30 days after the entry
thereof.



(g)        Pension Plans.  Any of the following events shall occur with respect
to any Pension Plan



(i)         the institution of any steps by the Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; or



(ii)        a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA.



(h)        Change in Control.  Any Change in Control shall occur.



(i)         Bankruptcy, Insolvency, etc.  The Borrower, any of its Restricted
Subsidiaries, any other Significant Subsidiary (other than any member of the
SureBeam Group) or any other Obligor shall



(i)         become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;



(ii)        apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;



(iii)       in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that the Borrower, each Subsidiary (other than any
member of the SureBeam Group) and each other Obligor hereby expressly authorizes
each Secured Party to appear in any court conducting any relevant proceeding
during such 60‑day period to preserve, protect and defend their rights under the
Loan Documents;



(iv)       permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower, any Subsidiary (other than any member of the SureBeam
Group) or any Obligor, such case or proceeding shall be consented to or
acquiesced in by the Borrower, such Subsidiary or such Obligor, as the case may
be, or shall result in the entry of an order for relief or shall remain for 60
days undismissed; provided that the Borrower, each Subsidiary (other than any
member of the SureBeam Group) and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60‑day period to preserve, protect and defend their rights under the
Loan Documents; or



(v)        take any action authorizing, or in furtherance of, any of the
foregoing.



(j)         Impairment of Security, etc.  Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto; any Obligor or any other
party shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability; or, except as permitted under any
Loan Document, any Lien securing any Obligation shall, in whole or in part,
cease to be a perfected first priority Lien.



(k)        Failure of Subordination.  Unless otherwise waived or consented to by
the Administrative Agent, the Lenders and the Issuers in writing, the
subordination provisions relating to any Subordinated Debt (the “Subordination
Provisions”) shall fail to be enforceable by the Administrative Agent, the
Lenders and the Issuers in accordance with the terms thereof, or the monetary
Obligations shall fail to constitute “Senior Indebtedness” or “Secured Debt” (or
similar term) referring to the Obligations; or the Borrower or any of its
Subsidiaries shall, directly or indirectly, disavow or contest in any manner (i)
the effectiveness, validity or enforceability of any of the Subordination
Provisions, (ii) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the Issuers or (iii) that all payments of
principal of or premium and interest on the Subordinated Debt, or realized from
the liquidation of any property of any Obligor, shall be subject to any of such
Subordination Provisions.



(l)         Government Contracts.  Any government contract is terminated for
default or any “show cause” letter is not ultimately cured.



(m)       Issuance of Debentures to Holders of HIGH TIDES or Redemption.  Any
event occurs which, pursuant to the terms of the HIGH TIDES Documents, requires
the Borrower to dissolve Titan Capital Trust and issue the Debentures directly
to the holders of the HIGH TIDES or requires the Borrower or Titan Capital Trust
to redeem, prepay or offer to purchase the Debentures or the HIGH TIDES (except
as permitted by Section 8.7(d)(ii)).



(n)        Event of Default under Declaration of Trust.  Any “Event of Default”
as defined in the Declaration of Trust, or any event which, with the passing of
time or the giving of notice, or both, would constitute an “Event of Default” as
defined in the Declaration of Trust, occurs.




SECTION 9.2       ACTION IF BANKRUPTCY.



If any Event of Default described in Section 9.1(i) shall occur, the Commitments
(if not theretofore terminated) shall automatically terminate and the
outstanding principal amount of all outstanding Loans and all other Obligations
(including Reimbursement Obligations) shall automatically be and become
immediately due and payable, without presentment, protest, notice or demand (all
of which are hereby expressly waived by the Borrower) and the Borrower or any
other Obligor shall automatically and immediately be obligated to deposit with
the Administrative Agent cash collateral in an amount equal to all Letter of
Credit Outstandings.




SECTION 9.3       ACTION IF OTHER EVENT OF DEFAULT.



If any Event of Default (other than any Event of Default described in
Section 9.1(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower declare all or any portion of the
outstanding principal amount of the Loans and other Obligations (including
Reimbursement Obligations) to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further presentment,
protest, notice or demand (all of which are hereby expressly waived by the
Borrower) and/or, as the case may be, the Commitments shall terminate and the
Borrower and the Obligors shall automatically and immediately be obligated to
deposit with the Administrative Agent cash collateral in an amount equal to all
Letter of Credit Outstandings.




ARTICLE X

THE ADMINISTRATIVE AGENT




SECTION 10.1     ACTIONS.



Each Lender hereby appoints Wachovia as its Administrative Agent under and for
purposes of this Agreement, the Notes and each other Loan Document, and Wachovia
as its Agent under and for purposes of the Collateral Documents.  Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under this
Agreement, the Notes and each other Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel in order to avoid contravention of applicable law), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto.  Each Lender
hereby indemnifies, to the extent not indemnified by the Borrower (which
indemnity shall survive any termination of this Agreement), the Administrative
Agent, pro rata according to such Lender’s Total Percentage, from and against
any and all liabilities, obligations, losses, damages, claims, costs or expenses
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against, the Administrative Agent in any way relating to or
arising out of this Agreement, the Notes and any other Loan Document, including
reasonable attorneys’ fees, and as to which the Administrative Agent is not
reimbursed by the Borrower; provided, however, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Administrative
Agent’s gross negligence or willful misconduct.  The Administrative Agent shall
not be required to take any action hereunder or under any other Loan Document,
or to prosecute or defend any suit in respect of this Agreement or any other
Loan Document, unless it is indemnified hereunder to their satisfaction.  If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s determination, inadequate, the Administrative Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given;
provided, however, that any such additional indemnity shall be in accordance
with, and limited to, such Lender’s Total Percentage.




SECTION 10.2     FUNDING RELIANCE, ETC.



Unless the Administrative Agent shall have been notified by telephone, confirmed
in writing, by any Lender by 3:00 p.m., Charlotte time, on the Business Day
prior to a Borrowing that such Lender will not make available the amount which
would constitute its Percentage of such Borrowing on the date specified
therefor, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent and, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If and to
the extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Rate for the first two Business Days after which
such amount has not been repaid, and thereafter at the interest rate applicable
to Loans comprising such Borrowing.




SECTION 10.3     EXCULPATION.



Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable to any Lender for any action taken or omitted to be
taken by them under this Agreement or any other Loan Document, or in connection
herewith or therewith, except for their own willful misconduct or gross
negligence, nor responsible for any recitals or warranties herein or therein,
nor for the effectiveness, enforceability, validity or due execution of this
Agreement or any other Loan Document, nor for the creation, perfection or
priority of any Liens purported to be created by any of the Loan Documents, or
the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
the Borrower of its obligations hereunder or under any other Loan Document.  Any
such inquiry which may be made by the Administrative Agent shall not obligate it
to make any further inquiry or to take any action.  The Administrative Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which the
Administrative Agent believes to be genuine and to have been presented by a
proper Person.




SECTION 10.4     SUCCESSOR.



The Administrative Agent may resign from its agency position at any time upon at
least 30 days’ prior notice to the Borrower and all Lenders.  If the
Administrative Agent at any time shall resign, the Required Lenders may, upon at
least 3 days’ (so long as one of such days is a Business Day) prior notice to
the Borrower and all Lenders, appoint another Lender as a successor
Administrative Agent, which shall thereupon become the Administrative Agent
hereunder.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, upon at least 3
days’ prior notice to the Borrower and all Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the U.S. (or any State thereof) or a
U.S. branch or agency of a commercial banking institution, and having (x) a
combined capital and surplus of at least $250,000,000 and (y) a credit rating of
AA or better by Moody’s or a comparable rating by S&P; provided, however, that
if, after expending all reasonable commercial efforts, such retiring
Administrative Agent is unable to find a commercial banking institution which is
willing to accept such appointment and which meets the qualifications set forth
in clause (y) above, such retiring Administrative Agent shall be permitted to
appoint as its successor from all available commercial banking institutions
willing to accept such appointment such institution having the highest credit
rating of all such available and willing institutions.  Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the retiring Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement. 
After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of



(a)        this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and



(b)        Section 11.3 and Section 11.4 shall continue to inure to its benefit.




SECTION 10.5     CREDIT EXTENSIONS BY THE ADMINISTRATIVE AGENT. 



The Administrative Agent, in its individual capacity, shall have the same rights
and powers with respect to (x) the Credit Extensions made by it or any of its
Affiliates, and (y) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not the Administrative Agent. 
The Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if the Administrative Agent were not
the Administrative Agent hereunder.




SECTION 10.6     CREDIT DECISIONS.



Each Lender acknowledges that it has, independently of the Administrative Agent
and each other Lender, and based on such Lender’s review of the financial
information of the Borrower, this Agreement, the other Loan Documents (the terms
and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitments.  Each Lender also
acknowledges that it will, independently of the Administrative Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.




SECTION 10.7     COPIES, ETC.



The Administrative Agent shall give prompt notice to each Lender of each notice
or request required or permitted to be given to the Administrative Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower).  The Administrative Agent will distribute to
each Lender each document or instrument received for its account and copies of
all other communications received by the Administrative Agent from the Borrower
for distribution to the Lenders by the Administrative Agent in accordance with
the terms of this Agreement or any other Loan Document.




SECTION 10.8     COLLATERAL ISSUES.



In connection with any asset sale or disposition permitted under Section 8.10 or
8.14 hereof, the Administrative Agent shall be entitled to release the Liens on
any such assets granted pursuant to the Collateral Documents without any consent
of the Required Lenders and shall promptly, upon the reasonable request of the
Borrower, execute and deliver such documents and instruments as may be necessary
to evidence the release of such Liens.




SECTION 10.9     OTHER AGENTS.



            The terms “Co-Documentation Agent” and “Co-Syndication Agent” shall
not confer any rights, powers, duties, liabilities, fiduciary relationships or
obligations under this Agreement or any of the other Loan Documents or other
documents related hereto.




ARTICLE XI

MISCELLANEOUS PROVISIONS




SECTION 11.1     WAIVERS, AMENDMENTS, ETC.



The provisions of this Agreement and of each other Loan Document may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided, however, that no such amendment, modification or waiver shall:



(a)        extend any Commitment Termination Date, or modify this Section 11.1
or Section 4.8 without the consent of all Lenders;



(b)        increase the aggregate amount of any Lender’s Percentage of any
Commitment Amount, increase the aggregate amount of any Loans required to be
made by a Lender pursuant to its Commitments or reduce any fees described in
Article III payable to any Lender without the consent of such Lender;



(c)        extend the Stated Maturity Date or the scheduled payment date for any
principal installment of any Lender’s Loan, or reduce the principal amount of or
rate of interest on any Lender’s Loan or extend the date on which interest or
fees are payable in respect of such Lender’s Loans, in each case, without the
consent of such Lender (it being understood and agreed, however, that any vote
to rescind any acceleration made pursuant to Section 9.2 and Section 9.3 of
amounts owing with respect to the Loans and other Obligations shall only require
the vote of the Required Lenders);



(d)        change the definition of “Required Lenders” or any requirement
hereunder that any particular action be taken by all Lenders without the consent
of all Lenders;



(e)        increase the Stated Amount of any Letter of Credit unless consented
to by the Issuer of such Letter of Credit;



(f)         release (i) any Guarantor which is a Significant Subsidiary from its
obligations under a Guaranty or (ii) all or substantially all of the collateral
under the Loan Documents, in either case without the consent of all Lenders
except as expressly provided herein or therein;



(g)        change any of the terms of clause (d) of Section 2.4 or Section 2.8
without the consent of Wachovia; or



(h)        affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), or any
Issuer (in its capacity as Issuer), unless consented to by the Administrative
Agent or such Issuer, as the case may be.



No failure or delay on the part of the Administrative Agent, any Issuer or any
Lender in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
the Borrower or any other Obligor in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval by the
Administrative Agent, any Issuer or any Lender under this Agreement or any other
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions.  No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.




SECTION 11.2     NOTICES.



All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth on Schedule II hereto or set forth in the Lender Assignment
Agreement or at such other address or facsimile number as may be designated by
such party in a notice to the other parties.  Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre‑paid
courier service, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when the confirmation of transmission
thereof is received by the transmitter.




SECTION 11.3     PAYMENT OF COSTS AND EXPENSES.



The Borrower agrees to pay on demand all reasonable expenses of the
Administrative Agent (including the reasonable fees, costs and out‑of‑pocket
expenses of counsel to the Administrative Agent, special counsel to the
Administrative Agent, and of local counsel, if any, who may be retained by
counsel to the Administrative Agent) in connection with



(a)        (i) the syndication efforts of Wachovia and any due diligence
investigation; provided, however, that the Borrower shall not pay for expenses
incurred in connection with assignments which occur 30 days after the Closing
Date and (ii) the negotiation, preparation, execution and delivery and
administration of this Agreement and of each other Loan Document, including
schedules and exhibits, and any amendments, restatements, waivers, consents,
supplements or other modifications to this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby or thereby are consummated; and



(b)        the filing, recording, refiling or rerecording of any Loan Document
and/or any Uniform Commercial Code financing statements relating thereto and all
amendments, supplements, amendments and restatements and other modifications to
any thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
the terms of any Loan Document; and



(c)        the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document.



The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of this Agreement, the Credit Extensions
hereunder, or the issuance of the Notes, Letters of Credit or any other Loan
Documents.  The Borrower also agrees to reimburse each Secured Party upon demand
for all reasonable out‑of‑pocket expenses (including reasonable attorneys’ fees
and legal expenses of counsel to each Secured Party) incurred by such Secured
Party in connection with (x) the negotiation of any restructuring or “work‑out”
with the Borrower, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.




SECTION 11.4     INDEMNIFICATION.



In consideration of the execution and delivery of this Agreement by each Secured
Party, the Borrower hereby indemnifies, exonerates and holds each Secured Party
and each of their respective officers, directors, employees, agents, trustees
and advisors (collectively, the “Indemnified Parties”) free and harmless from
and against any and all actions, causes of action, suits, losses, costs,
liabilities and damages, and expenses incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), including reasonable attorneys’ fees
and disbursements, whether incurred in connection with actions between or among
the parties hereto or the parties hereto and third parties (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to:



(a)        any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with transactions contemplated
hereby or by any other Loan Document or transactions which are financed with
proceeds of any Loan or which are supported by any Letter of Credit;



(b)        the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to fund any Credit Extension);



(c)        any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrower or any of its Subsidiaries
of all or any portion of the stock or assets of any Person, whether or not an
Indemnified Party is party thereto;



(d)        any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to
Environmental Laws or the protection of the environment or the Release by the
Borrower or any of its Subsidiaries of any Hazardous Material;



(e)        the presence on or under, or the Release or threatened Release from,
any real property owned or operated by the Borrower or any Subsidiary thereof of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, the Borrower or such
Subsidiary; or



(f)         each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Notes and any transfer of the property of the
Borrower or any of its Subsidiaries by foreclosure or by a deed in lieu of
foreclosure for any Lender’s Environmental Liability, regardless of whether
caused by, or within the control of, the Borrower or such Subsidiary);



except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct.  The Borrower and its successors and assigns
hereby waive, release and agree not to make any claim or bring any cost recovery
action against, any Secured Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted.  It is expressly understood and
agreed that to the extent that any of such Persons is strictly liable under any
Environmental Laws, the Borrower’s obligation to such Person under this
indemnity shall likewise be without regard to fault on the part of the Borrower
with respect to the violation or condition which results in liability of such
Person.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.




SECTION 11.5     SURVIVAL.



The obligations of the Borrower under Sections 4.3, 4.4, 4.5, 4.6, 11.3 and
11.4, and the obligations of the Lenders under Section 10.1, shall in each case
survive any assignment from one Lender to another (in the case of Sections 11.3
and 11.4) and any termination of this Agreement, the payment in full of all the
Obligations and the termination of all the Commitments.  The representations and
warranties made by the Borrower and each other Obligor in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.




SECTION 11.6     SEVERABILITY.



Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.




SECTION 11.7     HEADINGS.



The various headings of this Agreement and of each other Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or such other Loan Document or any provisions hereof or
thereof.




SECTION 11.8     EXECUTION IN COUNTERPARTS, EFFECTIVENESS, ETC.



This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be an original and all of which shall constitute together
but one and the same agreement.  This Agreement shall become effective when
counterparts hereof executed on behalf of the Borrower, the Administrative Agent
and the Required Lenders (or notice thereof satisfactory to the Administrative
Agent) shall have been received by the Administrative Agent and notice thereof
shall have been given by the Administrative Agent to the Borrower and the
Required Lenders.




SECTION 11.9     GOVERNING LAW; ENTIRE AGREEMENT.



THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT (INCLUDING PROVISIONS
WITH RESPECT TO INTEREST, LOAN CHARGES AND COMMITMENT FEES) SHALL EACH BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF A SECURITY INTEREST OR MORTGAGE HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  This Agreement, the Notes, the
other Loan Documents and the Fee Letter constitute the entire understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersede any prior agreements, written or oral, with respect thereto.




SECTION 11.10   SUCCESSORS AND ASSIGNS.



This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that:



(a)        the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and all
Lenders; and



(b)        the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11.




SECTION 11.11   SALE AND TRANSFER OF LOANS AND NOTES; PARTICIPATIONS IN LOANS
AND NOTES.



Each Lender may assign, or sell participations in, its Loans, Letters of Credit
and Commitments to one or more other Persons in accordance with this
Section 11.11.



(a)        Assignments.  Any Lender,



(i)         with the consent of the Borrower and the Administrative Agent (which
consents shall not be unreasonably delayed or withheld and, which consent, in
the case of the Borrower, shall not be required during the continuation of a
Default) may at any time assign and delegate to one or more commercial banks;
other financial institutions; special‑purpose investment funds which are
organized for the specific purpose of making, acquiring participations in or
investing in loans of the type made pursuant to this Agreement; and funds that
typically invest in bank loans, and



(ii)        upon notice to the Borrower and the Administrative Agent, may assign
and delegate to any of its Affiliates, any other Lender or an Approved Fund



(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans,
Letter of Credit Outstandings and Commitments in a minimum aggregate amount of
$1,000,000 (or such lesser amount as shall constitute the aggregate amount of
such assigning Lender’s Loans, Letter of Credit Outstandings and Commitments or
as otherwise may be agreed upon by the Administrative Agent) if such assignment
is to a party other than an existing Lender, an Affiliate of the assignor Lender
or an Approved Fund (for which such existing Lender, Affiliate or Approved Fund,
there is no minimum aggregate assignment amount requirement).  Each Obligor and
the Administrative Agent shall be entitled to continue to deal solely and
directly with a Lender in connection with the interests so assigned and
delegated to an Assignee Lender until



(iii)       notice of such assignment and delegation, together with (1) payment
instructions, (2) the Internal Revenue Service Forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
and (3) addresses and related information with respect to such Assignee Lender,
shall have been delivered to the Borrower and the Administrative Agent by such
assignor Lender and such Assignee Lender;



(iv)       such Assignee Lender shall have executed and delivered to the
Borrower and the Administrative Agent a Lender Assignment Agreement, accepted by
the Administrative Agent; and



(v)        the processing fees, if applicable, described below shall have been
paid.



From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents.  Within five Business Days after its receipt of notice that the
Administrative Agent has received and accepted an executed Lender Assignment
Agreement (and if requested by the Assignee Lender), but subject to clause (iii)
above, the Borrower shall execute and deliver to the Administrative Agent (for
delivery to the relevant Assignee Lender) a new Note evidencing such Assignee
Lender’s assigned Loans and Commitments and, if the assignor Lender has retained
Loans and Commitments hereunder (and if requested by such Lender), a replacement
Note in the principal amount of the Loans and Commitments retained by the
assignor Lender hereunder (such Note to be in exchange for, but not in payment
of, the Note then held by such assignor Lender).  Each such Note shall be dated
the date of the predecessor Note.  The assignor Lender shall mark each
predecessor Note “exchanged” and deliver each of them to the Borrower.  Accrued
interest on that part of each predecessor Note evidenced by a new Note, and
accrued fees, shall be paid as provided in the Lender Assignment Agreement. 
Accrued interest on that part of each predecessor Note evidenced by a
replacement Note shall be paid to the assignor Lender.  Accrued interest and
accrued fees shall be paid at the same time or times provided in the predecessor
Note and in this Agreement.  Such assignor Lender or such Assignee Lender must
also pay a processing fee in the amount of $3,500 to the Administrative Agent
upon delivery of any Lender Assignment Agreement unless such Assignee Lender is
an existing Lender, an Affiliate of such assignor Lender or an Approved Fund
(for which, in any case, no processing fee will be required).  Notwithstanding
any other term of this Section, the agreement of Wachovia to provide the Swing
Line Loan Commitment shall not impair or otherwise restrict in any manner the
ability of Wachovia to make any assignment of its Loans or Commitments, it being
understood and agreed that Wachovia may terminate its Swing Line Loan
Commitment, either in whole or in part, in connection with the making of any
assignment so long as the assignee has agreed to assume the Swing Line Loan
Commitment.  Any attempted assignment and delegation not made in accordance with
this Section 11.11(a) shall be null and void.  Notwithstanding anything to the
contrary set forth above, (A) any Lender may (without requesting the consent of
the Borrower or the Administrative Agent) pledge its Loans to a Federal Reserve
Bank in support of borrowings made by such Lender from such Federal Reserve
Bank, and (B) any Lender that is a fund that invests in bank loans may (without
the consent of the Borrower or the Administrative Agent) pledge all or any
portion of its rights in connection with this Agreement to holders of
obligations owed, or securities issued, by such fund as security for such
obligations or securities, or to the trustee for, or other representative of,
such holders, provided that any foreclosure or other exercise of remedies by
such holder or trustee shall be subject to the provisions of this
Section regarding assignments in all respects.  No pledge described in the
immediately preceding clause (B) shall release such Lender from its obligations
hereunder.



(vi)       In the event that S&P or Moody’s, shall, after the date that any
Person becomes a Revolving Loan Lender, downgrade the long‑term certificate of
deposit ratings of such Revolving Loan Lender, and the resulting ratings shall
be below BBB‑ or Baa3, respectively, or the equivalent, then the Borrower, the
Swing Line Lender and each Issuer shall each have the right, but not the
obligation, upon notice to such Revolving Loan Lender and the Administrative
Agent, to replace such Revolving Loan Lender with a Replacement Lender
acceptable to the Borrower and the Administrative Agent (such consents not to be
unreasonably withheld or delayed; provided that no such consent shall be
required if the Replacement Lender is an existing Lender), and upon any such
downgrading of any Revolving Loan Lender’s long‑term certificate of deposit
rating, each such Revolving Loan Lender hereby agrees to transfer and assign (in
accordance with Section 11.11(a)) all of its Commitments, Loans, Notes and other
rights and obligations under this Agreement and all other Loan Documents
(including Reimbursement Obligations) to such Replacement Lender; provided,
however, that (i) such assignment shall be without recourse, representation or
warranty (other than that such Revolving Loan Lender owns the Commitments, Loans
and Notes being assigned, free and clear of any Liens) and (ii) the purchase
price paid by the Replacement Lender shall be in the amount of such Revolving
Loan Lender’s Loans and its Percentage of outstanding Reimbursement Obligations,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (other than the amounts (if any) demanded and unreimbursed
under Sections 4.2, 4.3, 4.5 and 4.6, which shall be paid by the Borrower),
owing to such Revolving Loan Lender hereunder.  Upon any such termination or
assignment, such Revolving Loan Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement.



(vii)      Upon receipt by the Borrower of the predecessor Note marked
“canceled,” the Borrower shall issue a replacement Note or Notes, as the case
may be, to such Replacement Lender and such institution shall become a “Lender”
for all purposes under this Agreement and the other Loan Documents.



The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this Section, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitment, the Loans made by each Lender and the Notes evidencing such Loans,
and each repayment in respect of the principal amount of the Loans of each
Lender and annexed to which the Administrative Agent shall retain a copy of each
Lender Assignment Agreement delivered to the Administrative Agent pursuant to
this Section.  Failure to make any recordation, or any error in such
recordation, shall not affect the Borrower’s or any other Obligor’s Obligations
in respect of such Loans or Notes.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and related Note is registered as the owner thereof for all purposes of
this Agreement, notwithstanding notice or any provision herein to the contrary.
  A Lender’s Commitment and the Loans made pursuant thereto and the Notes
evidencing such Loans may be assigned or otherwise transferred in whole or in
part only by registration of such assignment or transfer in the Register.  Any
assignment or transfer of a Lender’s Commitment or the Loans or the Notes
evidencing such Loans made pursuant thereto shall be registered in the Register
only upon delivery to the Administrative Agent of a Lender Assignment Agreement
duly executed by the assignor thereof.  No assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto or the Notes evidencing such Loans
shall be effective unless such assignment or transfer shall have been recorded
in the Register by the Administrative Agent as provided in this Section.



(b)        Participations.  Any Lender may sell to one or more commercial banks,
financial institutions, any of its Affiliates, a fund, an Approved Fund or
another Lender (each of such commercial banks, financial institutions, any of
its Affiliates, a fund, an Approved Fund and another Lender being herein called
a “Participant”) participating interests in any of the Loans, Commitments, or
other interests of such Lender hereunder; provided, however, that



(i)         no participation contemplated in this Section 11.11(b) shall relieve
such Lender from its Commitments or its other obligations hereunder or under any
other Loan Document;



(ii)        such Lender shall remain solely responsible for the performance of
its Commitments and such other obligations;



(iii)       the Borrower and each other Obligor and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and each of the other
Loan Documents;



(iv)       no Participant, unless such Participant is an Affiliate of such
Lender or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (a), (b), (f) or, to the extent requiring the consent of each Lender,
clause (c) of Section 11.1; and



(v)        the Borrower shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.



The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 7.1, 11.3 and 11.4, shall be considered a
Lender.  Each Participant shall only be indemnified for increased costs pursuant
to Section 4.3, 4.5 or 4.6 if and to the extent that the Lender which sold such
participating interest to such Participant is entitled to make, and does make, a
claim on the Borrower for such increased costs.  Any Lender that sells a
participating interest in any Loan, Commitment or other interest to a
Participant under this Section 11.11(b) shall indemnify and hold harmless the
Borrower and the Administrative Agent from and against any taxes, penalties,
interest or other costs or losses (including reasonable attorneys’ fees and
expenses) incurred or payable by the Borrower or the Administrative Agent as a
result of the failure of the Borrower or the Administrative Agent to comply with
its obligations to deduct or withhold any Taxes from any payments made pursuant
to this Agreement to such Lender or the Administrative Agent, as the case may
be, which Taxes would not have been incurred or payable if such Participant had
been a Non‑U.S. Lender that was entitled to deliver to the Borrower, the
Administrative Agent or such Lender, and did in fact so deliver, a duly
completed and valid Form W‑8BEN or W‑8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes.




SECTION 11.12   OTHER TRANSACTIONS.



Nothing contained herein shall preclude the Administrative Agent, any Issuer or
any other Lender from engaging in any transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Affiliates in which the Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.




SECTION 11.13   CONFIDENTIALITY.



The Administrative Agent, the Issuers and the Lenders shall hold all non‑public
information (which has been identified as such by the Borrower or any of its
Subsidiaries) provided to them by the Borrower or any of its Subsidiaries
pursuant to or in connection with this Agreement in accordance with their
customary procedures for handling confidential information of this nature, but
may make disclosure to any of their examiners, regulators (including the
National Association of Insurance Commissioners), Affiliates, outside auditors,
counsel and other professional advisors in connection with this Agreement or any
other Loan Document or as reasonably required by any potential bona fide
transferee, participant or assignee, or in connection with the exercise of
remedies under a Loan Document, or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 11.13), or to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or as requested by any governmental
agency or representative thereof or pursuant to legal process; provided,
however, that unless specifically prohibited by applicable law or court order,
the Administrative Agent, the Issuers and each Lender shall use reasonable
efforts to promptly notify the Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
an examination of the financial condition of the Administrative Agent, the
Issuers or such Lender by such governmental agency) for disclosure of any such
non‑public information and, where practicable, prior to disclosure of such
information; provided, however, that none of the Administrative Agent, the
Issuers or the Lenders shall be liable to the Borrower if any such Person fails
to provide such notice; prior to any such disclosure pursuant to this
Section 11.13, the Administrative Agent, the Issuers and each Lender shall
require any such bona fide transferee, participant and assignee receiving a
disclosure of non‑public information to agree, for the benefit of the Borrower
and its Subsidiaries, in writing to be bound by this Section 11.13; and to
require such Person to require any other Person to whom such Person discloses
such non‑public information to be similarly bound by this Section 11.13; and
except as may be required by an order of a court of competent jurisdiction and
to the extent set forth therein, no Lender shall be obligated or required to
return any materials furnished by the Borrower or any of its Subsidiaries.




SECTION 11.14   FORUM SELECTION AND CONSENT TO JURISDICTION.



ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE LENDERS, ANY ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR
THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  THE BORROWER HEREBY IRREVOCABLY APPOINTS CSC UNITED
STATES CORPORATION COMPANY (THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE
HEREOF AT 375 HUDSON STREET, NEW YORK, NEW YORK 10014, AS ITS AGENT TO RECEIVE,
ON ITS BEHALF  AND ON BEHALF OF ITS PROPERTY, SERVICE OF COPIES OF THE SUMMONS
AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING.  SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO THE BORROWER IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S
ABOVE ADDRESS, AND THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE
PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF.  THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESSFOR
NOTICES SPECIFIED IN SECTION 11.2.  THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.




SECTION 11.15   WAIVER OF JURY TRIAL.



THE ADMINISTRATIVE AGENT, EACH LENDER, EACH ISSUER AND THE BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
SUCH ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH.  THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THIS AGREEMENT
AND EACH SUCH OTHER LOAN DOCUMENT.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.



BORROWER:                                   THE TITAN CORPORATION





By:                                                      

Name:  Dr. Gene W. Ray

Title:     Chairman, President and

Chief Executive Officer



Address:

3033 Science Park Road

San Diego, California  92121



Facsimile No.:  (619) 552‑9759

Attention:  General Counsel






AGENTS AND LENDERS:             WACHOVIA BANK, NATIONAL ASSOCIATION,

                                                            as Administrative
Agent and a Lender





By:                                                                  

Name:                                                             

Title:                                                                




THE BANK OF NOVA SCOTIA,

                                                            as Syndication Agent
and a Lender





By:                                                                  

Name:                                                             

Title:                                                                




COMERICA BANK-CALIFORNIA,

                                                            as Syndication Agent
and a Lender





By:                                                                  

Name:                                                             

Title:                                                                


BRANCH BANKING AND TRUST CO.,

                                                            as Documentation
Agent and a Lender





By:                                                                  

Name:                                                             

Title:                                                                






TORONTO DOMINION (NEW YORK), INC.,

                                                            as Documentation
Agent and a Lender





By:                                                                  

Name:                                                             

Title:                                                                








BNP PARIBAS,

                                                            as a Lender





By:                                                                  

Name:                                                             

Title:                                                                








MIZUHO CORPORATE BANK, LTD.,

                                                            as a Lender





By:                                                                  

Name:                                                             

Title:                                                                








GENERAL ELECTRIC CAPITAL CORPORATION,

                                                            as a Lender





By:                                                                  

Name:                                                             

Title:                                                                








ORIX FINANCIAL SERVICES, INC.,

                                                            as a Lender





By:                                                                  

Name:                                                             

Title:                                                                










SUNTRUST BANK,

                                                            as a Lender





By:                                                                  

Name:                                                             

Title:                                                                











